Exhibit 10.76

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED

FIRST MEZZANINE LOAN AGREEMENT

between

W2001 PARK CENTRAL HOTEL SENIOR MEZZ, L.L.C.,

as Borrower,

and

COLUMN FINANCIAL, INC.,

as Lender

Dated as of March 23, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   2

Section 1.1 Definitions

   2

Section 1.2 Principles of Construction

   33

ARTICLE 2 GENERAL TERMS

   34

Section 2.1 Loan Commitment; Disbursement to Borrower.

   34

Section 2.2 Interest Rate.

   34

Section 2.3 Loan Payment.

   39

Section 2.4 Prepayments.

   40

Section 2.5 Release of Property

   43

Section 2.6 Cash Management.

   44

Section 2.7 Extension of the Initial Maturity Date

   45

Section 2.8 Subdivision of Existing Condominium; Sale of Units.

   48

Section 2.9 Permitted Mezzanine Loan

   54

ARTICLE 3 CONDITIONS PRECEDENT

   55

Section 3.1 Conditions Precedent to Closing

   55

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   59

Section 4.1 Borrower Representations

   59

Section 4.2 Survival of Representations

   66

ARTICLE 5 BORROWER COVENANTS

   66

Section 5.1 Affirmative Covenants

   66

Section 5.2 Negative Covenants

   82

ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION

   87

Section 6.1 Insurance

   87

Section 6.2 Casualty

   94

Section 6.3 Condemnation

   94

Section 6.4 Restoration

   95

ARTICLE 7 RESERVE FUNDS

   95

Section 7.1 Required Repair Funds.

   95

Section 7.2 Tax and Insurance Escrow Funds.

   97

Section 7.3 FF&E Reserve Funds.

   98

Section 7.4 Intentionally Omitted.

   99

Section 7.5 Debt Service Reserve Funds.

   99

Section 7.6 Assessment Reserve.

   100

Section 7.7 Environmental Repair Funds.

   101

Section 7.8 Guitar Center Space Reserve.

   103

Section 7.9 Reserve Funds, Generally.

   104

Section 7.10 Letters of Credit.

   105

 

i



--------------------------------------------------------------------------------

Section 7.11 Transfer of Reserve Funds Under Mortgage Loan

   106

ARTICLE 8 DEFAULTS

   107

Section 8.1 Event of Default.

   107

Section 8.2 Remedies.

   109

ARTICLE 9 SPECIAL PROVISIONS

   111

Section 9.1 Sale of Note and Securitization

   111

Section 9.2 Securitization Indemnification.

   113

Section 9.3 Intentionally Omitted.

   116

Section 9.4 Exculpation

   116

Section 9.5 Matters Concerning Manager

   118

Section 9.6 Servicer

   118

Section 9.7 Restructuring of Loan

   118

ARTICLE 10 MISCELLANEOUS

   120

Section 10.1 Survival

   120

Section 10.2 Lender’s Discretion

   120

Section 10.3 Governing Law.

   120

Section 10.4 Modification, Waiver in Writing

   121

Section 10.5 Delay Not a Waiver

   122

Section 10.6 Notices

   122

Section 10.7 Trial by Jury

   123

Section 10.8 Headings

   123

Section 10.9 Severability

   124

Section 10.10 Preferences

   124

Section 10.11 Waiver of Notice

   124

Section 10.12 Intentionally Omitted.

   124

Section 10.13 Expenses; Indemnity.

   124

Section 10.14 Schedules Incorporated

   125

Section 10.15 Offsets, Counterclaims and Defenses

   125

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

   126

Section 10.17 Publicity

   126

Section 10.18 Waiver of Marshalling of Assets

   126

Section 10.19 Waiver of Offsets/Defenses/Counterclaims

   126

Section 10.20 Conflict; Construction of Documents; Reliance

   127

Section 10.21 Brokers and Financial Advisors

   127

Section 10.22 Prior Agreements

   127

Section 10.23 Duplicate Originals, Counterparts

   127

Section 10.24 Certain Additional Rights of Lender

   127

Section 10.25 Intercreditor Agreement

   128

Section 10.26 Amendment and Restatement

   128 ARTICLE 11 MORTGAGE LOAN AND OTHER MEZZANINE LOANS    128

Section 11.1 Deliveries.

   128

Section 11.2 Estoppels

   129

 

ii



--------------------------------------------------------------------------------

SCHEDULES

  

Schedule I

   Rent Roll

Schedule II

   Required Repairs – Deadlines for Completion

Schedule III

   Organizational Structure

Schedule IV

   List of Approved Managers

Schedule V

   Intentionally Omitted

Schedule VI

   List of Environmental Repairs

Schedule VII

   Permitted Fund Managers

EXHIBITS

  

Exhibit A

   Form of UCC Title Insurance Policy

Exhibit B

   Form of Estoppel Certificate

Exhibit C

   Form of Assignment of Sales Agency Agreement

Exhibit D

   Legal Description of the Land

Exhibit E

   Qualified Franchisors

Exhibit F

   Form of Intercreditor Agreement – Additional Mezzanine Loan

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

FIRST MEZZANINE LOAN AGREEMENT

THIS AMENDED AND RESTATED FIRST MEZZANINE LOAN AGREEMENT, dated as of March 23,
2007 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, this “Agreement”), between COLUMN FINANCIAL, INC., having an
address at 11 Madison Avenue, New York, New York 10010 (“Lender”), and W2001
PARK CENTRAL HOTEL SENIOR MEZZ, L.L.C., a Delaware limited liability company,
having an address c/o Whitehall Street Global Real Estate Limited Partnership
2001, 85 Broad Street, New York, New York 10004 (“Borrower”) amends and restates
the First Mezzanine Loan Agreement between Borrower and Lender dated as of
November 9, 2006 and the First Amendment to First Mezzanine Loan Documents,
dated as of February 28, 2007, between Borrower and Lender (together, the
“Original First Mezzanine Loan Agreement”).

RECITALS:

A. Column Financial, Inc., a Delaware corporation, as mortgage lender (in such
capacity, “Mortgage Lender”), has made a loan in the principal amount of
$407,000,000.00 (the “Mortgage Loan”) to Park Central Hotel (DE) LLC, a Delaware
limited liability company (“Mortgage Borrower”) pursuant to that certain Loan
Agreement, dated as of November 9, 2006 as amended by the First Amendment to
Mortgage Loan Documents, dated February 28, 2007, between Mortgage Borrower and
Mortgage Lender (as the same may be further amended, supplemented, replaced or
otherwise modified from time to time) (together, the “Mortgage Loan Agreement”),
which Mortgage Loan is evidenced by that certain Consolidated, Amended and
Restated Promissory Note, dated November 9, 2006 (as the same may be amended,
supplemented, replaced or otherwise modified from time to time, the “Mortgage
Note”), made by Mortgage Borrower to Mortgage Lender and secured by, among other
things, that certain first priority Consolidated, Amended and Restated Mortgage
and Security Agreement dated as of November 9, 2006 (as the same may be amended,
supplemented, replaced or otherwise modified from time to time, collectively,
the “Mortgage”) given by Mortgage Borrower in favor of Mortgage Lender pursuant
to which Mortgage Borrower has granted Mortgage Lender a first priority mortgage
lien on, among other things, the Property more particularly described therein;

B. Pursuant to the Original First Mezzanine Loan Agreement, as amended by the
First Amendment to First Mezzanine Loan Documents, dated February 28, 2007,
Lender made a mezzanine loan (the “Original First Mezzanine Loan”) to Borrower
in the original principal amount of $33,400,000.00.

C. Borrower is the legal and beneficial owner of one hundred percent (100%) of
the membership interests in Mortgage Borrower (the “Pledged Company Interests”);

D. Borrower entered into that certain Pledge and Security Agreement (First
Mezzanine Loan), dated as of November 9, 2006, as amended by that certain
Amended and Restated Pledge and Security Agreement (Amended and Restated First
Mezzanine Loan), dated as of the date hereof, in favor of Lender (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), pursuant to which Borrower granted to Lender a first
priority security interest in the Collateral (as defined in the Pledge
Agreement) as collateral security for the Debt (as defined below);



--------------------------------------------------------------------------------

E. Pursuant to a Second Mezzanine Loan Agreement dated as of November 9, 2006,
as amended by the First Amendment to Second Mezzanine Loan Documents, dated as
February 28, 2007 between Lender and Principal (as defined herein), Lender made
a loan (the “Second Mezzanine Loan”) in the original principal amount of
$24,600,000.00 to W2001 Park Central Hotel Intermediate Mezz, L.L.C., a Delaware
limited liability company (“Principal”) that is the legal and beneficial owner
of one hundred percent (100%) of the membership interests in Borrower;

F. Borrower and Lender have agreed that, as of the date hereof, the amount of
the Original First Mezzanine Loan be increased to Fifty Eight Million and No/100
Dollars ($58,000,000.00) (the “Loan”) and the original promissory note
representing the Original First Mezzanine Loan be deemed cancelled and replaced
by four mezzanine promissory notes which promissory notes are: (i) Replacement
Promissory Note A-1 in the principal amount of $10,000,000.00; (ii) Replacement
Promissory Note A-2 in the principal amount of $23,000,000.00; (iii) Replacement
Promissory Note A-3 in the principal amount of $10,000,000.00; and
(iv) Replacement Promissory Note A-4 in the principal amount of $15,000,000.00,
each dated as of the date hereof, and made by Borrower to the order of Lender;

G. In connection with the increase in the principal amount of the Original First
Mezzanine Loan, the Second Mezzanine Loan was deemed repaid and the promissory
note evidencing the Second Mezzanine Loan was cancelled and the Mortgage Loan
was amended pursuant to the Second Amendment to Mortgage Loan Documents, dated
as of the date hereof, between Mortgage Lender and Mortgage Borrower;

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. Unless otherwise provided herein, all capitalized terms
used but not defined in this Agreement shall have the respective meanings
ascribed thereto in the Mortgage Loan Agreement and, for the purposes of this
Agreement, the following terms shall have the following meanings.

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a long-term unsecured debt rating of at least “AA”
by S&P and “Aa2” from Moody’s, which rating shall not include a “t” or otherwise
reflect a termination risk, or is otherwise reasonably acceptable to Lender.

 

2



--------------------------------------------------------------------------------

“Additional Mezzanine DSCR” shall mean as of any date of determination, a
fraction, expressed as the ratio in which:

(a) the numerator is the Underwritten Net Cash Flow; and

(b) the denominator is the aggregate amount of (i) interest that would be due
and payable for the following twelve (12) full calendar month period on the
Outstanding Principal Balance at the Applicable Interest Rate projected for such
period (as reduced by payments which would be made to Lender under the Interest
Rate Cap Agreement in accordance with such projection), plus (ii) interest that
would be due and payable for the following twelve (12) full calendar month
period on the Mortgage Loan Outstanding Principal Balance at the Mortgage Loan
Applicable Interest Rate projected for such period (as reduced by payments which
would be made to Mortgage Lender under the Mortgage Interest Rate Cap Agreement
in accordance with such projection), plus (iii) principal and/or interest that
would be due and payable on the proposed Additional Mezzanine Loan at the
interest rate that would be in effect pursuant to the proposed Additional
Mezzanine Loan Documents projected for such period.

“Additional Mezzanine Loan” shall have the meaning set forth in Section 2.9
hereof.

“Additional Mezzanine Loan Documents” shall have the meaning set forth in
Section 2.9(xii) hereof.

“Additional Mezzanine Loan Election” shall have the meaning set forth in
Section 2.9 hereof.

“Additional Mezzanine Loan Lender” shall have the meaning set forth in
Section 2.9(xi) hereof.

“Additional Mezzanine Loan-to-Value Ratio” shall mean the ratio, as of a
particular date, in which the numerator is equal to the sum of (a) the Aggregate
Outstanding Principal Balance, plus (b) the proposed amount of the Additional
Mezzanine Loan, and the denominator is equal to the appraised value of the
Property after its conversion and re-branding pursuant to a Qualified Franchise
Agreement and stabilization thereafter, in form and substance, and from an
appraiser, reasonably satisfactory to Lender, delivered to Lender that is dated
no earlier than thirty (30) days prior to the date of determination or such
other appraisal that is approved by Lender in its sole discretion.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common Control with,
such Person. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Affiliated Manager” shall mean any Manager in which Mortgage Borrower,
Borrower, Principal or any Guarantor has, directly or indirectly, any legal,
beneficial or economic interest.

 

3



--------------------------------------------------------------------------------

“Aggregate Monthly Amount” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Aggregate Monthly Interest Payment” shall mean, in respect of any Payment Date,
the sum of the Monthly Interest Payment and the Mortgage Monthly Interest
Payment.

“Aggregate Outstanding Principal Balance” shall mean, as of any date, the sum of
the Mortgage Loan Outstanding Principal Balance and the Outstanding Principal
Balance.

“ALTA” shall mean the American Land Title Association, or any successor thereto.

“Amended Condominium” shall have the meaning set forth in Section 2.8.1(a)
hereof.

“Amended Condominium Documents” shall mean all documents necessary for the
subdivision of the Existing Condominium and the operation and sale thereof
pursuant to Section 2.8.1(a) hereof, in accordance with the Condominium Act and
all other applicable Legal Requirements and recorded or filed with any
Governmental Authority or delivered to tenants or prospective purchasers,
including, without limitation, the question and answer sheet, the Offering Plan,
subdivision maps, floor plans, plats, condominium plans, declarations of
condominium, by-laws, rules and regulations, management agreement (if
applicable), the form of contract for the sale of any Unit, and all other
reports, disclosure statements and documents relating to the construction and
completion of certain Improvements located on the Land to be established under a
condominium regime, and the regulation and administration thereof, and all
exhibits, amendments or supplements thereto from time to time, to the extent
that the foregoing are in existence and applicable to the Land and the
Improvements.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures and all known or anticipated Assessments, for the Property prepared
by Mortgage Borrower for the applicable Fiscal Year or other period.

“Applicable Interest Rate” shall mean the rate or rates at which all or any
portion of the Outstanding Principal Balance bears interest from time to time in
accordance with the provisions of Section 2.2.3 hereof.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Approved Manager” shall have the meaning set forth in Section 9.5.

“Approved Sales Contract(s)” shall have the meaning set forth in Section 2.8.2
hereof.

“Assessments” shall mean any common charges or other recurring expenses, or any
regular or special assessments, or any other fees or charges due and payable by
Borrower under any or all of the Existing Condominium Documents and/or the
Amended Condominium Documents.

“Assessment Reserve Account” shall have the meaning set forth in Section 7.6.1
hereof.

 

4



--------------------------------------------------------------------------------

“Assessment Reserve Funds” shall have the meaning set forth in Section 7.6.1
hereof.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents dated November 9, 2006, as amended, restated, replaced,
supplemented or otherwise modified from time to time, from Mortgage Borrower, as
assignor, to Mortgage Lender, as assignee, assigning to Mortgage Lender all of
Mortgage Borrower’s right, title and interest in and to the Leases and Rents of
the Property as security for the Mortgage Loan.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited, petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law; (d) such Person
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee or examiner for such Person or any portion of
the Property; or (e) such Person making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due.

“Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as the same may be amended
from time to time.

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

“Building” shall mean the “Building” as defined in the Declaration.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs).

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

5



--------------------------------------------------------------------------------

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Closing Date” shall mean the date of the funding of the Original First
Mezzanine Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall have the meaning set forth in the Pledge Agreement.

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement (First Mezzanine Loan),
dated within seven (7) days of the Closing Date as amended by the Amended and
Restated Collateral Assignment of Interest Rate Cap Agreement (Amended and
Restated First Mezzanine Loan) dated as of the date hereof, as the same may be
further amended, restated, replaced, supplemented or otherwise modified from
time to time, executed by Borrower in connection with the Loan for the benefit
of Lender.

“Comfort Letter” shall have the meaning set forth in Section 5.1.24(b) hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade materially and adversely affecting the Property
or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

“Condominium Act” shall mean Article 9-B of the New York Real Property Law
(§339-d et seq.) of the State of New York and all modifications, supplements and
replacements thereof and all regulations with respect thereto, now or hereafter
enacted or promulgated.

“Contract Vendee” shall have the meaning set forth in Section 2.8.2(a)(i)
hereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Contractual Obligation” shall mean, as to any Person, any security issued by
such Person or any agreement, instrument or undertaking to which such Person is
a party or by which it or any of its property is bound, or any provision of any
of the foregoing.

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement, the
counterparty set forth in the Interest Rate Cap Agreement, and with respect to
any Replacement Interest Rate Cap Agreement, any substitute Acceptable
Counterparty.

 

6



--------------------------------------------------------------------------------

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

“Credit Suisse” shall mean Credit Suisse Securities (USA) LLC and its successors
in interest.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, together with all interest accrued and unpaid
thereon and all other sums (including any Prepayment Premium and/or Spread
Maintenance Premium, if applicable) due to Lender in respect of the Loan under
the Note, this Agreement, the Pledge Agreement and the other Loan Documents.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean, as of any date of determination, a
fraction, expressed as a ratio, in which:

(a) the numerator is the Net Operating Income for the twelve (12) full calendar
months preceding such date as set forth in the financial statements required
hereunder; and

(b) the denominator is the aggregate amount of (i) interest that would be due
and payable for the following twelve (12) full calendar month period on the
Outstanding Principal Balance at the Applicable Interest Rate projected for such
period (as reduced by payments which would be made to Lender under the Interest
Rate Cap Agreement in accordance with such projection), plus (ii) interest that
would be due and payable for the following twelve (12) full calendar month
period on the Mortgage Loan Outstanding Principal Balance at the Mortgage Loan
Applicable Interest Rate projected for such period (as reduced by payments which
would be made to Mortgage Lender under the Mortgage Interest Rate Cap Agreement
in accordance with such projection).

“Debt Service Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.

“Debt Service Reserve Funds” shall have the meaning set forth in Section 7.5.1
hereof.

“Declaration” shall mean that certain declaration of condominium dated
November 20, 1996, made by T. Park Central LLC, O. Park Central LLC, H. Park
Central LLC and R. Park Central LLC, which declaration of condominium was
recorded in the New York County Office of the Register of The City of New York
on December 27, 1996, in Reel 2406, page 1498 and amended by First Amendment to
Declaration recorded August 4, 1997 in Reel 2482 page 1956, as amended and
restated by Amended Restated and Consolidated Declaration of Condominium dated
December 30, 1997 recorded February 26, 1998 in Reel 2549 page 192; as further
amended by Third Amendment to Declaration, dated May 1, 1998 recorded July 8,
1998 on Reel 2614 page 604; Fourth Amendment to Declaration dated November 15,
1999 recorded October 10, 2001 in Reel 3370 page 2485; Fifth Amendment to
Declaration dated as of November 15, 2001 recorded December 13, 2001 in Reel
3409 page 79; Sixth Amendment to Declaration dated

 

7



--------------------------------------------------------------------------------

as of July 19, 2001 recorded June 12, 2002 in Reel 3537 page 896 and by Seventh
Amendment to Declaration dated September 30, 2002 and recorded November 20, 2003
as CRF No. 2003000466814.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean a rate per annum (adjusted monthly on each
Determination Date) equal to the lesser of (a) the Maximum Legal Rate and
(b) two percent (2%) above the Applicable Interest Rate.

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences, provided that the first
Determination Date shall be the Closing Date.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum, or offering circular, term
sheet or other offering documents or marketing materials, in each case in
preliminary or final form, used to offer Securities in connection with a
Securitization.

“Eligibility Requirements” means, with respect to any Person, that such Person
(a) has total assets (in name or under management) in excess of Six Hundred
Million Dollars ($600,000,000) and (except with respect to a pension advisory
firm or similar fiduciary) capital/statutory surplus or shareholder’s equity of
Two Hundred and Fifty Million Dollars ($250,000,000) and (b) is regularly
engaged in the business of making or owning commercial real estate loans or
operating commercial mortgage properties.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).

 

8



--------------------------------------------------------------------------------

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

“Emergency Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (First Mezzanine Loan), dated as of November 9, 2006, as amended by
the Amended and Restated Environmental Indemnity Agreement (Amended and Restated
First Mezzanine Loan) dated as of the date hereof, as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time, executed by Borrower and Guarantors in connection with the Loan for the
benefit of Lender.

“Environmental Repair” shall have the meaning set forth in Section 7.7.1 hereof.

“Environmental Repair Account” shall have the meaning set forth in Section 7.7.1
hereof.

“Environmental Repair Funds” shall have the meaning set forth in Section 7.7.1
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in the
Mortgage Loan Agreement.

“Excess Cash Flow Reserve Funds” shall have the meaning set forth in the
Mortgage Loan Agreement.

“Existing Condominium” shall mean the condominium regime created with respect to
the Property and various other properties pursuant to the Existing Condominium
Documents.

“Existing Condominium Board” shall mean the “Condominium Board” as defined in
the Declaration.

“Existing Condominium Documents” shall mean, collectively, the Declaration as
well as any and all other documents, including, without limitation, articles of
incorporation and bylaws, whether now in place or hereafter put in place, in
connection with the governance and operation by any condominium association of
the condominium regime created by such documents.

“Extension Option” shall have the meaning set forth in Section 2.7 hereof.

 

9



--------------------------------------------------------------------------------

“Extension Term” shall mean, as applicable, any or all of the First Extension
Term, the Second Extension Term or the Third Extension Term.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“FF&E” shall have the meaning set forth in Section 7.3.1 hereof.

“FF&E Reserve Account” shall have the meaning set forth in Section 7.3.1 hereof.

“FF&E Reserve Funds” shall have the meaning set forth in Section 7.3.1 hereof.

“FF&E Reserve Monthly Deposit” shall have the meaning set forth in Section 7.3.1
hereof.

“Financing Percentages” shall mean collectively, the Loan Percentage and the
Mortgage Loan Percentage.

“First Extended Maturity Date” shall mean November 9, 2009.

“First Extension Option” shall have the meaning set forth in Section 2.7.1
hereof.

“First Extension Term” shall have the meaning set forth in Section 2.7.1 hereof.

“First Mezzanine Cash Management Account” shall have the meaning set forth in
Section 2.6.3 hereof.

“First Mezzanine Cash Management Agreement” shall mean that certain Cash
Management Agreement (First Mezzanine), dated as of November 9, 2006, as amended
by the Amended and Restated First Mezzanine Cash Management Agreement dated as
of the date hereof, as the same may be further amended, restated, replaced,
supplemented or otherwise modified from time to time, among Borrower, Lender and
Mortgage Borrower, together with any extensions, renewals, amendments or
modifications thereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixed Maturity Date” shall mean either (a) the Initial Maturity Date, (b) if
Borrower shall have properly exercised the First Extension Option, the First
Extended Maturity Date, (c) if Borrower shall have properly exercised the Second
Extension Option, the Second Extended Maturity Date, or (d) if Borrower shall
have properly exercised the Third Extension Option, the Third Extended Maturity
Date, as applicable.

“Franchise Agreement” shall have the meaning set forth in Section 5.1.24(a)
hereof.

“Franchisor” shall have the meaning set forth in Section 5.1.24(b) hereof.

 

10



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Property from whatever source during such period, including, but not limited to,
Rents, utility charges, escalations, forfeited security deposits, interest on
credit accounts, service fees or charges, license fees, parking fees, rent
concessions or credits, and other pass-through or reimbursements paid by tenants
under the Leases of any nature, but excluding Rents from month-to-month tenants
or tenants that are the subject of any Bankruptcy Action (with the exception of
any Rents paid until such time as (i) any such tenant or tenants file a motion
to assume or reject the relevant Lease(s), (ii) the deadline under the
Bankruptcy Code by which such tenant or tenants must assume or reject the
relevant Lease(s) expires, or (iii) any such tenant or tenants fail to pay Rents
with respect to such Lease(s) on a timely basis), sales, use and occupancy or
other taxes on receipts required to be accounted for by Mortgage Borrower to any
Governmental Authority, refunds and uncollectible accounts, proceeds from the
sale of furniture, fixtures and equipment, Insurance Proceeds (other than
business interruption or other loss of income insurance) and Condemnation
Proceeds, and any disbursements to Borrower or Mortgage Borrower from any of the
Reserve Funds.

“Gross Sales Proceeds” shall mean, with respect to any Unit, the value of all
consideration received by Mortgage Borrower in connection with the sale of such
Unit, including cash, notes, assumed indebtedness, deferred payments (contingent
or otherwise), prepaid expenses and non-customary pro-rations in favor of
Mortgage Borrower.

“Guarantors” shall mean, collectively, the Whitehall Guarantor and the Highgate
Guarantor, and their successors and permitted assigns.

“Guaranty” shall mean that certain Guaranty Agreement (First Mezzanine Loan)
from Guarantors in favor of Lender, dated as of November 9, 2006, as amended by
the Amended and Restated Guaranty Agreement (Amended and Restated First
Mezzanine Loan), dated as of the date hereof, as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Guitar Center Space Debt Service Coverage Ratio” shall have the meaning set
forth in the Mortgage Loan Agreement.

“Guitar Center Space Lease” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Guitar Center Space Lease Premises” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

11



--------------------------------------------------------------------------------

“Guitar Center Space Occupancy Conditions” shall have the meaning set forth in
the Mortgage Loan Agreement.

“Guitar Center Space Reserve Account” shall have the meaning set forth in
Section 7.8(a) hereof.

“Guitar Center Space Reserve Funds” shall have the meaning set forth in
Section 7.8.1 hereof.

“Guitar Center Space Substitute Lease” shall have the meaning set forth in
Section 5.1.20(c) hereof.

“Guitar Center Space Substitute Tenant” shall have the meaning set forth in
Section 5.1.20(c) hereof.

“Guitar Center Space Tenant” shall mean Guitar Center Stores, Inc., a Delaware
corporation.

“Highgate Guarantor” shall mean Devon (DE) Capital LLC, a Delaware limited
liability company.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” shall mean, for any Person, on a particular date, the sum
(without duplication) at such date of (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money and
indebtedness in the form of mezzanine debt and preferred equity);
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations for which such Person is liable);
(d) obligations under reimbursement agreements in connection with letters of
credit; (e) obligations under acceptance facilities; (f) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business) and other contingent obligations to purchase, to provide funds for
payment, to supply funds, to invest in any Person or entity, or otherwise to
assure a creditor against loss; and (g) obligations secured by any Liens,
whether or not the obligations have been assumed.

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

“Indemnifying Person” shall mean each of Borrower and Principal.

“Independent Director” or “Independent Manager” shall mean a Person selected by
Borrower who is not at the time of initial appointment, or at any time while
serving as a director or manager, as applicable, and has not been at any time
during the preceding five (5) years: (a) a stockholder, director (with the
exception of serving as the Independent Director or Independent Manager),
officer, employee, partner, member, attorney or counsel of Principal, Borrower
or any Affiliate of either of them; (b) a customer, supplier or other Person who
derives any of its purchases or revenues from its activities with Principal,
Borrower or any Affiliate of either of

 

12



--------------------------------------------------------------------------------

them; (c) a Person Controlling or under common Control with any such
stockholder, director, officer, partner, member, customer, supplier or other
Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, customer, supplier or other
Person. Notwithstanding anything to the contrary contained herein, a natural
Person who satisfies the foregoing definition other than subparagraph (b) shall
not be disqualified from serving as an Independent Director of the applicable
Person if such natural Person is an independent director provided by a
nationally recognized company that provides professional independent directors
in the ordinary course of its business. A natural Person who otherwise satisfies
the foregoing definition except for being the independent director of a special
purpose entity affiliated with the Borrower or Special Purpose Entity shall not
be disqualified from serving as an Independent Director of the Special Purpose
Entity if such special purpose entity does not own a direct or indirect interest
in the Borrower or Special Purpose Entity and such person is an independent
director provided by a nationally-recognized company that provides professional
independent directors in the ordinary course of its business.

“Individual Hotel Unit” shall mean an individual condominium unit (including any
appurtenant interest in the common elements) created pursuant to the Amended
Condominium Documents which encompasses an area substantially similar in size to
one of the existing hotel rooms located within the Property.

“Initial Maturity Date” shall mean November 9, 2008.

“Insolvency Opinion” shall mean (i) that certain non-consolidation opinion
letter dated November 9, 2006 delivered by Edwards Angell Palmer & Dodge LLP in
connection with the Loan and (ii) that certain bring down non-consolidation
opinion letter dated as of the date hereof delivered by Edwards Angell Palmer &
Dodge LLP in connection with the Loan.

“Institutional Lender” shall mean any Person that is either (a) a real estate
investment trust, bank, saving and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund or pension advisory firm, mutual fund, government entity or plan, provided
that any such Person referred to in this clause (a) satisfies the Eligibility
Requirements; (b) an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
or an institutional “accredited investor” within the meaning of Regulation D
under the Securities Act, provided that any such Person referred to in this
clause (b) satisfies the Eligibility Requirements; (c) an institution
substantially similar to any of the foregoing entities described in clauses
(a) or (b) that satisfies the Eligibility Requirements; (d) any entity
Controlled and more than fifty percent (50%) owned by any of the entities
described in clauses (a) or (c) above; or (e) an investment fund, limited
liability company, limited partnership or general partnership where a Permitted
Fund Manager or an entity that is otherwise an Institutional Lender under
clauses (a), (b), (c) or (d) of this definition acts as the general partner,
managing member or fund manager and more than fifty percent (50%) of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more entities that are otherwise Institutional Lenders under clauses (a),
(b), (c) or (d) of this definition.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

13



--------------------------------------------------------------------------------

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of November 9, 2006, by and between Lender and Mortgage Lender, as amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on and including the ninth (9th) day of the preceding calendar month
and terminating on and including the eighth (8th) day of the calendar month in
which such Payment Date occurs; provided, however, that no Interest Period shall
end later than the Maturity Date (other than for purposes of calculating
interest at the Default Rate), and the initial Interest Period shall begin on
and include the Closing Date and shall end on and include the immediately
following eighth (8th) day of the calendar month.

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty, as amended, restated, replaced, supplemented or
otherwise modified from time to time, or a Replacement Interest Rate Cap
Agreement.

“Land” shall mean the land more particularly described on Exhibit D attached
hereto and all rights appurtenant thereto, including, without limitation, all
development rights, if any, acquired by Mortgage Borrower.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease or other agreement entered into in connection
with such lease, sublease, subsublease or other agreement, and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Prescribed Laws, the Condominium Act, the Americans with
Disabilities Act of 1990, as amended, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments recorded against the
Property in the real estate records (other than the Leases) at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

14



--------------------------------------------------------------------------------

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Lender and the Rating Agencies
(either an evergreen letter of credit or one which does not expire until at
least thirty (30) Business Days after the Maturity Date) in favor of Lender and
entitling Lender to draw thereon in New York, New York, issued by a domestic
Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution.

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/100,000th of 1% (.00001%)) for deposits in U.S. dollars, for a one-month
period, that appears on Telerate Page 3750 (or the successor thereto) as of
11:00 a.m., London time, on the related Determination Date. If such rate does
not appear on Telerate Page 3750 as of 11:00 a.m., London time, on such
Determination Date, LIBOR shall be the arithmetic mean of the offered rates
(expressed as a percentage per annum) for deposits in U.S. dollars for a
one-month period that appear on the Reuters Screen Libor Page as of 11:00 a.m.,
London time, on such Determination Date, if at least two such offered rates so
appear. If fewer than two such offered rates appear on the Reuters Screen Libor
Page as of 11:00 a.m., London time, on such Determination Date, Lender shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Determination Date in an amount approximately equal
to the Loan or for amounts of not less than U.S. $1,000,000. If at least two
such offered quotations are so provided, LIBOR shall be the arithmetic mean of
such quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date in an amount
approximately equal to the Loan or for amounts of not less than U.S. $1,000,000.
If at least two such rates are so provided, LIBOR shall be the arithmetic mean
of such rates. LIBOR shall be determined conclusively by Lender or its agent,
absent manifest error.

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate or rates of interest based upon LIBOR.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest or any
other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting Borrower, Mortgage Borrower, the
Property, the Collateral or any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

“Liquidation Event” shall have the meaning set forth in Section 2.4.5 hereof.

 

15



--------------------------------------------------------------------------------

“Loan” shall mean the loan in the original principal amount of Fifty Eight
Million and No/100 Dollars ($58,000,000.00), made by Lender to Borrower pursuant
to this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Subordination of Management
Agreement, the Guaranty, the First Mezzanine Cash Management Agreement, the
Collateral Assignment of Interest Rate Cap Agreement and all other documents
executed and/or delivered in connection with the Loan.

“Loan Percentage” shall mean, as of any date and prior to the application of the
principal amount with respect to which the Financing Percentages are then being
calculated, the ratio, expressed as a percentage, the numerator of which is an
amount equal to the Outstanding Principal Balance on such date and the
denominator of which is an amount equal to the Aggregate Outstanding Principal
Balance on such date.

“Loan Year” shall mean the period commencing on and including the Closing Date
and ending on and including November 9, 2007, and each subsequent twelve
(12) month period ending on and including an anniversary of such November 9,
2007 Payment Date.

“Lockbox Account” shall have the meaning set forth in Section 2.6.1(a) hereof.

“Lockbox Bank” shall mean HSBC Bank USA, N.A., a national banking association,
together with any successors or permitted assigns thereof, or other Eligible
Institution approved by Lender, in its sole discretion.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“MCTA Party” shall mean, collectively, the Manhattan Club Timeshare Association,
Inc., a Person owning not less than thirty-three percent (33%) of the Timeshare
Units (as defined in the Declaration) or any Affiliate of either of the
foregoing.

“Management Agreement” shall mean the management agreement entered into by and
between Mortgage Borrower and Manager, as the same has been and may be amended,
modified or supplemented from time to time, pursuant to which Manager is to
provide management and other services with respect to the Property, or, if the
context requires, a Replacement Management Agreement.

“Manager” shall mean Park Central Management LLC (d/b/a Park Central Halifax
Management LLC), or, if the context requires, a Qualified Manager who is
managing the Property in accordance with the terms and provisions of this
Agreement.

“Maturity Date” shall mean either (a) the Fixed Maturity Date, or (b) such other
date on which the final payment of principal of the Note becomes due and payable
as herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on

 

16



--------------------------------------------------------------------------------

the indebtedness evidenced by the Note and as provided for herein or the other
Loan Documents, under the laws of such state or states whose laws are held by
any court of competent jurisdiction to govern the interest rate provisions of
the Loan.

“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1.

“Monthly Shortfall” shall have the meaning set forth in Section 7.5.2 hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall have the meaning set forth in the Recitals to this Agreement.

“Mortgage Borrower” shall have the meaning set forth in the Recitals to this
Agreement, together with its successors and permitted assigns.

“Mortgage Borrower Company Agreement” shall mean the Fourth Amended and Restated
Limited Liability Company Agreement of Mortgage Borrower, dated as of
November 9, 2006.

“Mortgage Cash Management Account” shall have the meaning set forth in
Section 2.6.2(a) hereof.

“Mortgage Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of November 9, 2006, as amended, restated, replaced,
supplemented or otherwise modified from time to time, by and among Mortgage
Borrower, Manager and Mortgage Lender.

“Mortgage Debt” shall have the meaning of the term “Debt” as such term is
defined in the Mortgage Loan Agreement.

“Mortgage Lender” shall have the meaning set forth in the Recitals to this
Agreement, together with its successors and permitted assigns.

“Mortgage Loan” shall have the meaning set forth in the Recitals to this
Agreement.

“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals to
this Agreement.

“Mortgage Loan Applicable Interest Rate” shall mean the rate or rates at which
all or any portion of the Mortgage Loan Outstanding Principal Balance bears
interest from time to time in accordance with the Mortgage Loan Agreement.

“Mortgage Loan Default” shall have the meaning of the term “Default” as such
term is defined in the Mortgage Loan Agreement.

“Mortgage Loan Documents” shall mean, collectively, the Mortgage Note, the
Mortgage Loan Agreement, the Assignment of Leases and Rents, the Mortgage, the
Mortgage Cash Management Agreement, and any and all other documents defined as
“Loan Documents” in the Mortgage Loan Agreement, as amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

17



--------------------------------------------------------------------------------

“Mortgage Loan Event of Default” shall have the meaning of the term “Event of
Default” as such term is defined in the Mortgage Loan Agreement.

“Mortgage Loan Obligations” shall have the meaning of the term “Obligations” as
such term is defined in the Mortgage Loan Agreement.

“Mortgage Loan Outstanding Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Mortgage Loan.

“Mortgage Loan Percentage” shall mean, as of any date and prior to the
application of the principal amount with respect to which the Financing
Percentages are then being calculated, the ratio, expressed as a percentage, the
numerator of which is an amount equal to the Mortgage Loan Outstanding Principal
Balance on such date and the denominator of which is an amount equal to the
Aggregate Outstanding Principal Balance on such date.

“Mortgage Loan Reserve Funds” shall have the meaning of the term “Reserve Funds”
as such term is defined in the Mortgage Loan Agreement.

“Mortgage Monthly Interest Payment” shall mean the “Monthly Interest Payment” as
defined in the Mortgage Loan Agreement.

“Mortgage Note” shall have the meaning set forth in the Recitals to this
Agreement.

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and contributions required to be made to the FF&E Reserve
Account for such period from Gross Income from Operations for such period.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing, or other disposition or
liquidation, less (a) Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (b) the costs incurred by
Mortgage Borrower in connection with a Restoration of all or any portion of the
Property made in accordance with the Mortgage Loan Documents, (c) amounts
required or permitted to be deducted therefrom and amounts paid pursuant to the
Mortgage Loan Documents to Mortgage Lender, (d) in the case of a foreclosure
sale, disposition or Transfer of the Property in connection with realization
thereon following a Mortgage Loan Event of Default, such reasonable and
customary costs and expenses of sale or other disposition (including attorneys’
fees and brokerage commissions), (e) in the case of a foreclosure sale, such
costs and expenses incurred by Mortgage Lender under the Mortgage Loan Documents
as Mortgage Lender shall be entitled to receive reimbursement for under the
terms of the Mortgage Loan Documents, and (f) in the case of a refinancing of
the Mortgage Loan, such costs and expenses (including attorneys’ fees) of such
refinancing as shall be reasonably approved by Lender.

 

18



--------------------------------------------------------------------------------

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Sale Proceeds” shall mean as to any Unit, the Gross Sales Proceeds of such
Unit minus the Sale Expenses with respect to such Unit.

“New Mezzanine Loan” shall have the meaning set forth in Section 9.7 hereof.

“No-Action Application” shall mean an application to the New York State
Department of Law requesting the issuance of a No-Action Letter with respect to
the conveyance of one or more Units.

“No-Action Letter” shall mean a letter issued by the New York State Department
of Law in response to the No-Action Application stating that the Department of
Law will not take any enforcement action with respect to the transactions
described in the No-Action Application without the filing of an offering plan in
compliance with General Business Law Section 352-e.

“Note” shall mean, collectively, Replacement Promissory Note A-1, Replacement
Promissory Note A-2, Replacement Promissory Note A-3 and Replacement Promissory
Note A-4.

“Notice” shall have the meaning set forth in Section 10.6 hereof.

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“Offering Plan” shall mean, collectively, the offering plan or prospectus for
one or more Units in the Amended Condominium, together with all amendments
thereto, prepared in accordance with all applicable Legal Requirements.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the general partner or managing
member of Borrower, as applicable.

“Operating Expenses” shall mean, for any period, the total of all operating
expenses, computed in accordance with GAAP, of whatever kind relating to the
Property, which expenditures are incurred on a regular monthly or other periodic
basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, tenant improvements and leasing commissions (to the extent
the same are not capitalized under GAAP), operational equipment or other lease
payments as approved by Lender or Mortgage Lender, and other similar costs, but
excluding depreciation or amortization, income or estate taxes or other
impositions in the nature of income or estate taxes, any expense (including
legal, accounting and other professional fees, expenses and disbursements)
incurred in

 

19



--------------------------------------------------------------------------------

connection with the making of the Loan or the Mortgage Loan or the sale,
exchange, transfer, financing or refinancing of all or any portion of the
Property or in connection with the recovery of proceeds which are applied to
prepay the Note or the Mortgage Note, any expenses which in accordance with GAAP
should be capitalized, any item of expense which would otherwise be considered
within Operating Expenses pursuant to the provisions above but is paid directly
by any tenant or reimbursed by the tenant to Mortgage Borrower, Debt Service,
debt service under the Mezzanine Loan and any Additional Mezzanine Loan and
contributions to the Mortgage Loan Reserve Funds and any other reserves required
under the Loan Documents.

“Original First Mezzanine Loan” shall have the meaning set forth in the recitals
hereof.

“Original First Mezzanine Loan Agreement” shall have the meaning set forth in
the recitals hereof.

“Other Charges” shall mean all ground rents, Assessments, impositions other than
Taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof and which if not timely paid will result in a Lien on the
Property.

“Other Obligations” shall mean (a) all obligations of Borrower contained herein;
(b) each obligation of Borrower contained in any other Loan Document; and
(c) each obligation of Borrower contained in any renewal, extension, amendment,
modification, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“PIP” shall have the meaning set forth in Section 2.9.

“PIP Alterations” shall have the meaning set forth in Section 5.1.21(b) hereof.

“PIP Budget” shall have the meaning set forth in Section 2.9.

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents and the Mortgage Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy or
on the Survey, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent or are being contested in accordance with
Section 5.1.2 hereof, (d) statutory liens for labor or materials that either
(i) secure sums not yet due and payable, (ii) secure sums for which Borrower is
not indebted, (iii) secure sums not in excess of $500,000.00 in the aggregate,
or (iv) are bonded or insured over to Lender’s reasonable satisfaction;
provided, however, that with respect to the foregoing subclauses (ii) and (iii),
such sums shall be deemed “Permitted Encumbrances” for purposes of this
definition only if, after written notice to Lender, Borrower, at its own
expense, is contesting

 

20



--------------------------------------------------------------------------------

the amount or validity of same by appropriate legal proceeding in accordance
with the Loan Documents, promptly initiated and conducted in good faith and with
due diligence, and provided further that the conditions set forth in clauses (a)
through (f) of Section 5.1.2 and/or Section 3.6(b) of the Mortgage, as
applicable, shall also be satisfied in respect of such contest, (e) any
attachment or judgment lien, provided that the judgment it secures shall have
been discharged or execution thereof stayed pending appeal within the earlier of
sixty (60) days after the entry thereof and the date that is ten (10) days prior
to the earlier to occur of the Maturity Date or the date on which the Property
is scheduled to be sold for non-payment, or shall have been discharged within
the earlier of sixty (60) days after the expiration of any such stay and the
date that is ten (10) days prior to the earlier to occur of the Maturity Date or
the date on which the Property is scheduled to be sold for non-payment,
(f) easements, rights-of-way, restrictions (including zoning restrictions),
defects or irregularities in title to which like properties are commonly subject
which have not been granted or created by Borrower in violation of any term of
this Agreement prohibiting such grant or creation and which do not (i) interfere
with the benefits to be provided by the Mortgage, (ii) adversely affect the
operation, use, value, enjoyment or marketability of the Property in any
material respect, or (iii) adversely affect Borrower’s ability to repay the Loan
in full, and (g) such other Liens as Lender has approved or may approve in
writing in Lender’s sole discretion.

“Permitted Fund Manager” means any person that on the date of determination is
(a) one of the entities listed on Schedule VII attached hereto or any other
nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate, (b) investing through a fund with
committed capital of at least $250,000,000 and (c) not subject to any case,
proceeding or other action under any existing or future law of any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors.

“Permitted Investments” shall have the meaning set forth in the First Mezzanine
Cash Management Agreement.

“Permitted Transferee” shall mean a corporation, partnership or limited
liability company (i) acceptable to Lender in its sole discretion, (ii) that
qualifies as a single purpose, bankruptcy remote entity under criteria
established by the Rating Agencies, (iii) whose counsel has delivered to Lender
a non-consolidation opinion acceptable to Lender and the Rating Agencies in
their sole discretion, and (iv) is an experienced operator and/or owner of hotel
properties of similar size or income as the Property, as evidenced by financial
statements and other information reasonably requested by Lender.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to

 

21



--------------------------------------------------------------------------------

Lender in its reasonable discretion, which report shall, among other things,
(i) confirm that the Property and its use comply, in all material respects, with
applicable Legal Requirements (including zoning, subdivision and building codes
and laws), and (ii) include a copy of a final certificate of occupancy with
respect to all Improvements (unless previously delivered to Lender).

“Pledge Agreement” shall have the meaning set forth in the Recitals to this
Agreement.

“Pledged Company Interests” shall have the meaning set forth in the Recitals to
this Agreement.

“Pledgor” shall have the meaning as set forth in the Pledge Agreement.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Premium” shall mean an amount equal to one percent (1.0%) of the
principal balance of the Loan being prepaid if the prepayment occurs on or after
the Closing Date through, but excluding, May 9, 2008.

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107 56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York as its base rate, as such rate shall change
from time to time. If Citibank, N.A. ceases to announce a base rate, Prime Rate
shall mean the rate of interest published in The Wall Street Journal from time
to time as the “Prime Rate.” If more than one “Prime Rate” is published in The
Wall Street Journal for a day, the average of such “Prime Rates” shall be used,
and such average shall be rounded up to the nearest one-eighth of one percent
(0.125%). If The Wall Street Journal ceases to publish the “Prime Rate,” Lender
shall select an equivalent publication that publishes such “Prime Rate,” and if
such “Prime Rates” are no longer generally published or are limited, regulated
or administered by a governmental or quasigovernmental body, then Lender shall
select a comparable interest rate index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate or rates of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points, which may be a positive or negative number) between (a) LIBOR plus the
Spread on the date LIBOR was last applicable to the Loan and (b) the Prime Rate
on the date that LIBOR was last applicable to the Loan.

“Principal” shall have the meaning set forth in the recitals hereof, together
with its successors or permitted assigns.

 

22



--------------------------------------------------------------------------------

“Proforma Net Cash Flow” shall mean the difference between (a) the Net Operating
Income for the trailing twelve (12) full calendar months for which financial
reports are then required to have been delivered under Section 5.1.11 and,
(b) without duplication for the types of costs described in clause (a), annual
deposits to the Reserve Funds (other than the Debt Service Reserve Funds).

“Property” shall mean the Hotel Unit (as defined in the Declaration) and an
undivided interest in the common elements and limited common elements therein,
the Improvements thereon and all personal property owned by Mortgage Borrower
and encumbered by the Mortgage, together with all rights pertaining to such
property and Improvements, as more particularly described in the granting clause
of the Mortgage and referred to therein as the “Property”.

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, the Collateral, Mortgage Borrower, Borrower and/or Manager in
connection with the Loan.

“Qualified Franchisor” shall mean either (a) any of the franchisors listed on
Exhibit E attached hereto and made a part hereof; which such franchisors are
deemed approved by Lender and shall not require the prior approval of Lender or
the Rating Agencies; or (b) in the reasonable judgment of Lender, a reputable
and experienced franchisor possessing experience in flagging hotel properties
similar in size, scope, use and value as the Property, provided, in the instance
of the preceding clause (b), that Borrower shall have obtained after a
securitization, prior written confirmation from the applicable Rating Agencies
that licensing of the Property by such franchisor will not cause a downgrade,
withdrawal or qualification of the then current ratings of the Securities or any
class thereof.

“Qualified Manager” shall mean either (a) Manager, (b) any Approved Manager, or
(c) in the reasonable judgment of Lender, a reputable and experienced management
organization (which may be an Affiliate of Borrower) possessing experience in
managing properties similar in size, scope, use and value as the Property,
provided, that, Borrower shall have obtained prior written confirmation from the
applicable Rating Agencies that management of the Property by any such Person
referred to in the preceding clause (c) of this definition will not cause a
downgrade, withdrawal or qualification of the then current ratings of the
Securities or any class thereof, unless such proposed management organization
(i) is a reputable management company having at least five (5) years’ experience
in the management of commercial properties with similar uses as the Property in
the City of New York, (ii) has, for at least five (5) years prior to its
proposed engagement as Manager of the Property, managed at least five
(5) properties of the same property type as the Property, (iii) at the time of
its proposed engagement as property manager, together with its Affiliates,
manages hotel rooms of the same property type as the Property equal to five
(5) times the number of hotel rooms at the Property, and (iv) is not the subject
of a Bankruptcy Action, in which case no prior written confirmation from the
applicable Rating Agencies shall be required.

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.

 

23



--------------------------------------------------------------------------------

“Rebranding Deficit” shall have the meaning set forth in Section 2.9.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean all rents (including, without limitation, percentage rents),
rent equivalents, moneys payable as damages (including payments by reason of the
rejection of a Lease in a Bankruptcy Action) or in lieu of rent or rent
equivalents, royalties (including all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, all other amounts payable as rent under any Lease or other
agreement relating to the Property and other payments and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Mortgage Borrower from any and all sources arising from or attributable to
the Property and the Improvements, including, without limitation, all revenues
from telephone services, laundry, vending, television, and all hotel receipts,
revenues and credit card receipts collected from guest rooms, restaurants, bars,
meeting rooms, banquet rooms and recreational facilities, and all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Property or rendering of services by Mortgage Borrower, Manager, or any of their
respective agents or employees, and proceeds, if any, from business interruption
or other loss of income insurance.

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with terms identical to the Interest Rate Cap
Agreement (other than the notional amount which shall be reduced, if applicable,
to reflect any payment of principal of the Loan or otherwise be increased or
reduced pursuant to Section 9.7 hereof and shall be in the amount of the
Outstanding Principal Balance) and except that the same shall be effective in
connection with the supplementation or replacement, as applicable, of the
Interest Rate Cap Agreement (x) on extension of the maturity date thereof in
connection with the extension of the Fixed Maturity Date, and/or (y) following a
downgrade, withdrawal or qualification of the long-term unsecured debt rating of
the Counterparty; provided, that to the extent any such interest rate cap
agreement does not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate cap agreement approved in writing by
Lender acting reasonably.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance; and (b) an assignment of management agreement and
subordination of management fees substantially in the form then used by Lender
(or of such other form and substance reasonably acceptable to Lender), executed
and delivered to Lender by Mortgage Borrower and such Qualified Manager at
Borrower’s expense.

“Replacement Promissory Note A-1” shall mean that certain Replacement Promissory
Note A-1 (Amended and Restated First Mezzanine Loan), dated the date hereof, in
the original principal amount of Ten Million and No/100 Dollars ($10,000,000.00)
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

24



--------------------------------------------------------------------------------

“Replacement Promissory Note A-2” shall mean that certain Replacement Promissory
Note A-2 (Amended and Restated First Mezzanine Loan), dated the date hereof, in
the original principal amount of Twenty Three Million and No/100 Dollars
($23,000,000.00) made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Replacement Promissory Note A-3” shall mean that certain Replacement Promissory
Note A-3 (Amended and Restated First Mezzanine Loan), dated the date hereof, in
the original principal amount of Ten Million and No/100 Dollars ($10,000,000.00)
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Replacement Promissory Note A-4” shall mean that certain Replacement Promissory
Note A-4 (Amended and Restated First Mezzanine Loan), dated the date hereof, in
the original principal amount of Fifteen Million and No/100 Dollars
($15,000,000.00) made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Required Release Price” shall have the meaning of the term “Required Release
Price” as such term is defined in the Mortgage Loan Agreement.

“Required Repairs Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repairs Funds” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the FF&E Reserve Funds, the Required Repairs Funds, the Excess Cash Flow Reserve
Funds, the Debt Service Reserve Funds, the Environmental Repair Funds, the
Guitar World Space Reserve Funds and any other escrow fund established pursuant
to the Loan Documents.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation; provided, however, that
Borrower may make other alterations in connection with such repair or
restoration as may be reasonably approved by Lender.

“Restricted Party” shall mean, collectively (a) Borrower, Principal, Mortgage
Borrower and any Affiliated Manager, and (b) any shareholder, partner, member,
non-member manager or direct legal or beneficial owner of, Borrower, Principal
or Mortgage Borrower, other than the Whitehall Guarantor.

“Retail Unit” shall mean an individual condominium unit (including any
appurtenant interest in the common elements) created pursuant to the Amended
Condominium Documents which encompasses all or any portion of the existing
retail space located within the Property, including, without limitation, the
space currently occupied by the restaurant.

 

25



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies, Inc.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other disposal of
a legal or beneficial interest, whether direct or indirect.

“Sales Agency Agreement” shall mean any sales agency agreement, which shall be
subject to Lender’s prior approval, which approval shall not be unreasonably
withheld, conditioned or delayed, entered into by and between Mortgage Borrower
and Sales Agent, as the same may be amended, modified or supplemented from time
to time, pursuant to which Sales Agent is to provide marketing and other
sales-related services with respect to sales of Units.

“Sales Agent” shall mean the Person chosen by Mortgage Borrower, reasonably
acceptable to Lender, to perform the duties of sales agent under the Sales
Agency Agreement, which Person shall not be an Affiliate of Borrower or Mortgage
Borrower.

“Sale Expenses” shall mean as to any Unit, the transfer taxes, broker fees,
marketing agent fees, legal fees and other actual closing costs incurred and
paid by Borrower and approved by Lender in connection with the sale of such
Unit, customary adjustments and credits typically made by sellers of condominium
units in the New York Metropolitan area, which Sale Expenses shall in no event
exceed ten percent (10%) of the Gross Sales Proceeds.

“Second Extended Maturity Date” shall mean November 9, 2010.

“Second Extension Option” shall have the meaning set forth in Section 2.7.2
hereof.

“Second Extension Term” shall have the meaning set forth in Section 2.7.2
hereof.

“Second Mezzanine Loan” shall have the meaning set forth in the Recitals to this
Agreement.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Security Documents” shall have the meaning set forth in Section 2.5.1 hereof.

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

26



--------------------------------------------------------------------------------

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the Closing
Date:

(a) was, is and will be organized solely for the purpose of (i) acquiring,
financing, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Collateral, entering into this Agreement
with Lender, refinancing the Collateral in connection with a permitted repayment
of the Loan or the Additional Mezzanine Loan (if then outstanding), and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (ii) acting as a general partner of the limited
partnership that owns the Collateral or member of the limited liability company
that owns the Collateral;

(b) has not been, is not, and will not be engaged in any business unrelated to
(i) the acquisition, financing, development, ownership, management or operation
of the Collateral, (ii) acting as general partner of the limited partnership
that owns the Collateral, or (iii) acting as a member of the limited liability
company that owns the Collateral, as applicable;

(c) has not had, does not have, and will not have, any assets other than those
related to the Collateral or its partnership interest in the limited partnership
or the membership interest in the limited liability company that owns the
Collateral or acts as the general partner or a member thereof, as applicable;

(d) except as expressly permitted by this Agreement or the other Loan Documents
or the loan documents for the Additional Mezzanine Loan (if then outstanding) in
connection with a repayment of the Debt or debt (as defined therein) of the
Additional Mezzanine Loan (if then outstanding) or the Mortgage Debt or as
required by law, has not engaged, sought or consented to, and will not engage
in, seek or consent to, any dissolution, winding up, liquidation, consolidation,
merger, sale of all or substantially all of its assets, transfer of partnership
or membership interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company) or amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable)
with respect to the matters set forth in this definition;

(e) if such entity is a limited partnership, has had, now has, and will have as
its only general partners, Special Purpose Entities that are corporations,
limited partnerships or limited liability companies;

(f) if such entity is a corporation, has had, now has, and will have at least
one (1) Independent Director, and has not caused or allowed, and will not cause
or allow, the board of directors of such entity to take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of directors unless one (1) Independent Director shall have participated
in such vote;

(g) if such entity is a limited liability company with more than one
(1) economic member, has had, now has and will have at least one (1) member that
is a Special Purpose Entity that is a corporation that has at least one
(1) Independent Director and that owns at least one percent (1.0%) of the equity
of the limited liability company;

 

27



--------------------------------------------------------------------------------

(h) if such entity is a limited liability company with only one economic member,
has been, now is, and will be a limited liability company organized in the State
of Delaware that has at least one (1) Independent Manager and has not caused or
allowed, and will not cause or allow, the board of managers or managing member
of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the managers, including, without limitation,
filing a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest, unless one
(1) Independent Manager shall have participated in such vote;

(i) if such entity is (i) a limited liability company, has had, now has, and
will have articles of organization, a certificate of formation and/or an
operating agreement, as applicable, (ii) a limited partnership, has had, now
has, and will have a limited partnership agreement, or (iii) a corporation, has
had, now has, and will have a certificate of incorporation that, in each of the
foregoing cases, provides that such entity will not: (A) dissolve, merge,
liquidate or consolidate; (B) sell all or substantially all of its assets or the
assets of Borrower (as applicable); (C) engage in any other business activity or
amend its organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (D) without the affirmative vote of
one (1) Independent Director and of all other directors of the corporation (that
is such entity or the general partner or managing or co-managing member of such
entity), file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest;

(j) has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;

(k) has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;

(l) has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it is a disregarded entity for tax purposes or has been or is
required to file consolidated tax returns by law;

(m) has maintained and will maintain its own records, books, resolutions and
agreements;

(n) other than as provided in the First Mezzanine Cash Management Agreement,
(i) has not commingled, and will not commingle, its funds or assets with those
of any other Person and (ii) has not participated, and will not participate, in
any cash management system with any other Person;

(o) has held and will hold its assets in its own name;

 

28



--------------------------------------------------------------------------------

(p) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in subsection (dd) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

(q) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person; provided,
however, that any entity may have financial statements consolidated with those
of another Person as long as such consolidated financial statement shall contain
a note indicating that its separate assets and liabilities are neither available
to pay the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

(r) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets;

(s) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

(t)(i) if such entity owns the Property, has had no and will have no
Indebtedness other than (1) the Mortgage Loan, (2) unsecured trade and
operational debt incurred in the ordinary course of business relating to the
ownership and operation of the Property and the routine administration of
Mortgage Borrower, in amounts not to exceed one percent (1%) of the original
principal amount of the Mortgage Loan, in the aggregate, which liabilities are
not more than ninety (90) days past the date incurred and are not evidenced by a
note, and (3) such other debt as may be specifically approved by Mortgage Lender
in its sole discretion; or (ii) if such entity acts as the sole member or
managing member of a limited liability company which owns the Property, has and
will have no Indebtedness other than (x) the Loan, (y) unsecured trade and
operational debt incurred in the ordinary course of business relating to the
ownership and operation of the Collateral and the routine administration of
Borrower, in amounts not to exceed one percent (1%) of the original principal
amount of the Loan in the aggregate, which liabilities are not more than ninety
(90) days past the date incurred and are not evidenced by a note, or (z) such
other liabilities that are permitted pursuant to this Agreement or the Mortgage
Loan Agreement or the loan documents for the Additional Mezzanine Loan (if
applicable);

(u) has not assumed or guaranteed or become obligated for, and will not assume
or guarantee or become obligated for, the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement;

(v) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

(w) has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

 

29



--------------------------------------------------------------------------------

(x) has maintained and used, now maintains and uses, and will maintain and use,
separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

(y) except in connection with the Loan and the Mortgage Loan or the Additional
Mezzanine Loan (if applicable), has not pledged and will not pledge its assets
for the benefit of any other Person;

(z) has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in subsection (dd) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower;

(aa) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

(bb) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

(cc) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;

(dd) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or other
Affiliates except (i) in the ordinary course of its business and on terms which
are intrinsically fair, commercially reasonable and are no less favorable to it
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party, and (ii) in connection with this Agreement;

(ee) has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify, its partners, officers, directors or
members, as the case may be, unless such an obligation was and is fully
subordinated to the Obligations and will not constitute a claim against the
Obligations in the event that cash flow in excess of the amount required to pay
the Obligations is insufficient to pay such obligation;

(ff) if such entity is a corporation, to the extent such entity has become
insolvent, it has considered and shall consider the interests of its creditors
in connection with all corporate actions;

 

30



--------------------------------------------------------------------------------

(gg) except as expressly contemplated by the Loan Documents, does not and will
not have any of its obligations guaranteed by any Affiliate; and

(hh) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

“Spread” shall mean 4.4800000000%.

“Spread Maintenance Date” shall mean November 9, 2007.

“Spread Maintenance Premium” shall mean, with respect to any prepayment of the
Loan prior to the Spread Maintenance Date, an amount equal to the product of
(a) the principal amount of such prepayment, (b) the Spread and (c) a fraction,
the numerator of which shall equal the actual number of days from the date of
such payment through the Spread Maintenance Date and the denominator of which is
360; provided, however, if any such prepayment shall occur on a day other than a
Payment Date, the numerator of such fraction shall equal the actual number of
days from the next succeeding ninth (9th) day of a calendar month through the
Spread Maintenance Date.

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

“Strike Price” shall mean, as applicable, with respect to:

(i) the period commencing on the Closing Date through and including the Initial
Maturity Date, six and one quarter percent (6.25%) per annum;

(ii) the First Extension Term, a rate (expressed as a percentage per annum)
equal to the difference between:

(1) the quotient obtained by dividing (x) the Net Cash Flow for the twelve
(12) full calendar months preceding the first day of the First Extension Term,
by (y) the Aggregate Outstanding Principal Balance as of such date, and then
dividing such resulting quotient by (z) 1.2, and

(2) two and one-half percent (2.50%);

(iii) the Second Extension Term, a rate (expressed as a percentage per annum)
equal to the difference between:

(a) the quotient obtained by dividing (x) the Net Cash Flow for the twelve
(12) full calendar months preceding the first day of the first day of the Second
Extension Term, by (y) the Aggregate Outstanding Principal Balance as of such
date, and then dividing such resulting quotient by (z) 1.2, and

(b) two and one-half percent (2.50%);

 

31



--------------------------------------------------------------------------------

(iv) the Third Extension Term, a rate (expressed as a percentage per annum)
equal to the difference between:

(a) the quotient obtained by dividing (x) the Net Cash Flow for the twelve
(12) full calendar months preceding the first day of the Third Extension Term,
by (y) the Aggregate Outstanding Principal Balance as of such date, and then
dividing such resulting quotient by (z) 1.2, and

(b) two and one-half percent (2.50%).

“Subordination of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees (First Mezzanine Loan)
among Mortgage Borrower, Borrower, Lender and Manager dated November 9, 2006, as
amended by the Amended and Restated Assignment of Management Agreement and
Subordination of Management Fees (Amended and Restated First Mezzanine Loan)
dated as of the date hereof, as the same may be further amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Survey” shall mean a survey of the Property prepared pursuant to the
requirements contained in Section 3.1.3(c) hereof.

“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof, together with all interest and
penalties thereon, if any.

“Third Extended Maturity Date” shall mean November 9, 2011.

“Third Extension Option” shall have the meaning set forth in Section 2.7.3
hereof.

“Third Extension Term” shall have the meaning set forth in Section 2.7.3 hereof.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Company” shall have the meaning set forth in the Mortgage Loan Agreement.

“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Total Capitalization” shall mean the aggregate sum of the purchase price paid
by Borrower for the Property and the closing costs incurred by Borrower in
connection therewith, including, without limitation, such costs as title search
fees and premiums, survey fees, brokerage commissions, attorneys fees and
expenses and the costs incurred for the preparation of engineering,
environmental, marketing and other due diligence reports in anticipation of such
purchase of the Property, but not including fees or expenses of any nature paid
to any Affiliate of Borrower, except for such sums as are disclosed in writing
to Lender and, in any event, are not in excess of sums which would otherwise be
payable to an unrelated third party for similar services.

 

32



--------------------------------------------------------------------------------

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“Underwritten Net Cash Flow” shall mean, for any period, the amount, reasonably
projected by Lender (taking into account Borrower’s projections and the
performance of other hotels managed by Manager in New York City), to be obtained
by subtracting Operating Expenses and Capital Expenditures for such period from
Gross Income from Operations for such period, based on Lender’s underwriting of
the Property after its conversion and re-branding pursuant to a Qualified
Franchise Agreement and stabilization thereafter and utilizing the same
underwriting criteria which were employed in the underwriting of this Loan.

“UCC Title Insurance Policy” shall have the meaning set forth in
Section 3.1.3(b) hereof.

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

“Unit” or “Units” shall mean each Retail Unit, and each Individual Hotel Unit,
individually or collectively, as the context may require.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent applicable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(1c) of the Investment Company Act of 1940, as amended.

“Whitehall Guarantor” shall mean Whitehall Street Global Real Estate Limited
Partnership 2001, a Delaware limited partnership.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

33



--------------------------------------------------------------------------------

ARTICLE 2

GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make, and Borrower hereby agrees to
borrow, the Loan as of the Closing Date.

2.1.2 Disbursement to Borrower. As of the date hereof all amounts required to be
disbursed hereunder have been disbursed.

2.1.3 The Note, Pledge Agreement and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Pledge Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan solely to
(a) make equity contributions to Mortgage Borrower in order to cause Mortgage
Borrower to use such amounts for any use permitted pursuant to Section 2.1.4 of
the Mortgage Loan Agreement, (b) pay costs and expenses incurred in connection
with the closing of the Loan, and (c) retain the balance, if any.

Section 2.2 Interest Rate.

2.2.1 Interest Generally. Interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the
Applicable Interest Rate.

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate or rates based on a
three hundred sixty (360) day year by (c) the Outstanding Principal Balance.

2.2.3 Determination of Interest Rate.

(a) The Applicable Interest Rate shall be (i) LIBOR plus the Spread with respect
to the applicable Interest Period for a LIBOR Loan, or (ii) the Prime Rate plus
the Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a Prime
Rate Loan pursuant to the provisions of Sections 2.2.3 (c) or (f).

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the Outstanding Principal
Balance at LIBOR plus the Spread for the applicable Interest Period. Any change
in the rate of interest hereunder due to a change in the Applicable Interest
Rate shall become effective as of the opening of business on the first (1st) day
on which such change in the Applicable Interest Rate shall become effective.
Each determination by Lender of the Applicable Interest Rate shall be conclusive
and binding for all purposes, absent manifest error.

 

34



--------------------------------------------------------------------------------

(c) In the event that Lender shall have determined in good faith (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances materially and adversely affecting the
interbank eurodollar market, adequate and reasonable means do not exist for
ascertaining LIBOR, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Period. If such notice is given, the
related outstanding LIBOR Loan shall be converted, on the last day of the then
current Interest Period, to a Prime Rate Loan.

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine in good faith
(which determination shall be conclusive and binding upon Borrower absent
manifest error) that the event(s) or circumstance(s) which resulted in such
conversion shall no longer be applicable, Lender shall give notice by telephone
of such determination, confirmed in writing, to Borrower at least one (1) day
prior to the last day of the related Interest Period. If such notice is given,
the related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on
the last day of the then current Interest Period.

(e) Intentionally Omitted.

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith, and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees
promptly to pay Lender, upon demand, any additional amounts necessary to
compensate Lender for any costs incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be conclusive absent manifest error.

(g) In the event that any change after the Closing Date in any requirement of
law or in the interpretation or application thereof, or compliance by Lender
with any request or directive (whether or not having the force of law) hereafter
issued from any central bank or other Governmental Authority:

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount reasonably deemed in good faith by Lender to be material; or

 

35



--------------------------------------------------------------------------------

(iii) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder reasonably deemed in good faith by Lender to be material;

then, in any such case, if and to the extent Lender determines such additional
cost or reduced amount receivable to be material, Borrower shall promptly pay
Lender, upon written demand, any such additional amounts necessary to compensate
Lender for such additional cost or reduced amount receivable which Lender deems
to be material as determined by Lender. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(g), Lender shall provide
Borrower with not less than ninety (90) days notice specifying in reasonable
detail the event by reason of which it has become so entitled and the additional
amount and basis for such additional amount required to fully compensate Lender
for such additional cost or reduced amount incurred by Lender. A certificate as
to any additional costs or amounts payable pursuant to the foregoing sentence
submitted by Lender to Borrower shall be conclusive in the absence of manifest
error. This provision shall survive payment of the Note and the satisfaction of
all other Obligations of Borrower under this Agreement and the Loan Documents.

(h) Without duplication of the payment obligations of Borrower set forth in this
Agreement or the other Loan Documents, Borrower agrees to indemnify Lender and
to hold Lender harmless from any actual out-of-pocket expense which Lender
sustains or incurs as a consequence of (i) any default by Borrower in payment of
the principal of or interest on a LIBOR Loan, including, without limitation, any
such loss or expense arising from interest or fees payable by Lender to lenders
of funds obtained by it in order to maintain a LIBOR Loan hereunder, and
(ii) any prepayment (whether voluntary or mandatory) of the LIBOR Loan on a day
that (A) is not the Payment Date, or (B) in the case of a voluntary prepayment
only, is the Payment Date immediately following the last day of an Interest
Period with respect thereto if Borrower did not give the prior notice of such
voluntary prepayment as required pursuant to the terms of this Agreement,
including, without limitation, such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the LIBOR Loan hereunder (the amounts referred to in clauses (i) and (ii) are
herein referred to collectively as the “Breakage Costs”); provided, however,
Borrower shall not indemnify Lender from any loss or expense arising from
Lender’s willful misconduct, illegal acts, bad faith, fraud or gross negligence.
This provision shall survive payment of the Note in full and the satisfaction of
all Other Obligations of Borrower under this Agreement and the other Loan
Documents.

(i) Lender shall not be entitled to claim compensation pursuant to this
Section 2.2.3 for any increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than ninety (90) days before the date Lender notified Borrower of
the change in law or other circumstance on which such claim of compensation is
based and delivered to Borrower a written statement setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.2.3, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

36



--------------------------------------------------------------------------------

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender as determined by Lender in its reasonable
discretion.

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect of the
Loan and any other amounts due pursuant to the Loan Documents, shall accrue
interest at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein.

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the Outstanding Principal Balance at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the Outstanding Principal Balance at a rate in excess of the Maximum
Legal Rate, the Applicable Interest Rate or the Default Rate, as the case may
be, shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

2.2.7 Interest Rate Cap Agreement.

(a) Borrower shall deliver confirmation to Lender’s reasonable satisfaction of
the purchase of an Interest Rate Cap Agreement on the Closing Date and shall
enter into an Interest Rate Cap Agreement with a LIBOR strike price equal to the
Strike Price within seven (7) days of the Closing Date. The Interest Rate Cap
Agreement shall (i) be in a form and substance reasonably acceptable to Lender,
(ii) be with an Acceptable Counterparty, (iii) direct such Acceptable
Counterparty to deposit directly into the First Mezzanine Cash Management
Account designated by Lender any amounts due Borrower under such Interest Rate
Cap Agreement so long as any portion of the Debt exists, provided that the Debt
shall be deemed to exist if the Property is transferred by judicial or
non-judicial foreclosure or deed-in-lieu thereof, (iv) be for a period equal to
the term of the Loan, and (v) have an initial notional amount equal to the
original principal amount of the Loan. Borrower shall collaterally assign to
Lender, pursuant to the Collateral Assignment of Interest Rate Cap Agreement,
all of its right, title and

 

37



--------------------------------------------------------------------------------

interest to receive any and all payments under the Interest Rate Cap Agreement,
and shall deliver to Lender an executed counterpart of such Interest Rate Cap
Agreement (which shall, by its terms, authorize the assignment to Lender and
require that payments be deposited directly into the First Mezzanine Cash
Management Account designated by Lender).

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the First Mezzanine Cash Management Account
designated by Lender. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Counterparty and shall not, without Lender’s consent,
waive, amend or otherwise modify any of its rights thereunder.

(c) In the event (i) Borrower exercises an Extension Option, or (ii) Lender
notifies Borrower that there has been or will be a downgrade, withdrawal or
qualification of the rating of the Counterparty by S&P or Moody’s, Borrower
shall replace (or supplement, as applicable) the Interest Rate Cap Agreement
with a Replacement Interest Rate Cap Agreement with a LIBOR strike price equal
to the applicable Strike Price (x) which Replacement Interest Rate Cap Agreement
shall extend the maturity date set forth in the Interest Rate Cap Agreement to
the Fixed Maturity Date (with respect to the foregoing clause (i)) prior to or
on the commencement date of the Extension Term, or (y) as required due to the
occurrence of any of the events listed in the foregoing clause (ii), not later
than ten (10) Business Days following receipt of notice from Lender of such
downgrade, withdrawal or qualification. With respect to each Replacement
Interest Rate Cap Agreement, Borrower shall deliver to Lender a Collateral
Assignment of Interest Rate Cap Agreement in a form comparable to the Collateral
Assignment of Interest Rate Cap Agreement that has been acknowledged by the
Counterparty.

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel for the Counterparty) for the Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

(i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and the performance of its obligations thereunder have been and
remain duly authorized by all necessary action;

 

38



--------------------------------------------------------------------------------

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and the
performance of its obligations thereunder have been obtained and remain in full
force and effect, all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with any governmental authority or
regulatory body is required for such execution, delivery or performance; and

(iv) the Interest Rate Cap Agreement has been duly executed and delivered by the
Counterparty and constitutes the legal, valid and binding obligation of the
Counterparty.

If the opinion obtained by Borrower for the Counterparty does not comply with
the foregoing requirements, Lender shall have the right to approve the opinion,
which approval shall not be unreasonably withheld, conditioned or delayed.

Section 2.3 Loan Payment.

2.3.1 Interest Payments. Borrower shall pay to Lender on each Payment Date the
interest accrued on the Outstanding Principal Balance for the preceding Interest
Period (the “Monthly Interest Payment”). The first Interest Period under the
Original First Mezzanine Loan Agreement commenced on and included the Closing
Date and ended on and included December 8, 2006. Each Interest Period thereafter
commenced and shall continue to commence on and include the ninth (9th) day of
each calendar month during the term of the Loan and shall end on and include the
eighth (8th) day of the next occurring calendar month. For purposes of making
payments hereunder, but not for purposes of calculating Interest Periods, if the
day on which such payment is due is not a Business Day, then amounts due on such
date shall be due on the immediately preceding Business Day. With respect to
payments of principal due on the Maturity Date, interest shall be payable at the
Applicable Interest Rate or the Default Rate, as the case may be, through and
including the day immediately preceding such Maturity Date. All amounts due
pursuant to this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.

 

39



--------------------------------------------------------------------------------

2.3.2 Principal Payments Sale of Units. Concurrently with the closing of the
sale of each Unit, Mortgage Borrower shall pay to Mortgage Lender an amount
equal to the Required Release Price for such Unit, which amount shall, subject
to the terms of Section 2.8.3(f), be applied to reduce the Outstanding Principal
Balance and/or the Mortgage Loan Outstanding Principal Balance pursuant to
Section 2.4.3 hereof; provided, however, that if such payment occurs on a day
other than a Payment Date, Borrower shall also pay to Lender interest at the
Applicable Interest Rate on the amount so paid through, but not including, the
next succeeding Payment Date. Each such payment shall be made concurrently with
the delivery of Mortgage Lender’s release of the Mortgage with respect to such
Unit. In addition, if Mortgage Lender is entitled to retain any escrow deposit
pursuant to Section 2.8.2(e) hereof, the entire amount of such deposit shall be
immediately remitted to Lender and applied to the Outstanding Principal Balance
and/or Mortgage Loan Outstanding Principal Balance in accordance with
Section 2.4.3; provided, however, that if such payment occurs on a day other
than a Payment Date, Borrower shall also pay to Lender interest at the
Applicable Interest Rate on the amount so paid through, but not including, the
next succeeding Payment Date.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note and the other Loan Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, excluding the payment of principal due on the Maturity
Date, is not paid by Borrower by the date on which it is due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of (a) five percent
(5.0%) of such unpaid sum, and (b) the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Pledge and the other
Loan Documents to the extent permitted by applicable law.

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day. Any
prepayments required to be made hereunder or under the First Mezzanine Cash
Management Agreement shall be deemed to have been timely made for the purposes
of this Section 2.3.5.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments. From and after the Closing Date, so long as no
Event of Default has occurred and is continuing, Borrower may, at its option and
upon at least five (5) Business Days prior written notice to Lender, prepay the
Outstanding Principal Balance in whole only, (i) prior to the Spread Maintenance
Date, provided that such prepayment is accompanied by (a) the Spread Maintenance
Premium and (b) the Prepayment Premium, and provided further, if such prepayment
occurs on a date other than a Payment Date, Borrower shall also pay to Lender
interest at the Applicable Interest Rate on the amount so prepaid through, but

 

40



--------------------------------------------------------------------------------

not including, the next succeeding ninth (9th) day of a calendar month,
(ii) from and after the Spread Maintenance Date, through, but not including,
May 9, 2008, provided that such prepayment is accompanied by the Prepayment
Premium, and provided further, if such prepayment occurs on a date other than a
Payment Date, Borrower shall also pay to Lender interest at the Applicable
Interest Rate on the amount so prepaid through, but not including, the next
succeeding ninth (9th) day of a calendar month, and (iii) from and after May 9,
2008, freely, with no additional fees or penalties, provided that if such
prepayment occurs on a date other than a Payment Date, Borrower shall also pay
to Lender interest at the Applicable Interest Rate on the amount so prepaid
through, but not including, the next succeeding ninth (9th) day of a calendar
month. Except for any prepayment pursuant to Sections 2.4.2 and 6.4(c) hereof
(provided that in any case no Event of Default has occurred and is continuing at
the time of such prepayment), Lender shall not be obligated to accept any
prepayment unless it is accompanied by the Spread Maintenance Premium or the
Prepayment Premium due in connection therewith, as set forth above in this
Section 2.4.1. Any partial prepayment shall be applied in accordance with
Section 2.4.3.

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for Restoration,
Borrower shall authorize Mortgage Lender to apply Net Proceeds as a prepayment
of the Mortgage Debt, in an amount equal to one hundred percent (100%) of such
Net Proceeds. No Spread Maintenance Premium or Prepayment Premium shall be due
in connection with any prepayment made pursuant to this Section 2.4.2. Any Net
Proceeds remaining after the prepayment of the Mortgage Debt in full shall be
(a) transferred by Mortgage Lender to Lender for application in accordance with
the terms provided in Section 2.4.3 hereof, until the Debt is paid in full, and
then (b) the balance disbursed to Borrower.

2.4.3 Application of Payments of Principal. Notwithstanding anything to the
contrary contained in this Agreement, the following principal payments or
prepayments shall be allocated among the Mortgage Loan and the Loan as follows:

(a) so long as no Event of Default shall have occurred and be continuing, any
voluntary prepayment of the Loan shall be applied to the Debt until the Debt is
paid in full, provided, however, that upon the occurrence and during the
continuance of an Event of Default, Lender shall apply any voluntary prepayment
to payment of the Debt, in any order, priority and proportions as Lender shall
elect in its sole discretion from time to time, until the Debt is paid in full,
and shall then disburse any remainder to Borrower; and

(b) all Net Proceeds not required to be made available for Restoration shall be
applied first to the Mortgage Debt, in any order, priority and proportions as
Mortgage Lender shall elect in its sole discretion from time to time, until the
Mortgage Debt is paid in full, and then applied to the Debt, in any order,
priority and proportions as Lender shall elect in its sole discretion from time
to time, until the Debt is paid in full, and then, as a distribution permitted
under applicable law, the balance disbursed to Borrower;

(c) any Reserve Funds, Excess Cash Flow or other cash collateral held by or on
behalf of Lender, whether in the Cash Management Account, the Tax and Insurance
Escrow

 

41



--------------------------------------------------------------------------------

Account, the FF&E Reserve Account or otherwise, including, without limitation,
any Net Proceeds then being held by Lender, shall, upon the occurrence and
during the continuance of an Event of Default, be applied by Lender as follows
or may continue to be held by Lender as additional collateral for the Loan, all
in Lender’s sole discretion: first, to the Debt, in any order, priority and
proportions as Lender shall elect in its sole discretion from time to time,
until the Debt is paid in full, and then, as a distribution permitted under
applicable law, the balance disbursed to Borrower;

(d) subject to Section 2.8.4 hereof, the proceeds of any Required Release Price
shall be allocated among the Mortgage Loan and, to the extent not otherwise
prohibited by the Mortgage Loan Documents, the Loan pro rata in accordance with
the Financing Percentages, which Financing Percentages shall be calculated as of
the date of payment of such Release Price; and

(e) all Rents received by Mortgage Lender upon the occurrence and during the
continuance of a Mortgage Event of Default pursuant to Section 3.1 of any
Assignment of Leases shall be applied by Mortgage Lender as follows or may
continue to be held by Mortgage Lender as additional collateral for the Mortgage
Loan, all in Mortgage Lender’s sole discretion: first, (i) to the expenses of
managing and securing the Property, as contemplated by clause (a) of Section 3.1
of such Assignment of Leases, and/or (ii) to the Mortgage Debt, in any order,
priority and proportions as Mortgage Lender shall elect in its sole discretion
from time to time, until the Mortgage Debt is paid in full, and then
(A) disbursed to Lender for application to the Debt, in any order, priority and
proportions as Lender shall elect in its sole discretion from time to time,
until the Debt is paid in full, and then (B) the balance disbursed to Borrower.

2.4.4 Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default and prior to the Spread Maintenance Date,
payment of all or any part of the Debt is tendered by Borrower or otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to have been made on the next occurring
Payment Date together with the Monthly Interest Payment and Borrower shall pay,
in addition to the Debt, an amount equal to the sum of (i) the Spread
Maintenance Premium, and (ii) the Prepayment Premium.

2.4.5 Liquidation Events. (a) In the event of (i) any Casualty to all or any all
or any portion of the Property, (ii) any Condemnation of all or any portion of
the Property, (iii) a Transfer of the Property in connection with realization
thereon following a Mortgage Loan Event of Default, including without limitation
a foreclosure sale, or (iv) any refinancing of the Property or the Mortgage Loan
(each, a “Liquidation Event”), Borrower shall cause the related Net Liquidation
Proceeds After Debt Service to be deposited directly into the First Mezzanine
Cash Management Account. On each date on which Lender actually receives a
distribution of such portion of Net Liquidation Proceeds After Debt Service,
Borrower hereby authorizes Lender to apply such funds as follows: (A) first,
apply to the Obligations until the Obligations are repaid in full, and
(B) second, transfer to Borrower. Any prepayment received by Lender pursuant to
this Section 2.4.5(a) on a date other than a Payment Date shall be held by
Lender as collateral security for the Loan in an interest bearing account, with
such interest accruing to the benefit of Borrower, and shall be applied by
Lender on the next Payment Date. Other than following an Event of Default or
Mortgage Loan Event of Default, no Prepayment Premium or fee shall be

 

42



--------------------------------------------------------------------------------

due in connection with any prepayment made pursuant to this Section 2.4.5(a);
provided, however, that in no event shall a Prepayment Premium be due in
connection with a Liquidation Event of the type described in clauses (i) and
(ii) above. Any partial prepayment under this Section 2.4.5(a) shall be applied
to the last payments of principal due under the Loan or the Mortgage Loan, as
applicable. Any sale of Units permitted under this Agreement shall not be
considered a Liquidation Event or give rise to Net Liquidation Proceeds After
Debt Service.

(b) Borrower shall immediately notify Lender of any Liquidation Event once
Borrower has knowledge of such event. Borrower shall be deemed to have knowledge
of (i) a sale (other than a foreclosure sale) of the Property on the date on
which a contract of sale for such sale is entered into, and a foreclosure sale,
on the date notice of such foreclosure sale is given, and (ii) a refinancing of
the Property, on the date on which a commitment for such refinancing has been
entered into and a closing date for the funding of such refinancing has been
scheduled. The provisions of this Section 2.4.5 shall not be construed to
contravene or expand upon in any manner the restrictions and other provisions
regarding refinancing of the Mortgage Loan or Transfer of the Property set forth
in this Agreement, the Mortgage Loan Documents, and the other Loan Documents,
whether or not notice is given pursuant to this Section 2.4.5.

Section 2.5 Release of Property. Except as set forth in this Section 2.5 or as
otherwise contemplated in Section 2.8, no repayment or prepayment of all or any
portion of the Note shall cause, give rise to a right to require, or otherwise
result in, the release of the Lien of the Pledge Agreement or any other Loan
Document on the Collateral or on the release of the Lien of the Mortgage or any
other Mortgage Loan Document on the Property.

2.5.1 Release on Payment in Full. (a) Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
release the Lien of the Pledge Agreement on the Collateral.

(b) In connection with the release of the Lien of the Pledge Agreement and all
other Collateral, Borrower shall submit to Lender, not less than five
(5) Business Days prior to the Payment Date on which Borrower intends to pay the
Loan in full, a release of Lien (and related Loan Documents) for the Collateral
for execution by Lender. Such release shall be in a form appropriate in each
jurisdiction in which the Collateral is located and that would be satisfactory
to a prudent lender.

2.5.2 Release of Units. Concurrently with the closing of the sale of each Unit
and the satisfaction by Borrower of all conditions with respect thereto set
forth in Section 2.8 hereof, including, without limitation, payment to Mortgage
Lender of the Required Release Price of such Unit and payment of all other sums
then due and payable by Borrower to Lender, Lender shall release such Unit from
the Lien of the Mortgage and the other Loan Documents.

 

43



--------------------------------------------------------------------------------

Section 2.6 Cash Management.

2.6.1 Lockbox Account.

(a) Borrower shall cause Mortgage Borrower to establish and maintain a
segregated Eligible Account (the “Lockbox Account”) with the Lockbox Bank in
trust for the benefit of Mortgage Lender, which Lockbox Account shall be under
the sole control of Mortgage Lender pursuant to and in accordance with the
Mortgage Loan Documents. The Lockbox Account shall be entitled “Park Central
Hotel (DE) LLC, for the benefit of Column Financial, Inc.-Lockbox Account.”

(b) Borrower shall cause Mortgage Borrower to, or to cause Manager to, deliver
irrevocable written instructions to (i) all tenants under Leases which provide
for an annual rental in excess of One Hundred Thousand and 00/100 Dollars
($100,000.00) to deliver all Rents payable thereunder directly to the Lockbox
Account and (ii) each of the credit card companies or credit card clearing banks
with which Mortgage Borrower or Manager has entered into merchant’s agreements
to deliver all receipts payable with respect to the Property directly to the
Lockbox Account. Borrower shall cause both Mortgage Borrower and Manager to,
deposit all amounts received by Mortgage Borrower or Manager constituting Rents
into the Lockbox Account within one (1) Business Day after receipt thereof.

(c) Borrower shall cause Mortgage Borrower to obtain from Lockbox Bank its
agreement, in form and substance reasonably satisfactory to Mortgage Lender,
that Lockbox Bank shall transfer to the Cash Management Account in immediately
available funds by federal wire transfer all amounts on deposit in the Lockbox
Account each Business Day throughout the term of the Loan.

(d) Borrower shall not permit or cause Mortgage Borrower to further pledge,
assign or grant any security interest in the Lockbox Account or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Mortgage Lender as the secured party, to be filed with respect thereto.

2.6.2 Mortgage Cash Management Account. During the term of the Loan, Mortgage
Lender shall establish and maintain a segregated Eligible Account (the “Mortgage
Cash Management Account”) to be held in trust and for the benefit of Mortgage
Lender, which Mortgage Cash Management Account shall be under the sole control
of Mortgage Lender. Borrower shall not cause or permit Mortgage Borrower in any
way alter or modify the Mortgage Cash Management Account without the prior
written consent of Lender and will notify Lender of the account number thereof.
Mortgage Lender shall have the sole right to make withdrawals from the Mortgage
Cash Management Account to be applied in accordance with the Mortgage Loan
Documents. All costs and expenses for establishing and maintaining the Mortgage
Cash Management Account shall be paid by Mortgage Borrower. All cash
distributions from the Cash Management Account to be paid to or for the benefit
of Lender, in accordance with the Mortgage Cash Management Agreement (including
the Net Liquidation Proceeds After Debt Service) shall be deposited into the
First Mezzanine Cash Management Account maintained in accordance with the First
Mezzanine Cash Management Agreement. Disbursements from the First Mezzanine Cash
Management Account will be made in accordance with the terms and conditions of
the First Mezzanine Cash Management Agreement.

 

44



--------------------------------------------------------------------------------

2.6.3 First Mezzanine Cash Management Account. (a) During the term of the Loan,
Lender shall establish and maintain a segregated Eligible Account (the “First
Mezzanine Cash Management Account”) to be in trust and for the benefit of
Lender, which First Mezzanine Cash Management Account shall be under the sole
control of Lender. The First Mezzanine Cash Management Account shall be entitled
“W2001 Park Central Hotel Senior Mezz L.L.C., for the benefit of Column
Financial, Inc. – First Mezzanine Payment Account”. Borrower hereby (i) grants
to Lender a first priority security interest in the First Mezzanine Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and (ii) will take all actions necessary to maintain in favor
of Lender a perfected first priority security interest in the First Mezzanine
Cash Management Account, including, without limitation, executing and filing
UCC-1 Financing Statements and continuations thereof. Lender shall have the sole
right to make withdrawals from the First Mezzanine Cash Management Account and
all costs and expenses for establishing and maintaining the First Mezzanine Cash
Management Account shall be paid by Borrower.

(b) The insufficiency of funds on deposit in the First Mezzanine Cash Management
Account shall not relieve Borrower of the obligation to make any payments, as
and when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

(c) All funds on deposit in the First Mezzanine Cash Management Account
following the occurrence of an Event of Default may be applied by Lender in such
order and priority as Lender shall determine in its sole discretion. Provided no
Event of Default shall have occurred and be continuing, all funds on deposit in
the Mezzanine Payment Account shall be applied by Lender in accordance with the
First Mezzanine Cash Management Agreement and this Agreement until the Debt is
paid in full, with any amounts remaining being disbursed to Borrower.

2.6.4 Payments Received Under the First Mezzanine Cash Management Agreement.
Notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents, and provided no Event of Default or Mortgage Event of
Default has occurred and is continuing, Borrower’s obligations with respect to
the monthly payment of Debt Service and amounts due for the Tax and Insurance
Escrow Funds, FF&E Reserve Funds, and any other payment reserves established
pursuant to this Agreement or any other Loan Document shall be deemed satisfied
to the extent sufficient amounts are deposited in the First Mezzanine Cash
Management Account to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

Section 2.7 Extension of the Initial Maturity Date. As provided in this
Section 2.7, Borrower shall have the option to extend the term of the Loan
beyond the Initial Maturity Date for three successive terms (each, an “Extension
Option”) of one (1) year each.

2.7.1 First Extension Option. Borrower shall have the right to extend the
Initial Maturity Date to the First Extended Maturity Date (the “First Extension
Option”; the period

 

45



--------------------------------------------------------------------------------

commencing on the first (1st) day following the Initial Maturity Date and ending
on the First Extended Maturity Date being referred to herein as the “First
Extension Term”), provided that all of the following conditions are satisfied:

(a) no monetary Default or monetary Mortgage Loan Default and no Event of
Default or Mortgage Loan Event of Default shall have occurred and be continuing
at the time the First Extension Option is exercised and on the date that the
First Extension Term is commenced;

(b) Borrower shall notify Lender of its election to exercise the First Extension
Option not earlier than six (6) months, and no later than one (1) month, prior
to the Initial Maturity Date;

(c) if the Interest Rate Cap Agreement is scheduled to mature prior to the First
Extended Maturity Date, Borrower shall obtain and deliver to Lender not later
than one (1) Business Day immediately preceding the first day of the First
Extension Term, one or more Replacement Interest Rate Cap Agreements from an
Acceptable Counterparty which Replacement Interest Rate Cap Agreement shall be
effective commencing on the first day of the First Extension Term and shall have
a maturity date not earlier than the First Extended Maturity Date; and

(d) the maturity date of the Mortgage Loan shall have been extended to the First
Extended Maturity Date on the same terms and conditions as in effect on the date
hereof.

2.7.2 Second Extension Option. Provided Borrower has properly exercised the
First Extension Option, Borrower shall have the right to extend the Fixed
Maturity Date to the Second Extended Maturity Date (the “Second Extension
Option”; the period commencing on the first (1st) day following the First
Extended Maturity Date and ending on the Second Extended Maturity Date being
referred to herein as the “Second Extension Term”), provided that all of the
following conditions are satisfied:

(a) no monetary Default or monetary Mortgage Loan Default and no Event of
Default or Mortgage Loan Event of Default shall have occurred and be continuing
at the time the Second Extension Option is exercised and on the date that the
Second Extension Term is commenced;

(b) Borrower shall notify Lender of its election to exercise the Second
Extension Option not earlier than six (6) months, and no later than one
(1) month, prior to the commencement of the Second Extension Term;

(c) if the Interest Rate Cap Agreement is scheduled to mature prior to the
Second Extended Maturity Date, Borrower shall obtain and deliver to Lender not
later than one (1) Business Day immediately preceding the first day of the
Second Extension Term, one or more Replacement Interest Rate Cap Agreements from
an Acceptable Counterparty which Replacement Interest Rate Cap Agreement shall
be effective commencing on the first day of the Second Extension Term and shall
have a maturity date not earlier than the Second Extended Maturity Date;

 

46



--------------------------------------------------------------------------------

(d) the maturity date of the Mortgage Loan shall have been extended to the
Second Extended Maturity Date on the same terms and conditions as in effect on
the date hereof; and

(e) the maturity date of the Additional Mezzanine Loan, if the Additional
Mezzanine Loan is then outstanding, shall be extended to the Second Extended
Maturity Date on the same terms and conditions as in effect on the date hereof.

2.7.3 Third Extension Option. Provided Borrower has properly exercised the First
Extension Option and the Second Extension Option, Borrower shall have the right
to extend the Fixed Maturity Date to Third Extended Maturity Date (the “Third
Extension Option”; the period commencing on the first (1st) day following the
Second Extended Maturity Date and ending on the Third Extended Maturity Date
being referred to herein as the “Third Extension Term”), provided that all of
the following conditions are satisfied:

(a) no monetary Default or monetary Mortgage Loan Default and no Event of
Default or Mortgage Loan Event of Default shall have occurred and be continuing
at the time the Third Extension Option is exercised and on the date that the
Third Extension Term is commenced;

(b) Borrower shall notify Lender of its election to exercise the Third Extension
Option not earlier than six (6) months, and no later than one (1) month, prior
to the commencement of the Third Extension Term;

(c) if the Interest Rate Cap Agreement is scheduled to mature prior to the Third
Extended Maturity Date, Borrower shall obtain and deliver to Lender not later
than one (1) Business Day immediately preceding the first day of the Third
Extension Term, one or more Replacement Interest Rate Cap Agreements from an
Acceptable Counterparty which Replacement Interest Rate Cap Agreement shall be
effective commencing on the first day of the Third Extension Term and shall have
a maturity date not earlier than the Third Extended Maturity Date;

(d) the maturity date of the Mortgage Loan shall have been extended to the Third
Extended Maturity Date on the same terms and conditions as in effect on the date
hereof;

(e) the maturity date of the Additional Mezzanine Loan, if the Additional
Mezzanine Loan is then outstanding, shall be extended to the Third Extended
Maturity Date on the same terms and conditions as in effect on the date hereof;
and

(f) Borrower shall pay to Lender an extension fee equal to fifteen
one-hundredths of one percent (0.15%) of the Outstanding Principal Balance not
later than one (1) Business Day immediately preceding the first day of the Third
Extension Term.

 

47



--------------------------------------------------------------------------------

Section 2.8 Subdivision of Existing Condominium; Sale of Units.

2.8.1 Subdivision of Existing Condominium.

(a) Borrower may elect in its sole discretion to cause Mortgage Borrower to
elect to further subdivide the Existing Condominium in accordance with all Legal
Requirements in order to amend then existing condominium regime (the “Amended
Condominium”) in order to reflect the subdivision of the Hotel Unit into Units
comprised of (i) one or more Retail Units and/or (ii) Individual Hotel Units,
and commence the sale of such Units, provided that Borrower satisfies all of the
requirements set forth in this Section 2.8.

(b) At least ten (10) Business Days prior to filing the Offering Plan or the
No-Action Application for the sale of the Units or any other documents relating
to the Amended Condominium with the New York State Department of Law or offering
any Unit for sale, Borrower shall deliver to Lender the following items and
obtain Lender’s approval thereof:

(i) a proposed Offering Plan or No-Action Application for the sale of the Units
in the Amended Condominium (with all exhibits required by Legal Requirements) in
form for filing with the New York State Department of Law and all other Amended
Condominium Documents, which shall be reasonably acceptable to Lender in all
material respects and shall, among other things, provide (A) that Lender shall
be entitled to written notification from the applicable condominium association
of any default by Mortgage Borrower of any obligation under the Amended
Condominium Documents or, if the foregoing notice is not permitted by the New
York State Department of Law, that copies of any notice to Mortgage Borrower
shall be addressed to Mortgage Borrower, c/o Lender, at its address set forth
herein, and (B) if permitted by the New York State Department of Law, that
Lender shall have the right to cure such default;

(ii) true, correct and complete (with an accompanying certification of Borrower
to such effect) copies of all plans and specification, construction contracts,
architectural, engineering and other professional reports or agreements, and any
other material reports or agreements delivered to Borrower or Mortgage Borrower
or entered into, or to be entered into, by Borrower or Mortgage Borrower in
connection with the Amended Condominium; and

(iii) a certification by Borrower, in form reasonably satisfactory to Lender,
that the Amended Condominium Documents fully and accurately disclose all matters
required to be disclosed by Legal Requirements.

(c) Borrower shall deliver to Lender, within five (5) Business Days after
receipt by Mortgage Borrower, copies of any and all written communications with
the New York State Department of Law, including, without limitation, any
communiqués from the New York State Department of Law requiring Mortgage
Borrower to disclose or repair certain conditions at the Property.

(d) Borrower shall cause Mortgage Borrower to comply with all Legal Requirements
relating to the Amended Condominium and the Amended Condominium

 

48



--------------------------------------------------------------------------------

Documents and submit to the applicable Governmental Authorities and purchasers,
if applicable, any required amendments to the Amended Condominium Documents, and
thereafter keep the Amended Condominium Documents in effect continuously for so
long as any Units remain unsold or the Loan remains outstanding.

(e) If required by Lender, Borrower shall, and shall cause Mortgage Borrower to,
promptly execute and deliver to Lender modifications of the Loan Documents
reasonably required by Lender to reflect the Amended Condominium and provide for
or confirm the liens and security interests required by Lender, all in form and
substance reasonably satisfactory to Lender.

(f) Borrower shall pay on demand all costs incurred by Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the Amended Condominium and/or Lender’s review of the Amended Condominium
Documents.

(g) Lender shall, on Borrower’s written request, contemporaneously with Lender’s
release from the lien of the Mortgage as provided in the Mortgage Loan Agreement
and the subordination of the lien of the Mortgage to the declaration of the
Amended Condominium, consent to the transfer of such Unit upon the satisfaction
of the following conditions:

(i) no monetary Default, monetary Mortgage Loan Default, Event of Default or
Mortgage Loan Event of Default shall have occurred and be continuing;

(ii) Lender shall have received and approved in all respects the Amended
Condominium Documents (to the extent not previously approved in writing by
Lender), which shall be in proper form for recording or filing, as necessary, in
the appropriate offices;

(iii) Lender shall have received a true and complete copy of the agreement from
the Mortgage Lender subordinating the lien of the Mortgage to the declaration of
the Amended Condominium, which shall be in proper form for recording or filing,
as necessary, in the appropriate offices;

(iv) the Title Insurance Policy shall have been endorsed to provide affirmative
insurance to the effect that the Property continues to constitute a condominium
validly created under the Condominium Act and Lender shall have received a copy
of such endorsement from the Title Company;

(v) Borrower shall have duly executed and delivered, or caused to be duly
executed and delivered, to Lender, conditional resignations of the officers and
members of the board of directors of the condominium association relating to the
Amended Condominium who have been appointed or elected by Borrower or any
Affiliate of Borrower;

(vi) Lender shall have received an opinion (upon which Lender and its successors
and assigns may rely and subject only to customary assumptions and
qualifications) from counsel reasonably satisfactory to Lender to the effect
that (A) the

 

49



--------------------------------------------------------------------------------

Amended Condominium Documents reasonably satisfy all applicable requirements of
Governmental Authorities and have been duly executed, (B) all Legal Requirements
relating to the amendments of the Existing Condominium Documents have been
materially satisfied and, assuming the recording of the Amended Condominium
Documents for the Amended Condominium and the subordination of the Mortgage to
such Amended Condominium Documents, the Amended Condominium is existing in full
force and effect and no filing, registration or other compliance with any
federal or state securities law or other Legal Requirement will be required in
connection with the sale of Units within the Amended Condominium in the State of
New York, or if such filing is necessary, that the applicable Legal Requirement
governing the same has been fully complied with, and (C) the resignations
referred to in clause (v) of this subsection have each been duly authorized,
executed and delivered by the respective parties thereto and are enforceable
against said parties in accordance with their respective terms;

(vii) either an Offering Plan for the Amended Condominium (A) has been approved
by all Governmental Authorities whose approval is required under any Legal
Requirements, and (B) has been declared effective and an amendment confirming
same has been accepted for filing by the New York State Department of Law or a
No-Action Letter has been issued by the New York State Department of Law;

(viii) the Amended Condominium Documents have been accepted for recording in the
real property records of New York County, New York; and

(ix) Lender shall have received such other information, documentation or
agreements as Lender shall reasonably request.

2.8.2 Sales of Units.

(a) Subject to the terms and conditions set forth herein, Borrower may consent
to Mortgage Borrower entering into contracts for the sale of any Units; provided
that Mortgage Borrower has received authorization to do so from the New York
State Department of Law and each of said contracts is in full compliance with
the terms and conditions hereof and with the terms and provisions of the
Offering Plan or the No-Action Letter and the other Amended Condominium
Documents, and provided further that all of the following conditions shall have
been satisfied (each such contract complying with the terms hereof shall be
referred to herein, as an “Approved Sales Contract” and collectively, “Approved
Sales Contracts”):

(i) such Approved Sales Contract is with either an MCTA Party or a bona fide
purchaser of a Unit who is not an Affiliate of Borrower, Mortgage Borrower or
any Guarantor (a “Contract Vendee”);

(ii) if such Approved Sales Contract is in respect of Individual Hotel Units,
such Units shall (1) be located only on floors 2 through and including 12 of the
Property, and (2) comprise either a full floor or half-floor of space in the
Property (as reasonably determined by Lender);

 

50



--------------------------------------------------------------------------------

(iii) each Approved Sales Contract must provide for an “all cash sale” (it being
understood that if a Unit is financed by a third party, the same shall
constitute an “all cash sale”), payable in full by bank or certified check or
wire transfer of immediately available funds at closing;

(iv) the Approved Sales Contract shall not materially deviate from the form
contract of sale that was approved in writing by Lender and, if an Offering Plan
has been filed, by the New York State Department of Law;

(v) Borrower shall deliver to Lender a true and correct copy of each Approved
Sales Contract together with a summary of such Approved Sales Contract (such
summary to be in a form reasonably approved by Lender), in each case within five
(5) Business Days after the execution of the Approved Sales Contract;

(vi) the Approved Sales Contract shall require the Contract Vendee to deposit a
cash amount equal to not less than ten percent (10%) of the purchase price set
forth in such contract unless such Contract Vendee is an MCTA Party;

(vii) the Approved Sales Contract shall be subject to no conditions (other than
mortgage financing contingencies) upon the Contract Vendee’s obligation (except
for customary title conditions and rights of rescission required by law) unless
such Contract Vendee is an MCTA Party; and

(viii) under no circumstances may Mortgage Borrower convey any Units to the
condominium association established in conjunction with the Amended Condominium
without the prior written consent of Lender.

(b) Borrower shall not, without the prior written consent of Lender in each
instance, permit Mortgage Borrower to (i) modify, amend or supplement any
Approved Sales Contract in any manner that would cause the same to not
constitute an Approved Sales Contract, or (ii) terminate (except in the case of
default by the Contract Vendee thereunder or as otherwise in accordance with
Legal Requirements ) any Approved Sales Contract.

(c) Borrower shall promptly notify Lender of all matters of which Borrower or
Mortgage Borrower has notice that a default by Mortgage Borrower under any
Approved Sales Contract or Amended Condominium Document exists, and Borrower
shall cause Mortgage Borrower to do all such acts and undertake all such steps
and institute all such proceedings as shall be reasonably necessary to cure or
avert such default or variance and will promptly forward to Lender any notices
Borrower or Mortgage Borrower receives in regard to any of the foregoing
matters.

(d) Any sale of a Unit shall (i) be in full compliance with all applicable Legal
Requirements, including, to the extent applicable, the Magnuson-Moss Warranty
Act, the Federal Reserve Board Regulations “B” (Equal Credit Opportunity Act)
and “Z” (Truth-in-Lending), the Interstate Land Sales Full Disclosure Act and
the Department of Housing and Urban Development Regulation “X” (RESPA), (ii) not
be considered the sale of a security under the Securities Act of 1933, and
(iii) be in compliance with the Amended Condominium Documents.

 

51



--------------------------------------------------------------------------------

(e) All deposits made by purchasers of Units shall be deposited into one or more
escrow accounts with an escrow agent authorized to act as such under the laws of
the State of New York and reasonably acceptable to Lender in its discretion
pursuant to an escrow agreement reasonably acceptable to Lender in all material
respects and in accordance with all applicable Legal Requirements. Borrower
shall not permit Mortgage Borrower to release or use any such deposits or any
portion thereof for costs incurred in connection with the construction of any
improvements or for any other purposes, it being the intent that the full amount
of each deposit shall be held in escrow until such time as (i) the Unit with
respect to which the same has been deposited has been conveyed to a Contract
Vendee in accordance with the Loan Documents, or (ii) the Contract Vendee
thereunder properly cancels its Approved Sales Contract (in which case such
deposit shall be refunded to the Contract Vendee), or (iii) the Contract Vendee
has defaulted in which case such amounts shall promptly be paid to Mortgage
Lender to be applied as provided in Section 2.3.2 hereof, unless the Contract
Vendee has made application to the New York State Department of Law pursuant to
the dispute resolution provision of the New York State Attorney General’s
regulations; provided, however, in all events, the deposits shall be maintained
in accordance with the provisions of the regulations promulgated by the New York
State Department of Law with respect to such escrows.

(f) All expenses incurred by Lender with respect to sales of Units and releases
(including, without limitation, the reasonable fees and disbursements of
Lender’s counsel) shall be paid by Borrower.

2.8.3 Additional Conditions to Sale of Units. Borrower shall not permit Mortgage
Borrower to convey any Unit except upon satisfaction of each of the conditions
set forth in Section 2.8.2 and upon Borrower’s satisfaction of each of the
following conditions:

(a) no Event of Default or Mortgage Loan Event of Default shall then exist and
be continuing;

(b) Lender shall receive not less than five (5) Business Days’ prior written
notice of each proposed closing of the sale of any Unit, which notice shall, for
each such Unit proposed to be released, (i) specifically identify the Unit to be
released, the purchase price, the anticipated Gross Sales Proceeds, any portion
of the purchase price applicable to upgrades or extras, and the proposed closing
date, (ii) include a copy of the Approved Sales Contract (if not previously
delivered to Lender) and the proposed closing statement with respect to such
Unit sale; and (iii) include drafts of all release documentation requested of
Lender, in a form approved by Lender. Lender shall have the right to be
represented at such closings, at the sole cost and expense of Borrower;

(c) all of the terms and conditions to the release of a Unit under the Mortgage
Loan Documents shall have been satisfied;

(d) Lender shall have received in cash or by wire transfer of immediately
available funds or by certified or bank check payable to Lender the Required

 

52



--------------------------------------------------------------------------------

Release Price for such Unit which shall be applied by Lender in reduction of the
Outstanding Principal Balance and the Mortgage Loan Outstanding Principal
Balance on a pro-rata basis in accordance with the Financing Percentages, which
Financing Percentages shall be calculated as of the date of payment of such
Release Price; and

(e) Lender shall have received in cash or by wire transfer of immediately
available funds or by certified bank check payable to Lender any Spread
Maintenance Premium and/or Prepayment Premium due in respect of such portions of
the Debt and Mortgage Debt.

Within five (5) Business Days after each closing of the conveyance of a Unit,
Borrower shall deliver to Lender a true and complete copy of the closing
statement (certified to be true, correct and complete by Borrower) signed by
Mortgage Borrower and the purchaser in respect to such Unit sale.

2.8.4 Sale of Units During Event of Default. Notwithstanding the provisions of
this Section 2.8 or any other provision to the contrary in this Agreement or the
other Loan Documents, it is expressly acknowledged and agreed by Borrower that,
upon the occurrence and during the continuance of an Event of Default:
(a) Borrower shall have no right to sell any Units by Mortgage Borrower without
Lender’s prior written consent, which consent may be given or withheld in
Lender’s sole discretion, (b) any such sale of one or more of the Units shall be
on such terms and conditions as to which Lender and Borrower shall agree,
Lender, however, having the right to impose such terms and conditions as Lender
shall elect in its sole discretion, and (c) the provisions of this Section 2.8
(other than this Section 2.8.4) shall not be applicable to any such sale of one
or more of the Units consented to by Lender as aforesaid, Borrower expressly
acknowledging and agreeing that upon the occurrence of a Mortgage Loan Event of
Default, Lender shall not be entitled to any Required Release Price or any
portion thereof or any proceeds thereof unless and until the Mortgage Debt has
been paid in full. In the event that, following any such sale of one or more of
the Units, the Mortgage Debt shall have been paid in full, Borrower and/or
Mortgage Lender, as applicable, shall distribute to Lender any remaining
proceeds thereof to be applied as provided in this Agreement.

2.8.5 Sales Agency.

(a) Prior to the approval of the Offering Plan and the other Amended Condominium
Documents by Lender, Borrower shall cause Mortgage Borrower to enter into, and
promptly thereafter forward to Lender a copy of, a Sales Agency Agreement, which
Sales Agency Agreement shall be reasonably satisfactory in form and substance to
Lender. The fee payable to the Sales Agent shall not exceed six percent
(6.0%) of the Gross Sales Proceeds received from each Unit sold. The Sales
Agency Agreement shall also provide that all of Sales Agent’s rights under the
Sales Agency Agreement are subordinate to the Lien of the Mortgage and the
rights of Lender. Concurrently with the execution of any Sales Agency Agreement,
Borrower shall deliver to Lender two (2) counterpart originals of an Assignment
of Sales Agency Agreement, in the form attached hereto as Exhibit C, fully
executed by Mortgage Borrower and the Sales Agent. In no event shall any broker
fee or commission relating to the sale of any Unit be paid to Borrower, Mortgage
Borrower, Guarantor or any Affiliate of Borrower, Mortgage Borrower or
Guarantor.

 

53



--------------------------------------------------------------------------------

(b) Borrower shall: (i) cause Mortgage Borrower to promptly perform and/or
observe in all material respects all of the covenants and agreements required to
be performed and observed by it under the Sales Agency Agreement and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under the Sales
Agency Agreement of which Borrower or Mortgage Borrower is aware; (iii) promptly
deliver to Lender a copy of each business plan received by Mortgage Borrower
under the Sales Agency Agreement; and (iv) cause Mortgage Borrower to enforce
the performance and observance of all of the covenants and agreements required
to be performed and/or observed by the Sales Agent under the Sales Agency
Agreement in a commercially reasonable manner.

Section 2.9 Permitted Mezzanine Loan. At any time during the term of the Loan
(including during any Extension Term), following or simultaneously with the
execution of a Franchise Agreement pursuant to this Agreement, Principal shall
have the right to obtain a mezzanine loan, which shall be subordinate to the
Loan, secured by a pledge of all of the ownership interests in Borrower
(“Additional Mezzanine Loan”) in a principal amount not to exceed the lesser of
(x) $90,000,000.00, and (y) the aggregate amount of the PIP Budget, the
Rebranding Deficit and debt service due during the term of such Additional
Mezzanine Loan; provided, however, that Lender shall not unreasonably withhold
its consent to increase the principal amount of such Additional Mezzanine Loan
by up to ten percent (10%) provided the conditions precedent set forth below are
satisfied. For purposes of clarity, any Additional Mezzanine Loan is distinct
from and in addition to the Second Mezzanine Loan. An Additional Mezzanine Loan
shall not require the consent of Lender provided that the following conditions
precedent are satisfied:

(i) written notice shall have been provided to Lender not less than thirty
(30) days prior to the closing of such Additional Mezzanine Loan (the
“Additional Mezzanine Loan Election”);

(ii) no Event of Default shall have occurred and remain uncured;

(iii) Lender shall have approved a property improvement plan (the “PIP”) and
budget (the “PIP Budget”) in connection with the execution of a Franchise
Agreement with a Qualified Franchisor, which approval shall not be unreasonably
withheld, conditioned or delayed (provided that Lender’s approval of the PIP and
PIP Budget shall be conditioned on Borrower’s providing Lender with proof
reasonably satisfactory to Lender that binding commitments are in place for
financing from an Institutional Lender (which may be the Additional Mezzanine
Loan) in an amount sufficient to pay the costs of such PIP);

(iv) the Additional Mezzanine Loan shall include a budgeted amount necessary to
offset any loss of Net Operating Income suffered during the implementation of
any proposed PIP and re-branding of the Property (the “Rebranding Deficit”)

(v) the Additional Mezzanine Loan shall be co-terminous with the Loan;

 

54



--------------------------------------------------------------------------------

(vi) the terms of the Additional Mezzanine Loan shall not contain any so-called
“equity kickers” or purchase options;

(vii) to the extent not covered by the Rebranding Deficit, Borrower shall
deposit any Rebranding Reserve Deposit;

(viii) as of the date the Additional Mezzanine Loan is initially advanced, the
Additional Mezzanine Loan-to-Value Ratio for the Property shall be equal to or
less than eighty percent (80%);

(ix) as of the date the Additional Mezzanine Loan is initially advanced, the
Additional Mezzanine DSCR for the Property shall be equal to or greater than
1.05:1.00;

(x) the Additional Mezzanine Loan shall be evidenced by not more than one
(1) loan at any time that may be advanced in multiple draws provided that
Borrower complies with the requirements set forth in this Section 2.9 with
respect to each draw;

(xi) the Additional Mezzanine Loan shall be issued by one (1) lender (the
“Additional Mezzanine Loan Lender”) which shall be an Institutional Lender
unaffiliated with Borrower and/or Guarantor;

(xii) Borrower shall have delivered true, correct and complete copies of the
Additional Mezzanine Loan, including, without limitation, the loan documents
evidencing and securing the Additional Mezzanine Loan (“Additional Mezzanine
Loan Documents”);

(xiii) the Additional Mezzanine Loan Lender shall enter into an intercreditor
agreement substantially in the form attached hereto as Exhibit F, (which, for
avoidance of doubt, is the Intercreditor Agreement between Column Financial,
Inc., as Mortgage Lender, and Column Financial, Inc., as Mezzanine Lender, dated
as of even date herewith, which Intercreditor Agreement replaces and supersedes
the intercreditor agreement dated as of November 9, 2006) and Lender hereby
agrees to execute and deliver such intercreditor agreement; and

(xiv) all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and any fees charged by the Rating Agencies) incurred by Lender
in connection with this Section 2.9, shall be paid by Borrower.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower, or waiver by
Lender, of the following conditions precedent no later than the Closing Date
provided, however, that by funding the Loan, Lender shall be deemed to have
waived any such condition not therefore fulfilled or satisfied (subject to any
post-closing letter contrary to such waiver):

 

55



--------------------------------------------------------------------------------

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default or Mortgage Loan Default or Mortgage Loan
Event of Default shall have occurred and be continuing; and Borrower shall be in
compliance in all material respects with all terms and conditions set forth in
this Agreement and in each other Loan Document on its part to be observed or
performed.

3.1.2 Loan Documents. Lender shall have received a copy of this Agreement, the
Note and all of the other Loan Documents, in each case, duly executed and
delivered on behalf of Borrower.

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

(a) Pledge Agreement. Lender shall have received from Borrower fully executed
and acknowledged counterparts of the Pledge Agreement and delivery of the
Pledged Company Interests, the UCC Financing Statements, and such other
documents required pursuant to the Pledge Agreement, in the reasonable judgment
of Lender, so as to effectively create valid and enforceable Liens upon the
Collateral, of the requisite priority, in favor of Lender, subject only to the
Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents.

(b) UCC Title Insurance. Lender shall have received a UCC Title Insurance Policy
(the “UCC Title Insurance Policy”) issued by the Title Company and dated as of
the Closing Date, with reinsurance and direct access agreements acceptable to
Lender, which UCC Title Insurance Policy shall be in the form of the UCC Title
Insurance Policy attached hereto as Exhibit A. The UCC Title Insurance Policy
shall be assignable, to the extent permitted under applicable state law. Lender
also shall have received evidence that all premiums in respect of such UCC Title
Insurance Policy have been paid.

(c) Mortgage Loan Documents. The Mortgage Loan Documents shall have been duly
authorized, executed and delivered by all parties thereto, the Mortgage Loan
shall have been contemporaneously funded and Lender shall have received and
approved certified copies thereof. All of the conditions precedent set forth in
Article III of the Mortgage Loan Agreement shall have been satisfied and the
Mortgage Loan shall have been closed and fully advanced in accordance therewith.

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion,
and evidence of the payment of all Insurance Premiums payable for the existing
policy period.

 

56



--------------------------------------------------------------------------------

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of the Property, satisfactory in form and
substance to Lender.

(f) Zoning. Lender shall have received a report prepared by the Planning and
Zoning Resource Corporation in substance reasonably satisfactory to Lender.

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date on the Collateral and with respect to the Pledge Agreement,
subject only to Permitted Encumbrances and such other Liens as are permitted
pursuant to the Loan Documents, and Lender shall have received satisfactory
evidence thereof.

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

3.1.5 Delivery of Organizational Documents. (a) Borrower shall deliver or cause
to be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower, Mortgage Borrower and Principal and/or their
formation, structure, existence, good standing and/or qualification to do
business, as Lender may reasonably request in its sole discretion, including,
without limitation, good standing certificates, qualification to do business in
the appropriate jurisdictions, resolutions authorizing the entering into of the
Loan and the Mortgage Loan, as applicable, and incumbency certificates as may be
requested by Lender.

(b) Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Principal,
Guarantors, and other members and/or partners of Borrower, and/or the formation,
structure, existence, good standing and/or qualification to do business of any
of the foregoing, as Lender may request in its sole discretion, including,
without limitation, good standing certificates, qualification to do business in
the appropriate jurisdictions, authorizing resolutions and incumbency
certificates as may be requested by Lender.

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may require, all such opinions in the form of the opinions delivered to Lender
on the Closing Date.

3.1.7 Budgets. Borrower shall have delivered or shall have caused Mortgage
Borrower to deliver, and Lender shall have approved, the Annual Budget for the
current Fiscal Year.

3.1.8 Basic Carrying Costs. Borrower shall have caused Mortgage Borrower to pay
all Basic Carrying Costs relating to the Property which are in arrears,
including without limitation, (a) accrued but unpaid Insurance Premiums,
(b) currently due Taxes (including any in arrears) and (c) currently due Other
Charges, which amounts shall be funded with proceeds of the Mortgage Loan and
the Loan.

 

57



--------------------------------------------------------------------------------

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
the other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender.

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

3.1.11 Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter, which shall be in the form attached hereto as Exhibit B or in such other
form specified or provided for in the applicable Lease, from Starbucks
Corporation.

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
incurred in connection with the origination of the Loan.

3.1.13 Material Adverse Change. There shall have been no material adverse change
in the financial condition or business condition of Borrower, Mortgage Borrower,
Principal, Guarantors, the Collateral or the Property since the date of the most
recent financial statements delivered to Lender. The income and expenses of the
Property, the occupancy thereof, and all other features of the transaction shall
be as represented to Lender without material adverse change. Neither Borrower,
Mortgage Borrower, Principal, Guarantor, nor any of their constituent Persons
shall be the subject of any Bankruptcy Action.

3.1.14 Leases and Rent Roll. Lender shall have received copies of all Leases and
certified copies of any Leases as requested by Lender.

3.1.15 Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.

3.1.16 Physical Conditions Report. Lender shall have received a Physical
Conditions Report, which report shall be satisfactory in form and substance to
Lender.

3.1.17 Management Agreement. Lender shall have received a copy of the Management
Agreement, which shall be satisfactory in form and substance to Lender. The fee
payable to the Manager shall not exceed three percent (3.0%) of Gross Income
from Operations per annum. The Management Agreement shall also provide that all
of the Manager’s rights under the Management Agreement are subordinate to the
Lien of the Mortgage and the rights of Lender.

3.1.18 Appraisal. Lender shall have received an appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

 

58



--------------------------------------------------------------------------------

3.1.19 Financial Statements. Lender shall have received a balance sheet with
respect to the Property for the two (2) most recent Fiscal Years and statements
of income and statements of cash flows with respect to the Property for the
three (3) most recent Fiscal Years, each in form and substance satisfactory to
Lender.

3.1.20 Condominium Documents. Lender shall have received (i) copies of the
Existing Condominium Documents, (ii) an estoppel letter in form and substance
satisfactory to Lender from the appropriate officer of the Existing Condominium
Board, and (iii) conditional resignations of the officers and members of
Existing Condominium Board who have been appointed or elected by Borrower or any
Affiliate of Borrower.

3.1.21 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
Closing Date that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing pursuant to the laws of the State of Delaware with requisite
power and authority to own its properties and to transact the businesses in
which it is now engaged. Borrower is duly qualified to do business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations. Borrower possesses
all rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, and the sole business of Borrower is the ownership,
management and operation of Mortgage Borrower. The ownership interests of
Borrower are as set forth on the organizational chart attached hereto as
Schedule III.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by or on behalf of
Borrower and constitute the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower, Principal and/or Guarantors, as
applicable, will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than

 

59



--------------------------------------------------------------------------------

pursuant to the Loan Documents) upon any of the property or assets of Borrower
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement or other agreement or instrument to
which Borrower is a party or by which any of Borrower’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any such Governmental Authority required for the execution, delivery and
performance by Borrower, Principal and/or Guarantors, as applicable, of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s knowledge, threatened (a) in writing against Borrower, Mortgage
Borrower, the Property or the Collateral, which actions, suits or proceedings,
if determined against Borrower, Mortgage Borrower, the Property or the
Collateral, are reasonably likely to materially adversely affect the condition
(financial or otherwise) or business of Borrower, Mortgage Borrower or the
condition or ownership of the Property, or (b) that are not adequately covered
by insurance.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument which
is reasonably likely to materially and adversely affect Borrower, Mortgage
Borrower, the Property, or the Collateral, or Borrower’s or Mortgage Borrower’s
business, properties or assets, operations or condition, financial or otherwise.
Neither Borrower nor Mortgage Borrower is in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which it is a party or
by which Borrower, Mortgage Borrower, the Property or the Collateral are bound
which is reasonably likely to have a material adverse effect on Borrower,
Mortgage Borrower, the Property or the Collateral, or Borrower’s or Mortgage
Borrower’s business, properties or assets, operations or condition, financial or
otherwise. Neither Borrower nor Mortgage Borrower has any material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower or Mortgage Borrower is a party or by
which Borrower, Mortgage Borrower, the Property or the Collateral is otherwise
bound, other than (a) any obligations incurred in the ordinary course of the
operation of the Property as permitted pursuant to clause (t) of the definition
of “Special Purpose Entity” set forth in Section 1.1 hereof, and (b) the
obligations under the Loan Documents and the Mortgage Loan Documents, as
applicable.

4.1.6 Title. The Pledgor under the Pledge Agreement is the record and beneficial
owner of, and has good, and marketable title to the Collateral, free and clear
of all Liens whatsoever except the Permitted Encumbrances, such other Liens as
are permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents. The Permitted Encumbrances in the aggregate do not materially and
adversely affect the value of the Collateral or Borrower’s ability to repay the
Loan. The Pledge Agreement, together with the UCC Financing Statements relating
to the Collateral, when properly filed in the appropriate records, will create a
valid, perfected first priority security interests in and to, Borrower’s right,
title and interest to the Collateral, all in accordance with the terms thereof,
for which a Lien can be perfected by filing a UCC Financing Statement.

 

60



--------------------------------------------------------------------------------

4.1.7 Solvency. Borrower has (a) not entered into the transaction contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. The fair saleable value of Borrower’s assets exceeds and
will, immediately following the making of the Loan, exceed Borrower’s probable
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debts and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of the obligations of Borrower).
No petition in bankruptcy has been filed against Borrower, Mortgage Borrower or
Principal, and neither Borrower, Mortgage Borrower nor Principal has ever made
an assignment for the benefit of creditors or taken advantage of any insolvency
act for the benefit of debtors. Neither Borrower, Mortgage Borrower nor
Principal are contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of Borrower’s, Mortgage Borrower’s or Principal’s assets or
properties, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against Borrower, Mortgage Borrower or Principal.

4.1.8 Full and Accurate Disclosure. To Borrower’s knowledge, no statement of
fact made by Borrower in this Agreement or in any of the other Loan Documents
contains (or in the case of written material, at the time supplied contained)
any untrue statement of a material fact or omits (or in the case of such written
material, at the time supplied omitted) to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
Borrower, the Collateral, Mortgage Borrower or the Property or the business,
operations or condition (financial or otherwise) of Borrower or Mortgage
Borrower.

4.1.9 No Plan Assets.

(a) Borrower is not an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, and none of the assets of Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101. In addition, Borrower is not a
“governmental plan” within the meaning of Section 3(32) of ERISA.

(b) Borrower further represents and warrants that one or more of the following
circumstances is true:

(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

61



--------------------------------------------------------------------------------

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

4.1.10 Compliance. Borrower and the Property (including the use thereof) comply
in all material respects with all applicable Legal Requirements, including,
without limitation, building and zoning ordinances and codes and Prescribed Laws
necessary to operate the Property and carry on its business. To Borrower’
knowledge, Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority. To Borrower’s
knowledge, there has not been committed by Borrower or any other Person in
occupancy of or involved with the operation or use of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of Borrower, the Collateral, Mortgage Borrower or
the Property in connection with the Loan (i) are true, complete and correct in
all material respects, (ii) accurately represent the financial condition of the
Property as of the date of such reports, and (iii) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. Except for Permitted Encumbrances, Borrower does not have any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on Borrower, the Collateral, Mortgage Borrower or the Property or the
operation thereof as a hotel, except as referred to or reflected in said
financial statements. Since the date of such financial statements, there has
been no material adverse change in the financial condition, operation or
business of Mortgage Borrower or Borrower from that set forth in said financial
statements.

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is threatened or contemplated with respect to all
or any portion of the Property or for the relocation of any roadway providing
access to the Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.

4.1.14 Intentionally Omitted.

 

62



--------------------------------------------------------------------------------

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Intentionally Omitted.

4.1.17 Intentionally Omitted.

4.1.18 Enforceability. The Loan Documents are not currently subject to any right
of rescission, set-off, counterclaim or defense by Borrower, Principal or any
Guarantor, including the defense of usury, and Borrower, Principal and
Guarantors have not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding. There are no prior assignments of the Collateral which
are presently outstanding except in accordance with the Loan Documents.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certificates
of insurance (on ACORD Form 25), together with proof that all premiums have been
paid thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims have been made under any
such Policies, and neither Borrower nor Mortgage Borrower has done, by act or
omission, anything which would impair the coverage of any such Policies.

4.1.21 Intentionally Omitted.

4.1.22 Intentionally Omitted.

4.1.23 Intentionally Omitted.

4.1.24 Intentionally Omitted.

4.1.25 Intentionally Omitted.

4.1.26 Leases. The Property is not subject to any Leases other than the Leases
described in Schedule I attached hereto and made a part hereof. Mortgage
Borrower is the owner and lessor of landlord’s interest in the Leases. No Person
has any possessory interest in the Property or right to occupy the same except
under and pursuant to the provisions of the Leases and any subleases, licenses,
assignments or occupancy agreements thereunder. The current Leases are in full
force and effect and, to Borrower’s knowledge, there are no defaults thereunder
by either party and there are no conditions that, with the passage of time or
the giving of notice, or both, would constitute defaults thereunder. The copies
of the Leases delivered to Lender are true and complete, and there are no oral
agreements with respect thereto. No Rent (including security deposits) has been
paid more than one (1) month in advance of its due date. All work to be
performed by Mortgage Borrower prior to the Closing Date under each Lease has
been performed as required in such Lease and has been accepted by the applicable
tenant, and any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements, except as expressly set forth in
such Leases, required to be given by Mortgage

 

63



--------------------------------------------------------------------------------

Borrower to any tenant prior to the Closing Date has already been received by
such tenant. To Borrower’s knowledge, no tenant listed on Schedule I has
assigned its Lease or sublet all or any portion of the premises demised thereby.
No tenant holds its leased premises under assignment, nor, to Borrower’s
knowledge, does anyone except such tenant and its employees occupy such leased
premises. No tenant under any Lease has a right or option pursuant to such Lease
or otherwise to purchase all or any part of the Property of which the leased
premises are a part. No tenant under any Lease has any right or option for
additional space in the Improvements.

4.1.27 Intentionally Omitted.

4.1.28 Principal Place of Business; State of Organization. The Borrower is
organized under the laws of the State of Delaware and has its principal place of
business in the State of New York.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Pledge Agreement and the First Mezzanine Cash Management
Agreement, have been paid or are being paid simultaneously herewith or upon
filing, and, under Legal Requirements, the Loan Documents are enforceable in
accordance with their respective terms by Lender (or any subsequent holder
thereof), subject to principles of equity and bankruptcy, insolvency and other
laws generally applicable to creditors’ rights and the enforcement of debtors’
obligations.

4.1.30 Special Purpose Entity/Separateness.

(a) Until the Debt has been paid in full and the obligations under the Mortgage
Loan Documents have been paid in full, Borrower hereby represents, warrants and
covenants that (i) Borrower is, shall be and shall continue to be a Special
Purpose Entity, (ii) Mortgage Borrower is, shall be and shall continue to be a
Special Purpose Entity, and (iii) Principal is, shall be and shall continue to
be a Special Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) All of the facts stated and the assumptions made in the Insolvency Opinion,
including, but not limited to, any exhibits attached thereto, are true and
correct in all respects and Borrower has complied and will comply with, and will
cause Mortgage Borrower to comply with, all of the assumptions made with respect
to Borrower and Mortgage Borrower in the Insolvency Opinion.

4.1.31 Management Agreement. As of the Closing Date, the Management Agreement is
in full force and effect and, to Borrower’s knowledge, there is no default

 

64



--------------------------------------------------------------------------------

thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default by Mortgage
Borrower thereunder that would have a material adverse effect on Borrower,
Mortgage Borrower or the Property.

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased by Borrower or Mortgage Borrower with proceeds of any illegal
activity.

4.1.33 Intentionally Omitted.

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; or (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Principal shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under the Prescribed Laws (each such
Person, an “Embargoed Person”) with the result that the Loan made by Lender is
or would be in violation of law; (b) no Embargoed Person shall have any interest
of any nature whatsoever in Borrower or Principal, as applicable, with the
result that the Loan is or would be in violation of law; and (c) none of the
funds of Borrower or Principal, as applicable, shall be derived from any
unlawful activity with the result that the Loan is or would be in violation of
law.

4.1.36 First Mezzanine Cash Management Account.

(a) This Agreement, together with the other Loan Documents, creates a valid and
continuing security interest (as defined in the Uniform Commercial Code of the
State of New York) in the First Mezzanine Cash Management Account in favor of
Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold or otherwise conveyed
the First Mezzanine Cash Management Account;

(b) The First Mezzanine Cash Management Account constitutes a “deposit account”
within the meaning of the Uniform Commercial Code of the State of New York;

(c) The First Mezzanine Cash Management Account is not in the name of any Person
other than Borrower, as pledgor, or Lender, as pledgee.

4.1.37 Existing Condominium Documents. The Existing Condominium Documents are in
full force and effect and neither Mortgage Borrower nor, to Borrower’s
knowledge, any other party to the Existing Condominium Documents is in default
thereunder, and to the best of Borrower’s knowledge, there are no conditions
which, with the passage of time or the giving of notice, or both, would
constitute a default thereunder. The Existing Condominium Documents are in full
compliance in all material respects with all Legal Requirements.

 

65



--------------------------------------------------------------------------------

4.1.38 No Contractual Obligations. Other than the Loan Documents, the Mortgage
Borrower Company Agreement, the special member agreements, and any Interest Rate
Cap Agreement entered into by Borrower in connection with the Loan, as of the
date of this Agreement, Borrower is not subject to any Contractual Obligations
and has not entered into any agreement, instrument or undertaking by which it or
its assets are bound, or has incurred any Indebtedness, and prior to the date of
this Agreement neither Borrower nor any of its Affiliates has entered into any
Contractual Obligation, or any agreement, instrument or undertaking by which it
or its assets are bound or incurred any Indebtedness.

4.1.39 Affiliates.

(a) Effective as of the consummation of the transactions contemplated by this
Agreement, the managing member of Borrower is Principal, which owns one hundred
percent (100%) of the membership interests in Borrower. Borrower does not have
any subsidiaries except as set forth in Schedule III.

(b) Borrower does not own any equity interests other than the related Pledged
Interests.

4.1.40 Operating Company Status. Borrower qualifies as an “operating company,”
as such term is defined in the regulation issued by the U.S. Department of Labor
known as the “plan assets regulation,” 29 C.F.R. §2510.3-101 and, as long as the
Loan is outstanding, Borrower will remain at all times an operating company, as
so defined.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE 5

BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. To the extent necessary to
avoid a material adverse effect, Borrower shall do and shall cause Mortgage
Borrower to do

 

66



--------------------------------------------------------------------------------

with reasonable promptness all things necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits and franchises
and to comply with all material Legal Requirements applicable to Borrower,
Mortgage Borrower, the Property and the Collateral, including, without
limitation, Prescribed Laws. There shall never be committed by Borrower or
Mortgage Borrower, and Borrower shall cause Mortgage Borrower to use
commercially reasonable efforts not to permit any other Person in occupancy of
or involved with the operation or use of the Property or the Collateral to
commit, any act or omission affording the federal government or any state or
local government the right of forfeiture against the Property or the Collateral
or any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. Borrower shall at all times cause Mortgage
Borrower to maintain, preserve and protect all franchises and trade names,
preserve all the remainder of its property used in the conduct of its business,
and shall keep or cause Mortgage Borrower to keep the Property in good working
order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Mortgage. Borrower, at
its own expense, may contest (or cause Mortgage Borrower to contest) by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Mortgage Borrower, Borrower, the Property or the
Collateral or any alleged violation of any Legal Requirement, provided that
(a) no Event of Default or Mortgage Loan Event of Default has occurred and
remains uncured; (b) such proceeding shall not result in a default under any
material agreement to which Borrower or Mortgage Borrower is subject and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (c) neither the Property nor the Collateral nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (d) Borrower shall, upon final determination thereof,
promptly comply with any such Legal Requirement determined to be valid or
applicable or cure any violation of any Legal Requirement; (e) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Mortgage Borrower, Borrower, the Collateral and the Property; and (f) Borrower
shall furnish such security as may be required in the proceeding to insure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith. Lender may apply any such security, as
necessary to cause compliance with such Legal Requirement at any time when, in
the reasonable judgment of Lender, the validity, applicability or violation of
such Legal Requirement is finally established or the Property or the Collateral
(or any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost.

5.1.2 Taxes and Other Charges. Borrower shall pay or shall cause Mortgage
Borrower to pay all Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Property, or any part thereof as the same shall become
due and payable; provided, however, Borrower’s obligation to cause Mortgage
Borrower to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges no
later than ten (10) days prior to the date the same shall become delinquent
provided, however, Borrower is not required to furnish such receipts for payment
of Taxes in the event that such Taxes have been paid by Lender pursuant to
Section 7.2 hereof. Borrower shall not suffer and shall not permit Mortgage
Borrower and shall promptly cause Mortgage Borrower to promptly be paid and
discharged any Lien or charge whatsoever which may be or become a Lien or charge
against the Property and that is prohibited in accordance with Section 5.2.2
hereof, and shall

 

67



--------------------------------------------------------------------------------

promptly pay for all utility services provided to the Property. After prior
notice to Lender, Borrower, at its own expense, may contest (or cause Mortgage
Borrower to contest) by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that
(a) no Default or Event of Default or Mortgage Loan Default or Mortgage Loan
Event of Default has occurred and remains uncured; (b) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower and Mortgage Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (c) neither the
Collateral, Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost; (d) Borrower shall or
shall cause Mortgage Borrower to promptly upon final determination thereof pay
the amount of any such Taxes or Other Charges, together with all costs, interest
and penalties which may be payable in connection therewith; (e) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; and (f) Borrower shall, or shall cause Mortgage Borrower to furnish
such security as may be required in the proceeding, or as may be requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon, unless Mortgage Borrower has furnished
security required by Mortgage Lender in accordance with the terms of
Section 5.1.2 of the Mortgage Loan Agreement. Lender may pay over any such cash
deposit or part thereof held by Lender to the claimant entitled thereto at any
time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost or there shall
be any danger of the Lien of the Mortgage being primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened in writing against Borrower,
Mortgage Borrower or Principal which are reasonably likely to materially
adversely affect Mortgage Borrower’s, Borrower’s or Principal’s condition
(financial or otherwise) or business or the Property.

5.1.4 Access to Property. Borrower shall cause Mortgage Borrower to permit
agents, representatives and employees of Lender to inspect the Property or any
part thereof at reasonable hours upon reasonable advance notice (which may be
given verbally), provided that such inspections do not materially interfere with
the use and operation of the Property.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s, Mortgage Borrower’s or Principal’s condition,
financial or otherwise, or of the occurrence of any Event of Default or Mortgage
Loan Event of Default of which Borrower has actual knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way materially and adversely affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

 

68



--------------------------------------------------------------------------------

5.1.7 Perform Loan Documents. Borrower shall pay when due all costs, fees and
expenses to the extent required under the Loan Documents executed and delivered
by, or applicable to, Borrower. Payment of the costs and expenses associated
with any of the foregoing shall be in accordance with the terms and provisions
of this Agreement, including, without limitation, the provisions of
Section 10.13 hereof.

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property to the extent Lender is
entitled to same under the terms of this Agreement or the Mortgage, and Lender
shall be reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary, to
evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require, including, without limitation, the execution and
delivery of all documents necessary to transfer any liquor licenses with respect
to the Property; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Intentionally Omitted.

5.1.11 Financial Reporting.

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with the Uniform System of Accounts and
reconciled in accordance with GAAP (or such other accounting basis reasonably
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Borrower and Mortgage Borrower and
all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at reasonable times
during normal business hours upon reasonable prior notice (which may be verbal)
to examine such books, records and accounts where same are ordinarily
maintained, which shall be at the office of Borrower or any other Person
maintaining such books, records and accounts or its

 

69



--------------------------------------------------------------------------------

managing agent, and to make such copies or extracts thereof as Lender may
reasonably require. After the occurrence and during the continuance of an Event
of Default, Borrower shall pay any out-of-pocket costs and expenses incurred by
Lender to examine Borrower’s accounting records with respect to the Property, as
Lender shall determine to be necessary or appropriate in the protection of
Lender’s interest.

(b) Borrower will furnish or cause to be furnished to Lender annually, within
one hundred twenty (120) days following the end of each Fiscal Year of Borrower,
a complete copy of Park Central Owner LLC’s consolidated financial statements,
which includes Borrower, audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender in accordance with
the Uniform System of Accounts and reconciled in accordance with GAAP (or such
other accounting basis acceptable to Lender) covering the Property for such
Fiscal Year and containing statements of profit and loss for Borrower and
Mortgage Borrower and the Property and a balance sheet for Borrower and Mortgage
Borrower. Such statements shall set forth the financial condition and the
results of operations for the Property for such Fiscal Year. Borrower’s and
Mortgage Borrower’s annual financial statements shall be accompanied by (i) a
comparison of the budgeted income and expenses and the actual income and
expenses for the prior Fiscal Year, (ii) occupancy statistics for the Property
and (iii) an Officer’s Certificate or an officer’s certificate delivered by
Manager certifying that, to such Person’s knowledge, each annual financial
statement presents fairly the financial condition and the results of operations
of Borrower, Mortgage Borrower and the Property being reported upon and that
such financial statements have been prepared in accordance with the Uniform
System of Accounts and reconciled in accordance with GAAP or such other
accounting basis as Lender shall reasonably accept and as of the date thereof
whether, to such Person’s knowledge, there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Borrower or Guarantors, and if such Default or
an Event of Default exists, the nature thereof, the period of time it has
existed and the action then being taken to remedy the same.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
twenty-five (25) days after the end of each calendar month during the first year
of the term of the Loan and on or before forty-five (45) days after the end of
each calendar quarter thereafter, the following items, accompanied (with respect
to quarterly reports only) by an Officer’s Certificate or an officer’s
certificate delivered by Manager stating that, to such Person’s knowledge, such
items are true, correct, accurate in all material respects and complete in all
material respects and fairly present the financial condition and results of the
operations of Borrower, Mortgage Borrower and the Property (subject to normal
year-end adjustments) as applicable: (i) a rent roll for the subject month (or
quarter, as applicable); (ii) monthly (or quarterly, as applicable) and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar month (or quarter, as applicable), noting Net Operating Income,
Gross Income from Operations, and Operating Expenses (not including any
contributions to the FF&E Reserve Funds), and, upon Lender’s reasonable request,
other information necessary and sufficient to fairly represent the financial
position and results of operation of the Property during such period, and
containing a comparison of budgeted income and expenses and the actual income
and expenses, all in form satisfactory to Lender; (iii) a calculation reflecting
the annual Debt Service Coverage Ratio for the immediately preceding twelve
(12) full calendar month period as of the last day of such month or quarter, and
(iv) a reasonably detailed explanation of

 

70



--------------------------------------------------------------------------------

any Emergency Expenses incurred during such calendar quarter. On or before
twenty five (25) calendar days after the end of each calendar month during the
first year of the term of the Loan and on or before forty-five (45) calendar
days after the end of each calendar quarter thereafter (or as soon after such
45th day as such reports become available to Borrower) Borrower also will
furnish, or cause to be furnished, to Lender the most current Smith Travel
Research Reports then available to Borrower reflecting market penetration and
relevant hotel properties competing with the Property.

(d) Each Fiscal Year, Borrower shall submit to Lender an Annual Budget not later
than forty-five (45) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender, except that the Annual Budget
for the current Fiscal Year shall be delivered on or prior to the Closing Date.
At all times during the term of the Loan when Excess Cash Flow is required to be
deposited with Lender or applied towards payment of the Debt pursuant to
Section 9.3 of the Mortgage Loan Agreement, the Annual Budget so submitted to
Lender shall be subject to Lender’s approval, which shall not be unreasonably
withheld, conditioned or delayed (each such Annual Budget, an “Approved Annual
Budget”). Notwithstanding anything to the contrary contained herein, Lender’s
approval of any Annual Budget shall not be required if such Annual Budget
submitted by Borrower provides for Net Cash Flow which would be sufficient to
produce a Debt Service Coverage Ratio of 1.0:1.0 or better based on the then
current Applicable Interest Rate and provides for expenses that are comparable
to the expenses for the preceding year (with increases for fixed costs) and with
such other changes as are reasonably consistent with income growth, marketing
conditions and other variable items that fluctuate with occupancy levels. Lender
shall use good faith efforts to respond within five (5) Business Days after
Lender’s receipt of Borrower’s proposed Annual Budget. If Lender fails to
respond to such request within five (5) Business Days, and Borrower sends a
second request for approval of such Annual Budget containing a legend clearly
marked in not less than fourteen (14) point bold face type, underlined, in all
capital letters “REQUEST DEEMED APPROVED IF NO RESPONSE WITHIN 5 BUSINESS DAYS”,
Lender’s approval shall be deemed given if no objection is made by Lender within
five (5) Business Days after receipt thereof. In the event that Lender objects
to a proposed Annual Budget submitted by Borrower which requires the approval of
Lender hereunder, Lender shall advise Borrower of such objections within five
(5) Business Days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise such
Annual Budget and resubmit the same to Lender. Lender shall advise Borrower of
any objections to such revised Annual Budget within five (5) Business Days after
receipt thereof (and deliver to Borrower a reasonably detailed description of
such objections) and Borrower shall promptly revise the same in accordance with
the process described in this subsection until Lender approves or is deemed to
have approved the Annual Budget. Until such time that Lender approves or is
deemed to have approved a proposed Annual Budget which requires the approval of
Lender hereunder, the most recently Approved Annual Budget shall apply; provided
that such Approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums, utilities expenses, union labor and fixed
increases under previously executed agreements; provided, further, that the
Approved Annual Budget shall be adjusted to reflect increased variable expenses
as a result of increased occupancy levels from the prior year.

 

71



--------------------------------------------------------------------------------

(e) In the event that Mortgage Borrower or Borrower must incur an extraordinary
Operating Expense or Capital Expenditure (other than an Emergency Expense) not
set forth in the Approved Annual Budget (each, an “Extraordinary Expense”), then
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such proposed Extraordinary Expense for approval, which approval shall not be
unreasonably withheld or delayed. Notwithstanding anything to the contrary
contained herein, no approval from Lender shall be required if (i) a single
Extraordinary Expense is equal to or less than five percent (5%) of the amount
set forth in the Approved Annual Budget for such expense, or (ii) if no sum was
budgeted for such expense in the Approved Annual Budget, the Extraordinary
Expense is less than or equal to five percent (5%) of the Approved Annual
Budget, provided that all Extraordinary Expenses in any Fiscal Year do not
exceed five percent (5%) of the Approved Annual Budget or (iii) an emergency
exists which requires the immediate expenditure of the Extraordinary Expense to
preserve the value of the Property or to protect the health and safety of
Persons located on the Property or adjacent to the Property or (iv) such expense
is an expense required to be made to cause the Property to comply with the terms
of this Agreement or the other Loan Documents.

(f) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered in paper form. Borrower agrees that Lender may
disclose information regarding the Property, the Collateral, Mortgage Borrower
and Borrower in accordance with Section 9.1 that is provided to Lender pursuant
to this Section 5.1.11 in connection with the Securitization to such parties
requesting such information in connection with such Securitization.

5.1.12 Business and Operations. Borrower will cause Mortgage Borrower to
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower shall cause Mortgage Borrower to qualify to
do business and will remain in good standing under the laws of New York as and
to the extent the same are required for the ownership, maintenance, management
and operation of the Property. Borrower shall cause Mortgage Borrower to keep
and maintain all licenses necessary for the operation of the Property for hotel
and retail purposes, except to the extent that the failure to do so would have a
material adverse effect on Borrower, Mortgage Borrower, the Collateral or the
Property.

5.1.13 Title to the Property. Borrower will cause Mortgage Borrower to warrant
and defend (a) the title to the Property and every part thereof, subject only to
Liens permitted hereunder (including Permitted Encumbrances), and (b) the
validity and priority of the Lien of the Mortgage and the Assignment of Leases,
subject only to Liens permitted hereunder (including Permitted Encumbrances), in
each case against the claims of all Persons whomsoever. Borrower will warrant
and defend (a) the title to the Collateral and every part thereof, subject only
to Liens permitted hereunder (including Permitted Encumbrances) and (b) the
validity and priority of the Lien of the Pledge Agreement, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property or the
Collateral, other than as permitted hereunder, is claimed by another Person.

 

72



--------------------------------------------------------------------------------

5.1.14 Costs of Enforcement. In the event (a) that the Pledge Agreement is
foreclosed in whole or in part or that the Pledge Agreement is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any lien prior to or subsequent to the Pledge Agreement in which
proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, on behalf of itself and its
successors and assigns, agrees that it/they shall be chargeable with and shall
pay all costs of collection and defense, including attorneys’ fees and costs,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post-judgment action involved therein, together with
all required service or use taxes.

5.1.15 Estoppel Statement.

(a) Lender and Borrower each shall, within thirty (30) days of written request
from a third party, furnish such third party with a statement, duly acknowledged
and certified, setting forth (i) the Outstanding Principal Balance, (ii) the
Applicable Interest Rate, (iii) the date installments of interest and/or
principal were last paid, (iv) any offsets or defenses to the performance of the
Obligations, if any, and (v) that the Note, this Agreement, the Pledge Agreement
and the other Loan Documents have not been modified or if modified, giving
particulars of such modification.

(b) At Lender’s request (which may be made no more than one (1) time in any
calendar year), Borrower shall request tenant estoppel certificates from each
commercial tenant leasing space at the Property in the form required by such
tenant’s lease or, at Borrower’s election, in the form previously accepted by
Lender.

(c) Borrower shall request, upon five (5) Business Days’ notice from Lender,
estoppel certificates from each party under the Mortgage Loan Documents;
provided, that such certificates may be in the form required under the Mortgage
Loan Documents.

(d) Borrower shall use all commercially reasonable efforts to deliver to Lender,
within ten (10) days after any request by Lender, estoppel certificates from the
Existing Condominium Board and/or the association formed pursuant to any Amended
Condominium Documents; provided that such certificates may be in the form
required under Existing Condominium Documents or any Amended Condominium
Documents, as the case may be, and provided, further, that Borrower shall not be
required to deliver such certificates more frequently than once per calendar
year (or twice during any calendar year in which a Securitization occurs).

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower, subject to all applicable notice,
grace and cure periods therein.

 

73



--------------------------------------------------------------------------------

5.1.18 Confirmation of Good Standing. Borrower shall deliver, in connection with
any Securitization, certificates of the relevant Governmental Authorities in all
relevant jurisdictions indicating the good standing and qualification of
Borrower and Principal as of the date of the Securitization.

5.1.19 No Joint Assessment. Borrower shall not cause or permit Mortgage Borrower
to suffer, permit or initiate the joint assessment of the Property (a) with any
other real property constituting a tax lot separate from the Property, and
(b) which constitutes real property with any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of the Property.

5.1.20 Leasing Matters.

(a) Any Leases with respect to the Property executed after the Closing Date for
more than 2,500 square feet shall be submitted to Lender for approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Upon
request, Borrower shall furnish Lender with executed copies of all Leases. Any
Leases for which Lender’s approval is not required in accordance with the
preceding sentences of this Section 5.1.20(a) and all renewals of Leases (except
for renewals of Leases pursuant to renewal rights in existence as of the Closing
Date) shall provide for rental rates comparable to existing market rates for
comparable space in comparable buildings in New York City. Any Leases for which
Lender’s approval is not required in accordance with the preceding sentences of
this Section 5.1.20(a) shall not contain any terms which would materially affect
Lender’s rights under the Loan Documents. All proposed Leases executed after the
Closing Date shall provide that they are subordinate to the Mortgage and that
the lessee agrees to attorn to Mortgage Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower shall or shall cause Mortgage Borrower to
(i) use commercially reasonable efforts to observe and perform, or cause to be
performed, the obligations imposed upon the lessor under the Leases; (ii) use
commercially reasonable efforts to enforce and may, in a commercially reasonable
manner and in a manner not to impair the value of the Property involved, amend
the terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed, or terminate or accept a
surrender of such Lease, except that no termination or acceptance of surrender
of any Leases shall be permitted unless by reason of a tenant default and except
as expressly provided in the Leases; provided, however, that no such acceptance
of surrender of any Lease covering more than 2,500 square feet will be permitted
without the consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed provided a new Lease for the applicable portion of the
Property is entered into contemporaneously with such cancellation on
substantially the same (or more favorable) terms as the cancelled lease with a
tenant of substantially similar quality; (iii) shall not cause or permit
Mortgage Borrower to collect any of the rents more than one (1) month in advance
(other than security deposits); (iv) shall not cause or permit Mortgage Borrower
to execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Mortgage Loan Documents); (v) shall not cause or
permit Mortgage Borrower to alter, modify or change the terms of the Leases in a
manner inconsistent with the provisions of the Mortgage Loan Documents; and
(vi) shall execute and deliver and shall cause Mortgage Borrower to execute and
deliver at the request of Lender or Mortgage Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender or

 

74



--------------------------------------------------------------------------------

Mortgage Lender shall from time to time reasonably require. Notwithstanding
anything to the contrary contained herein, Borrower shall not cause or permit
Mortgage Borrower to enter into a lease of all or substantially all of the
Property without Lender’s prior consent.

(b) Notwithstanding anything to the contrary contained in this Section 5.1.20:

(i) whenever Lender’s approval or consent is required pursuant to the provisions
of this Section 5.1.20, Borrower shall have the right to submit a term sheet of
such transaction to Lender for Lender’s approval, such approval not to be
unreasonably withheld, conditioned or delayed. Any such term sheet submitted to
Lender shall set forth all material terms of the proposed transaction, including
identity of tenant, square footage, term, rent, rent credits, abatements, work
allowances and tenant improvements to be constructed by Borrower. Lender shall
use good faith efforts to respond within five (5) Business Days after Lender’s
receipt of Borrower’s written request for approval or consent of such term
sheet. If Lender fails to respond to such request within five (5) Business Days,
and Borrower sends a second request containing a legend clearly marked in not
less than fourteen (14) point bold face type, underlined, in all capital letters
“REQUEST DEEMED APPROVED IF NO RESPONSE WITHIN 5 BUSINESS DAYS”, Lender shall be
deemed to have approved or consented to such term sheet if Lender fails to
respond to such second written request before the expiration of such five
(5) Business Day period;

(ii) whenever Lender’s approval or consent is required pursuant to the
provisions of this Section 5.1.20 for any matter with respect to which Lender
has not previously approved a term sheet pursuant to Section 5.1.20(b)(i) above,
Lender shall use good faith efforts to respond within five (5) Business Days
after Lender’s receipt of Borrower’s written request for such approval or
consent. If Lender fails to respond to such request within five (5) Business
Days, and Borrower sends a second request containing a legend clearly marked in
not less than fourteen (14) point bold face type, underlined, in all capital
letters “REQUEST DEEMED APPROVED IF NO RESPONSE WITHIN 5 BUSINESS DAYS”, Lender
shall be deemed to have approved or consented to such matter if Lender fails to
respond to such second written request before the expiration of such five
(5) Business Day period;

(iii) whenever Lender’s approval or consent is required pursuant to the
provisions of this Section 5.1.20 for any matter that Lender has previously
approved or is deemed to have approved a term sheet pursuant to
Section 5.1.20(b)(i) above, Lender shall use good faith efforts to respond
within five (5) Business Days after Lender’s receipt of Borrower’s written
request for such approval or consent. If Lender fails to respond to such request
within five (5) Business Days, and Borrower sends a second request containing a
legend clearly marked in not less than fourteen (14) point bold face type,
underlined, in all capital letters “REQUEST DEEMED APPROVED IF NO RESPONSE
WITHIN 5 BUSINESS DAYS”, Lender shall be deemed to have approved or consented to
such matter if Lender fails to respond to such second written request before the
expiration of such five (5) Business Day period, provided that there have been
no material deviations from the term sheet and that the aggregate economics of
the transaction are no less favorable to Borrower than as set forth in the term
sheet; and

 

75



--------------------------------------------------------------------------------

(iv) in the event that Lender shall have approved (or be deemed to have
approved) a term sheet submitted by Borrower with respect to a certain Lease,
Lender shall not withhold its approval or consent with respect to such Lease on
the basis of any provisions of such Lease dealing with the items contained in
the approved term sheet.

(c) If Borrower shall fail to cause Mortgage Borrower to enter into the Guitar
Center Space Lease for all or any portion of the Guitar Center Space Lease
Premises, Borrower may cause Mortgage Borrower to enter into a Lease (a “Guitar
Center Space Substitute Lease”) with substitute tenant(s) of similar credit
quality to the Guitar Center Space Tenant, in each case as are reasonably
acceptable to Lender (a “Guitar Center Space Substitute Tenant”), provided that
such Guitar Center Space Substitute Lease (a) otherwise complies with the
requirements of Section 5.1.20(a) above, (b) is non-terminable for a term not
less than ten (10) years, and (c) does not provide for tenant improvement and
leasing commission expenses in excess of those provided in the Guitar Center
Space Lease being replaced. All terms, conditions and expenses of a potential
Guitar Center Space Substitute Lease shall be submitted to Lender for approval
in accordance with the Mortgage Loan Documents.

5.1.21 Alterations.

(a) Borrower shall obtain Lender’s prior consent to any alterations to any
Improvements, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any alterations that (x) will not have a material adverse effect
on Borrower’s or Mortgage Borrower’s financial condition, the value of the
Property or the Net Cash Flow, (y) do not adversely affect any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any Building constituting any Improvements, and
(z) (1) have an aggregate cost not exceeding Four Million Five Hundred Thousand
and 00/100 Dollars ($4,500,000), (2) are being performed in connection with
tenant improvement work performed pursuant to the terms of any Lease entered
into in accordance with the terms hereof, (3) are being performed in connection
with a Restoration in accordance with the terms and provisions of the Mortgage
Loan Agreement, or (4) are being performed in connection with a PIP approved by
Lender in accordance with the terms and provisions of this Agreement. In any
event, if the total unpaid amounts due and payable with respect to alterations
to the Improvements at the Property (other than such amounts to be paid or
reimbursed by tenants under the Leases and other than in connection with a PIP
approved by Lender in accordance with the terms and provisions of this
Agreement) shall at any time exceed Four Million Five Hundred Thousand and
00/100 Dollars ($4,500,000) (the “Threshold Amount”), Borrower shall promptly
deliver to Lender as security for the payment of such amounts and as additional
security for Borrower’s obligations under the Loan Documents any of the
following: (i) cash, (ii) U.S. Obligations, (iii) other securities having a
rating acceptable to Lender and that the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or any class thereof in connection with any
Securitization, or (iv) a completion and performance bond or an irrevocable
letter of credit (payable on sight draft only) issued by a financial institution
(A) having a rating by S&P of not less than “A-1+” if the term of such bond or
letter of credit is no longer than three (3) months or, if such term is in
excess of three (3) months, issued by a financial institution having a rating
that is acceptable to Lender, and (B) that the applicable Rating Agencies have
confirmed in writing

 

76



--------------------------------------------------------------------------------

will not, in and of itself, result in a downgrade, withdrawal or qualification
of the initial, or, if higher, then current ratings assigned to any Securities
or any class thereof in connection with any Securitization; provided, however,
that (i) in the event Mortgage Borrower is required to and does deliver such
security to Mortgage Lender under the Mortgage Loan, and (ii) upon request,
Lender receives evidence reasonably acceptable to it of the delivery of such
security by Mortgage Lender, then Borrower shall not be required to deliver such
security to Lender.. Such security shall be in an amount equal to the excess of
the total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases) over the Threshold Amount and Lender shall (or with respect to a letter
of credit or performance bond, may) apply such security from time to time to pay
for such alterations in accordance with the procedures and requirements set
forth in Section 7.3.2 relating to the disbursement of funds from the FF&E
Reserve Account. Borrower shall complete any alterations in a good and
workmanlike manner.

(b) For alterations to the Improvements done in connection with a PIP approved
by Lender in accordance with the terms of this Agreement (the “PIP
Alterations”), prior to commencing any such alterations, Guarantor shall
guaranty in writing to Lender (irrespective of any other guaranty given to any
other third party) that, at Guarantor’s option, either (x) any portion of such
PIP Alterations which are commenced by Mortgage Borrower shall be completed, or
(y) Mortgage Borrower shall perform such alterations as are reasonably necessary
to restore the Property to be fully operational and in a condition at least
equal to the condition of the Property, and with amenities at least equal to the
amenities, which existed prior to commencement of the PIP Alterations, which PIP
Alterations or alterations, as applicable, pursuant to clause (x) or clause
(y) of this Section 5.1.21(b) shall be completed in a good, workmanlike and lien
free manner. Such Guaranty shall be in form and substance reasonably
satisfactory to Lender.

5.1.22 Operation of Property.

(a) Borrower shall cause Mortgage Borrower to operate the Property, in all
material respects, in accordance with the Management Agreement or Replacement
Management Agreement, as applicable; provided, however, that Borrower shall not
be deemed to be in default hereunder if Manager, and not Mortgage Borrower, is
in default under the terms of the Management or Replacement Management Agreement
and Borrower is otherwise complying with the provisions of this Section 5.1.22.
In the event that the Management Agreement expires or is terminated (without
limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall promptly, after
obtaining Lender’s consent, cause Mortgage Borrower to enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.
Any breach of the covenants contained in this Section 5.1.22 with respect to the
Management Agreement shall not result in an Event of Default as long as Borrower
is actively seeking Lender’s consent to cause Mortgage Borrower to enter into a
Replacement Management Agreement with Manager or another Qualified Manager or,
in the case of a termination, the Manager is replaced within thirty (30) days by
a Qualified Manager pursuant to Section 9.5.

 

77



--------------------------------------------------------------------------------

(b) Borrower shall: (i) cause Mortgage Borrower to use commercially reasonable
efforts to perform and/or observe in all material respects all of the covenants
and agreements required to be performed and observed by it under the Management
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any material default
under the Management Agreement of which it is aware; (iii) cause Mortgage
Borrower to promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) cause Mortgage Borrower to use
commercially reasonable efforts to enforce the performance and observance of all
of the covenants and agreements required to be performed and/or observed by
Manager under the Management Agreement, in a commercially reasonable manner.

5.1.23 Matters Concerning Condominiums.

(a) None of Borrower, Mortgage Borrower or any of their respective designees on
the Existing Condominium Board and/or of any condominium association established
under any Amended Condominium Documents shall consent to any amendment,
modification or supplement to, or termination of, any of the Existing
Condominium Documents or any Amended Condominium Documents without the prior
written consent of Lender;

(b) Borrower shall or shall cause Mortgage Borrower to timely pay all
Assessments levied against the portion of the Property then owned by Borrower
pursuant to the Existing Condominium Documents or any Amended Condominium
Documents as the same shall become due and payable, and Borrower hereby
covenants that, for so long as any of the Obligations are outstanding, Borrower
shall not cause or permit the Mortgage Borrower to exercise any right to, or
otherwise elect to, provide a guaranty to any condominium association covering,
or indemnify any such condominium association for, any expenses incurred by such
association in lieu of paying any Assessments that would otherwise be due and
payable by Borrower;

(c) Borrower shall cause Mortgage Borrower to comply in all respects with all of
the terms, covenants and conditions on Borrower’s part to be complied with
pursuant to the Existing Condominium Documents and any Amended Condominium
Documents and any rules and regulations that may be adopted pursuant thereto, as
the same shall be in force and effect from time to time;

(d) Borrower shall cause Mortgage Borrower to take all actions as may be
necessary from time to time to preserve and maintain the Property in accordance
with all Legal Requirements;

(e) Borrower shall not, without the prior written consent of Lender, cause or
permit Mortgage Borrower to take (and hereby assigns to Lender any right it may
have to take) any action to terminate any condominium property regime of all or
any portion of the Property, withdraw all or any portion of the Property from
the Condominium Act pertaining thereto, or cause a partition of any portion of
the Property;

 

78



--------------------------------------------------------------------------------

(f) Borrower agrees that it shall be an Event of Default if (A) any provision of
the Existing Condominium Documents or any Amended Condominium Documents or any
section, sentence, clause, phrase or word or the application thereof in any
circumstance is held invalid and such invalidity is reasonably likely to
materially and adversely affect the Lien of the Pledge Agreement or Lender’s
rights under this Agreement or any other Loan Documents, or (B) except in
conformance with Subsection (e) above, the Existing Condominium or any Amended
Condominium shall become subject to any action for partition by any condominium
unit owner and said action has been commenced and not dismissed within thirty
(30) days after commencement thereof, or (C) except in conformity with
Subsection (e) above, the Existing Condominium or any Amended Condominium is
withdrawn from the condominium regime established under the Condominium Act;

(g) Borrower shall not, without the prior written consent of Lender, cause or
permit Mortgage Borrower to exercise any right it may have to vote for (i) the
expenditure of Insurance Proceeds or Condemnation Proceeds for the Restoration
of all or any portion of the Property, (ii) any additions or improvements to the
common elements of the Existing Condominium or any Amended Condominium, except
to the extent such additions or improvements are required by Legal Requirements,
or (iii) any borrowing on behalf of any condominium association established
under the Existing Condominium Documents or any Amended Condominium Documents;

(h) Borrower will cause the Mortgage Borrower to cause the association of the
Existing Condominium or any Amended Condominium to maintain insurance on the
common elements of the Existing Condominium or any Amended Condominium in
accordance with the Existing Condominium Documents and any Amended Condominium
Documents; and

(i) Borrower shall not, without the prior written consent of Lender, convey or
cause or permit Mortgage Borrower to convey any portion of the Property to any
condominium association.

5.1.24 Franchise Provisions.

(a) Borrower shall obtain the prior written approval of Lender, which approval
shall not be unreasonably withheld, conditioned or delayed by Lender, before
causing or permitting Mortgage Borrower to enter into any franchise agreement (a
“Franchise Agreement”) with any Qualified Franchisor, providing for the
operation of the Property. Any Franchise Agreement must include, among other
things, rights in the Franchisor’s reservation system and a term of not less
than the remaining term of the Loan. Borrower shall deliver or cause to be
delivered to Lender any such Franchise Agreement and the related Comfort Letter
(as defined herein) for Lender’s review and approval, which approval shall not
be unreasonably withheld or delayed.

(b) If Borrower shall cause or permit Mortgage Borrower to enter into any
Franchise Agreement, Lender shall receive within thirty (30) days following the
execution of such Franchise Agreement a comfort letter (a “Comfort Letter”) from
the franchisor identified in such Franchise Agreement (the “Franchisor”), in
such Franchisor’s customary form, which

 

79



--------------------------------------------------------------------------------

form may include some or all of the following agreements or provisions: (i) that
Lender shall have the right, but not the obligation, to cure any defaults under
such Franchise Agreement; (ii) to give Lender written notice of, and a
reasonable time to cure, any default of Mortgage Borrower under such Franchise
Agreement; (iii) not to assert against Lender any defaults which by their nature
are personal to Mortgage Borrower and are not curable by Lender; (iv) to allow
Lender to change managers of the Property; (v) that, if Lender or its affiliate
shall acquire title to the Property or the Collateral, Lender or its affiliate
shall have an option to succeed to the interest of Mortgage Borrower under such
Franchise Agreement (or to be granted a new franchise agreement on the same
terms as such Franchise Agreement) without payment of any fees to Franchisor;
(vi) that the Franchise Agreement will remain in effect during any foreclosure
proceedings by Lender provided Lender cures all monetary defaults under such
Franchise Agreement; (vii) not to modify, cancel, surrender or otherwise
terminate the Franchise Agreement during the term of the Loan without the
consent of Lender; and (viii) that if Lender or its affiliate succeeds to
Mortgage Borrower’s interest under the Franchise Agreement, Lender may assign
its rights therein to any entity which acquires the Property or the Collateral
from Lender or its affiliate (subject to Franchisor’s reasonable approval).

(c) if Borrower shall cause Mortgage Borrower to enter into a Franchise
Agreement, Borrower shall:

(i) cause Mortgage Borrower to perform and/or observe all of the covenants and
agreements required to be performed and observed by it under the Franchise
Agreement and the Management Agreement and do all things necessary to preserve
and to keep unimpaired its material rights thereunder in a commercially
reasonable manner;

(ii) promptly notify Lender of any default under the Franchise Agreement of
which Borrower or Mortgage Borrower is aware;

(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by
Borrower to Mortgage Borrower under the Franchise Agreement; and

(iv) use its commercially reasonable judgment in determining whether and when to
cause Mortgage Borrower to enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by the
Franchisor.

(d) If Borrower shall cause Mortgage Borrower to enter into a Franchise
Agreement, Borrower shall not, without Lender’s prior written consent:

(i) cause or permit Mortgage Borrower to surrender, terminate or cancel such
Franchise Agreement;

(ii) cause or permit Mortgage Borrower to reduce or consent to the reduction of
the term of such Franchise Agreement;

 

80



--------------------------------------------------------------------------------

(iii) cause or permit Mortgage Borrower to increase or consent to the increase
of the amount of any charges under such Franchise Agreement; or

(iv) cause or permit Mortgage Borrower to otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, such
Franchise Agreement in any material respect.

5.1.25 Mortgage Loan Reserve Funds. Borrower shall cause Mortgage Borrower to
deposit and maintain each of the Mortgage Loan Reserve Funds as more
particularly set forth in Article VII of the Mortgage Loan Agreement and to
perform and comply with all the terms and provisions relating thereto. Borrower
grants to Lender a security interest in Borrower’s interest in each of the
Mortgage Loan Reserve Funds, if any, subject to the prior rights of Mortgage
Lender, and any and all monies now or hereafter deposited in each Mortgage Loan
Reserve Fund as additional security for payment of the Debt to the extent
Borrower has an interest in same. Subject to the qualifications regarding
Borrower’s interest in the Mortgage Loan Reserve Funds, if any, until expended
or applied in accordance with the Mortgage Loan Documents or the Loan Documents,
Borrower’s interest in the Mortgage Loan Reserve Funds shall constitute
additional security for the Debt and upon the occurrence of an Event of Default,
Lender may, in addition to any and all other remedies available to Lender, apply
any sums then present in any or all of the Mortgage Loan Reserve Funds to the
payment of the Debt in any order in its sole discretion.

5.1.26 Notices. Borrower shall give notice, or cause notice to be given to
Lender promptly upon the occurrence and during the continuance of an Event of
Default and upon any and all the following:

(a) any Mortgage Loan Event of Default;

(b) any default or event of default under any Contractual Obligation of
Borrower, or that could reasonably be expected to have a material adverse effect
on Borrower, the ability of Borrower to perform under the Loan Documents or the
rights and remedies of Lender under the Loan Documents;

(c) any litigation or proceeding affecting Borrower, or, to the knowledge of
Borrower, affecting any of Mortgage Borrower or Principal;

(d) a change in the business, operations, property or financial or other
condition or prospects of Borrower or, to the knowledge of Borrower or Mortgage
Borrower, which could reasonably be expected to have a material adverse effect
on Borrower, the ability of Borrower to perform under the Loan Documents or the
rights and remedies of Lender under the Loan Documents.

5.1.27 Special Distributions. On each date on which amounts are required to be
disbursed to the First Mezzanine Cash Management Account pursuant to the terms
of the Mortgage Cash Management Agreement or are required to be paid to Lender
under any of the Loan Documents, Borrower shall exercise its rights under
Mortgage Borrower Company Agreement to cause Mortgage Borrower to make to
Borrower a distribution in an aggregate amount such that Lender shall receive
the amount required to be disbursed to the First Mezzanine Cash Management
Account or otherwise paid to Lender on such date.

 

81



--------------------------------------------------------------------------------

5.1.28 Curing. Lender shall have the right, but shall not have the obligation,
to exercise Borrower’s rights under the Mortgage Borrower Company Agreement
(a) to cure any monetary Mortgage Loan Default or any Mortgage Loan Event of
Default and (b) to satisfy any Liens, claims or judgments against the Property
(except for Liens permitted by the Mortgage Loan Documents), in the case of
either (a) or (b), unless Borrower or Mortgage Borrower shall be diligently
pursuing remedies to cure to Lender’s sole satisfaction. Borrower shall
reimburse Lender on demand for any and all costs incurred by Lender in
connection with curing any such Mortgage Loan Default or Mortgage Loan Event of
Default or satisfying any Liens, claims or judgments against the Property.

Section 5.2 Negative Covenants. From the Closing Date until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement in accordance with the
terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not, without Lender’s prior written consent, do,
directly or indirectly, any of the following:

5.2.1 Operation of Property. Borrower shall not, without Lender’s prior consent
(which consent shall not be unreasonably withheld, conditioned or delayed):
cause or permit Mortgage Borrower to: (i) subject to Section 9.5 hereof,
surrender, terminate or cancel the Management Agreement; provided, that Borrower
may, or may cause Mortgage Borrower to, without Lender’s consent, replace the
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement; (ii) reduce or consent to the reduction of the
term of the Management Agreement other than as a result of a termination
permitted hereunder or consented to by Lender; (iii) increase or consent to the
increase of the amount of any charges or fees under the Management Agreement; or
(iv) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Management Agreement in any material
respect.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Collateral, except (a) Permitted Encumbrances; and
(b) Liens created by or pursuant to the Loan Documents. Borrower shall not
permit or cause Mortgage Borrower to create, incur, assume or suffer to exist
any Lien on any portion of the Property or permit any such action to be taken,
except:

(i) Permitted Encumbrances;

(ii) Liens created by or permitted pursuant to the Loan Documents; and

(iii) Liens for Taxes or Other Charges not yet due.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one

 

82



--------------------------------------------------------------------------------

transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
permitted by the Loan Documents, (d) modify, amend, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction where such qualification is required for Borrower to own its assets
or conduct its business, or (e) cause Mortgage Borrower to (i) dissolve, wind up
or liquidate or take any action, or omit to take any action, as a result of
which Mortgage Borrower would be dissolved, wound up or liquidated in whole or
in part, or (ii) amend, modify, waive or terminate the certificate of formation
or operating agreement of Mortgage Borrower, in each case, without obtaining the
prior consent of Lender, other than in connection with any Transfer permitted
pursuant to Section 5.2.10 hereof.

5.2.4 Intentionally Omitted.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than in connection with termination of Leases
in accordance herewith or with Transfers permitted hereunder) owed to Borrower
by any Person, except in the ordinary course of Borrower’s business. In
addition, Borrower shall not permit or cause Mortgage Borrower to cancel or
otherwise forgive or release any material claim or debt (other than termination
of Leases in accordance herewith) owed to Mortgage Borrower by any Person,
except for adequate consideration and in the ordinary course of Mortgage
Borrower’s business.

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior consent of Lender.

5.2.7 Intentionally Omitted.

5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior notice.
Borrower shall not change the place of its organization as set forth in
Section 4.1.28 without the consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. Upon Lender’s request, Borrower
shall execute and deliver additional financing statements, security agreements
and other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Property as a result of such change of
principal place of business or place of organization.

5.2.9 ERISA. Borrower shall not engage in any transaction which would cause any
obligation hereunder or the exercise by Lender of any of its rights under the
Note, this Agreement or the other Loan Documents to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA.

5.2.10 Transfers.

(a) Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and its general partners, members and (if Borrower is a trust)

 

83



--------------------------------------------------------------------------------

beneficial owners, as applicable, in owning and operating properties such as the
Property in agreeing to make the Loan, and will continue to rely on Borrower’s
ownership of the Property as a means of maintaining the value of the Property as
security for repayment of the Debt and the performance of the Other Obligations.
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Property so as to ensure that, should Borrower default in the repayment
of the Debt or the performance of the Other Obligations, Lender can recover the
Debt by a sale of the Property.

(b) Without the prior consent of Lender and except to the extent otherwise set
forth in this Section 5.2.10, Borrower shall not, and shall not permit any
Restricted Party to, (i) sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, grant options with respect to, or otherwise transfer or dispose
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property, the
Collateral or any part thereof or any legal or beneficial interest therein, or
(ii) permit a Sale or Pledge of an interest in the Property, the Collateral or
in any Restricted Party (separately and collectively, a “Transfer”), other than
(x) pursuant to Leases of space in the Improvements to tenants in accordance
with the provisions of Section 5.1.20 hereof, (y) the disposition of Equipment
and other Personal Property pursuant to the replacement thereof or otherwise in
the ordinary course of the operation of the Property and (z) the approved sale
of Units in accordance with the terms and provisions of Section 2.8 hereof.
Notwithstanding anything to the contrary contained herein or in the other Loan
Documents, Transfers of interests in the Whitehall Guarantor or in any Person
having any direct or indirect legal or beneficial interest in the Whitehall
Guarantor shall not be prohibited or restricted in any manner whatsoever,
including by sale, merger, consolidation or otherwise.

(c) Subject to the last sentence of Section 5.2.10(b), a Transfer shall include,
but not be limited to, (i) an installment sales agreement wherein Borrower
agrees to sell the Property or the Collateral, or any part thereof, for a price
to be paid in installments; (ii) an agreement by Borrower leasing all or
substantially all of the Property for other than actual occupancy by a space
tenant thereunder, or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests. Notwithstanding
anything to the contrary contained in this Section 5.2.10(c), Whitehall

 

84



--------------------------------------------------------------------------------

Guarantor and/or its Affiliates may purchase the membership interests of Park
Central Realty Associates LLC in W2001 Park Central Hotel Realty, L.L.C. without
violating the provisions of this Section 5.2.10(c) and without Lender’s consent.

(d) Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed to be a Transfer: (i) the sale or transfer, in one
or a series of transactions, of not more than forty-nine percent (49%) of the
stock in a Restricted Party; provided, however, no such sales or transfers shall
result in the change of voting control in the Restricted Party, and as a
condition to each such sale or transfer, Lender shall receive not less than
thirty (30) days prior notice of such proposed sale or transfer, and (ii) the
sale or transfer, in one or a series of transactions, of not more than
forty-nine percent (49%) of the limited partnership interests or non-managing
membership interests (as the case may be) in a Restricted Party; provided,
however, no such sales or transfers shall result in the change of voting control
in the Restricted Party, and as a condition to each such sale or transfer,
Lender shall receive not less than thirty (30) days prior notice of such
proposed sale or transfer. In addition, at all times, the Whitehall Guarantor
must continue to control Borrower and own, directly or indirectly, at least a
fifty-one percent (51%) interest in Borrower.

(e) Lender shall not withhold its consent to a transfer of the Property to a
Permitted Transferee (including, without limitation, an Affiliate of Borrower
that is a Permitted Transferee) provided that (i) no Event of Default or
Mortgage Loan Event of Default shall have occurred and remain uncured; (ii) the
Permitted Transferee shall have executed and delivered to Lender a modification
of the terms of the Mortgage Loan Agreement, the Mortgage Note, the Mortgage or
the other Mortgage Loan Documents in form and substance acceptable to Lender;
(iii) the Permitted Transferee shall have executed and delivered to Mortgage
Lender an assumption of the Mortgage Loan Agreement, the Mortgage Note, the
Mortgage and the other Mortgage Loan Documents as so modified by the Permitted
Transferee in form and substance acceptable to Lender, evidencing such Permitted
Transferee’s agreement to abide and be bound by the terms of the Mortgage Note,
the Mortgage Loan Agreement and the other Mortgage Loan Documents, subject to
the provisions of Section 10.4 hereof; (iv) the principals of the Permitted
Transferee shall have executed and delivered to Lender a modification of the
terms of this Agreement, the Note, the Pledge Agreement or the other Loan
Documents in form and substance acceptable to Lender; (v) the principals of the
Permitted Transferee shall have executed and delivered to Lender an assumption
of this Agreement, the Note, the Pledge Agreement and the other Loan Documents
in form and substance acceptable to Lender, evidencing such Person’s agreement
to abide and be bound by the terms of the Note, this Agreement, the Pledge and
the other Loan Documents, subject to the provision of Section 10.4 hereof;
(vi) Lender shall have received payment of all of fees and expenses incurred in
connection with such transfer including, without limitation, all of Lender’s
out-of-pocket expenses in connection with the approval of such transfer, the
cost of any third party reports, legal fees and expenses, Rating Agency fees and
expenses or required legal opinions; (vii) Lender shall have received payment of
a non-refundable $5,000 application fee and, in the event the Permitted
Transferee is not an Affiliate of Borrower, Mortgage Lender shall have received
payment of an assumption fee equal to one half of one percent (0.5%) of the
Aggregate Outstanding Principal Balance; (viii) the Permitted Transferee shall
have delivered to Lender a nonconsolidation opinion reflecting the proposed
transfer satisfactory in form and substance to Lender; (ix) Lender shall have
received satisfactory evidence of the principals of Permitted Transferee’s
continued compliance with the

 

85



--------------------------------------------------------------------------------

representations and covenants set forth in Section 4.1.30 and Section 5.2.9
hereof; (x) Lender shall have received satisfactory evidence that the single
purpose nature and bankruptcy remoteness of Borrower, its shareholders, partners
or members, as the case may be, following such transfers are in accordance with
the then current standards of Lender and the Rating Agencies; (xi) prior to any
release of any Guarantor, a substitute guarantor reasonably acceptable to Lender
shall have assumed the Guaranty executed by such Guarantor or executed a
replacement guaranty reasonably satisfactory to Lender; (xii) if required by
Lender, confirmation in writing from the Rating Agencies to the effect that such
transfer will not result in a re-qualification, reduction or withdrawal of the
then current rating assigned to the Securities or any class thereof in any
applicable Securitization; and (xiii) such other conditions as Lender shall
determine in its reasonable discretion to be in the interest of Lender with
respect to the Loan and the Collateral.

(f) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the
Obligations immediately due and payable upon a Transfer without Lender’s
consent. This provision shall apply to every Transfer regardless of whether
voluntary or not, or whether or not Lender has consented to any previous
Transfer of the Property.

5.2.11 Distributions to Affiliates. Limitations on Distributions. Following the
occurrence and during the continuance of an Event of Default, Borrower shall not
make any distributions to its members.

5.2.12 Other Limitations. Prior to the payment and performance in full of the
Obligations, neither Borrower nor any of its Affiliates shall, without the prior
written consent of Lender (which may be furnished or withheld at its sole and
absolute discretion), give its consent or approval to any of the following
actions or items:

(a) creating, incurring, assuming or suffering to exist any additional Liens on
any portion of the Property except for Permitted Encumbrances.

(b) any modification, amendment, consolidation, spread, restatement, waiver or
termination of any of the Mortgage Loan Documents;

(c) approve the terms of any Annual Budget for which Lender’s consent is
required in accordance with Section 5.1.11(d) hereof or Mortgage Lender’s
consent is required in accordance with Section 5.1.11(d) of the Mortgage Loan
Agreement;

(d) the distribution to the partners, members or shareholders of Mortgage
Borrower of property other than cash;

(e) except as set forth in an Approved Annual Budget or as permitted under the
Mortgage Loan Documents, any (i) improvement, renovation or refurbishment of all
or any part of the Property to a materially higher standard or level than that
of comparable properties in the same market segment and in the same geographical
area as the Property, (ii) removal, demolition or material alteration of the
improvements or equipment on the Property unless the same is permitted under the
Mortgage Loan Agreement, or (iii) material increase in the square footage or
gross leasable area of the improvements on the Property if a material portion of
any of the expenses in connection therewith are paid or incurred by Mortgage
Borrower;

 

86



--------------------------------------------------------------------------------

(f) any material change in the method of conduct of the business of Borrower,
Principal or Mortgage Borrower (including the entering into of an operating
lease with respect to any hotel), such consent to be given in the sole
discretion of Lender;

(g) the settlement of any claim against Borrower, other than a fully insured
third party claim, such consent to be given in the sole discretion of Lender; or

(h) except as required or permitted by the Mortgage Loan Documents, any
determination to restore the Property after a Casualty or Condemnation.

5.2.13 Contractual Obligations. Other than (i) the Loan Documents, (ii) the
Mortgage Borrower Company Agreement (and the initial 100% interests in Borrower
issued pursuant thereto), (iii) the special member agreements, (iv) any Interest
Rate Cap Agreement entered into by Borrower in connection with the Loan, and
(v) engagement letters with accountants and attorneys executed in the ordinary
course of business, neither Borrower nor any of its assets shall be subject to
any Contractual Obligations, and Borrower shall not enter into any agreement,
instrument or undertaking by which it or its assets are bound, except for such
liabilities, not material in the aggregate, that are incidental to its
activities as a limited partner or regular member, as applicable, of Mortgage
Borrower.

5.2.14 Refinancing. Borrower shall not consent to or permit a refinancing of the
Mortgage Loan unless it obtains the prior written consent of Lender; provided,
however, that Lender’s consent shall not be required with respect to a
refinancing of the Mortgage Loan the proceeds of which are sufficient to repay
the Loan in full (including the Prepayment Premium and Spread Maintenance
Premium, if applicable).

ARTICLE 6

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. Borrower shall obtain and maintain, or cause to be
maintained, the following insurance providing at least the following coverages:

6.1.1 Existing Condominium Board’s Insurance Requirements. Borrower shall cause
Mortgage Borrower to cause the Existing Condominium Board and/or any successor
thereto to obtain and maintain at least the following coverages without regard
to any limitation or qualification on the Existing Condominium Board or such
successor’s obligation to obtain and maintain the same:

(i) comprehensive all risk insurance on the Building and the personal property
located therein, in each case (A) in an amount equal to one hundred percent
(100%) of the “Full Replacement Cost,” which for purposes of this Agreement
shall mean actual replacement value (exclusive of costs of excavations,
foundations, underground utilities and footings) with a waiver of depreciation;
(B) containing an

 

87



--------------------------------------------------------------------------------

agreed amount endorsement with respect to the Building waiving all co-insurance
provisions; (C) providing for no deductible in excess of the lesser of (1) five
percent (5%) of the “Full Replacement Cost” (as such term is defined in clause
(A) above, (2) five percent (5%) of the Net Cash Flow for the calendar year in
which such insurance is obtained, or (3) Twenty Five Thousand and No/100 Dollars
($25,000.00) for all such insurance coverage; and (D) containing an “Ordinance
or Law Coverage” or “Enforcement” endorsement if any of the Building or the use
thereof shall at any time constitute legal non-conforming structures or uses. In
addition, Borrower shall cause the Existing Condominium Board or any successor
thereto to obtain: (x) if any portion of the Building is currently or at any
time in the future located in a federally designated “special flood hazard
area”, flood hazard insurance in an amount equal to the lesser of (1) the “Full
Replacement Cost” or (2) the maximum amount of such insurance available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994, as each may be amended
or such greater amount as Lender shall reasonably require; (y) earthquake
insurance in amounts and in form and substance satisfactory to Lender in the
event the Building is located in an area with a high degree of seismic activity
and (z) coastal windstorm insurance in amounts and in form and substance
satisfactory to Lender in the event the Building is located in any coastal
region, provided that the insurance pursuant to clauses (x), (y) and (z) hereof
shall be on terms consistent with the comprehensive all risk insurance policy
required under this subsection (i);

(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Building, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence with no deductible or self-insured retention (and, if on a
blanket policy, containing an “Aggregate Per Location” endorsement); (B) to
continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; (4) blanket contractual liability for
all legal contracts; and (5) contractual liability covering the indemnities
contained in Article 8 of the Mortgage to the extent the same is available;

(iii) rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; (C) covering a period of
restoration of up to eighteen (18) months and containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Building and personal property has been repaired, the continued loss of income
will be insured until such income either returns to the same level it was at
prior to the loss, or the expiration of twelve (12) months from the date that
the Building is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected Gross

 

88



--------------------------------------------------------------------------------

Income from Operations for a period of twelve (12) months from the date of such
Casualty (assuming such Casualty had not occurred) and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income insurance shall be determined prior to the Closing Date and at least once
each year thereafter based on Borrower’s reasonable estimate of the Gross Income
from Operations for the succeeding twelve (12) month period. Notwithstanding
anything to the contrary in Section 2.6 hereof, all proceeds payable to Lender
pursuant to this subsection shall be held by Lender and shall be applied at
Lender’s sole discretion to (I) the obligations secured by the Loan Documents
from time to time due and payable hereunder and under the Note or (II) Operating
Expenses approved by Lender in its sole discretion; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its obligations
to pay the obligations secured by the Loan Documents on the respective dates of
payment provided for in this Agreement and the other Loan Documents except to
the extent such amounts are actually paid out of the proceeds of such business
income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Building, and only if the Building coverage
form does not otherwise apply, (A) owner’s contingent or protective liability
insurance covering claims not covered by or under the terms or provisions of the
above mentioned commercial general liability insurance policy; and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Building, and (4) with an agreed amount endorsement waiving
co-insurance provisions;

(v) if the Building includes commercial property, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii) umbrella liability insurance in an amount not less than One Hundred
Million and No/100 Dollars ($100,000,000.00) per occurrence;

(viii) intentionally omitted;

(ix) if the Building is or becomes a legal “non-conforming” use, ordinance or
law coverage and insurance coverage to compensate for the cost of demolition or
rebuilding of the undamaged portion of the Building along with any reduced value
and the increased cost of construction in amounts as requested by Lender;

(x) the commercial property, liability and business income insurance required
under Sections 6.1.1(i), (ii) and (iii) above shall cover perils of terrorism
and acts of terrorism (whether caused by a foreign or domestic source) and
Borrower shall

 

89



--------------------------------------------------------------------------------

cause the Existing Condominium Board to maintain commercial property and
business income insurance for loss resulting from perils and acts of terrorism
(whether caused by a foreign or domestic source) on terms (including amounts)
consistent with those required under Sections 6.1.1(i), (ii) and (iii) above at
all times during the term of the Loan; provided, however, that notwithstanding
the foregoing, the Existing Condominium Board shall only be required to provide
coverage in an amount not to exceed $100,000,000 in respect of non-certified
acts of terrorism; and

(xi) upon not less than sixty (60) days’ notice, such other reasonable insurance
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Building located in or around the
region in which the Building is located.

6.1.2 Borrower’s Insurance Requirements. Borrower shall obtain and maintain, or
cause to be obtained and maintained, insurance for Borrower, Mortgage Borrower
and the Property providing for at least the following coverages:

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, in each case (A) in an amount equal to one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation, but the
amount shall in no event be less than the Aggregate Outstanding Principal
Balance; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions;
(C) providing for no deductible in excess of the lesser of (1) five percent
(5%) of the “Full Replacement Cost” (as such term is defined in clause
(A) above, (2) five percent (5%) of the Net Cash Flow for the calendar year in
which such insurance is obtained, or (3) Twenty Five Thousand and No/100 Dollars
($25,000.00) for all such insurance coverage; and (D) containing an “Ordinance
or Law Coverage” or “Enforcement” endorsement if any of the Improvements or the
use of the Property shall at any time constitute legal non-conforming structures
or uses. In addition, Borrower shall obtain: (x) if any portion of the
Improvements is currently or at any time in the future located in a federally
designated “special flood hazard area”, flood hazard insurance in an amount
equal to the lesser of (1) the Aggregate Outstanding Principal Balance or
(2) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended or such greater
amount as Lender shall reasonably require; (y) earthquake insurance in amounts
and in form and substance satisfactory to Lender in the event the Property is
located in an area with a high degree of seismic activity and (z) coastal
windstorm insurance in amounts and in form and substance satisfactory to Lender
in the event the Property is located in any coastal region, provided that the
insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i);

 

90



--------------------------------------------------------------------------------

(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence with no deductible or self-insured retention (and, if on a
blanket policy, containing an “Aggregate Per Location” endorsement); (B) to
continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; (4) blanket contractual liability for
all legal contracts; and (5) contractual liability covering the indemnities
contained in Article 8 of the Mortgage to the extent the same is available;

(iii) rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; (C) covering a period of
restoration of up to eighteen (18) months and containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected Gross Income from Operations for a period of eighteen (18) months from
the date of such Casualty (assuming such Casualty had not occurred) and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business income insurance shall be determined prior to the
Closing Date and at least once each year thereafter based on Borrower’s
reasonable estimate of the Gross Income from Operations for the succeeding
eighteen (18) month period. Notwithstanding anything to the contrary in
Section 2.6 hereof, all proceeds payable to Lender pursuant to this subsection
shall be held by Lender and shall be applied at Lender’s sole discretion to
(I) the obligations secured by the Loan Documents from time to time due and
payable hereunder and under the Note or (II) Operating Expenses approved by
Lender in its sole discretion; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
the Note and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

91



--------------------------------------------------------------------------------

(v) if the Property includes commercial property, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii) umbrella liability insurance in an amount not less than One Hundred
Million and No/100 Dollars ($100,000,000.00) per occurrence;

(viii) intentionally omitted;

(ix) if the Property is or becomes a legal “non-conforming” use, ordinance or
law coverage and insurance coverage to compensate for the cost of demolition or
rebuilding of the undamaged portion of the Property along with any reduced value
and the increased cost of construction in amounts as requested by Lender;

(x) the commercial property, liability and business income insurance required
under Sections 6.1.2(i), (ii) and (iii) above shall cover perils of terrorism
and acts of terrorism (whether caused by a foreign or domestic source) and
Borrower shall maintain commercial property and business income insurance for
loss resulting from perils and acts of terrorism (whether caused by a foreign or
domestic source) on terms (including amounts) consistent with those required
under Sections 6.1.2(i), (ii) and (iii) above at all times during the term of
the Loan; provided, however, that notwithstanding the foregoing Borrower shall
only be required to provide coverage in an amount not to exceed $100,000,000 in
respect of non-certified acts of terrorism; and

(xi) upon not less than sixty (60) days’ notice, such other reasonable insurance
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Property located in or around the
region in which the Property is located.

(b) All insurance provided for in Section 6.1 shall be obtained under valid and
enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by a syndicate of not less than five (5) financially sound and
responsible insurance companies authorized to do business in the State, of which
either (i) one hundred percent (100%) shall have a claims paying ability rating
of “A” or better (and the equivalent thereof) by at least two (2) of the Rating
Agencies rating the Securities (one of which must be S&P if S&P is rating the
Securities, and one of which must be Moody’s if Moody’s is rating the
Securities), or if only one Rating Agency is rating the Securities, then only by
such Rating Agency, or (ii) sixty percent (60%) shall have a claims paying
ability rating of

 

92



--------------------------------------------------------------------------------

“A” or better (and the equivalent thereof) by at least two (2) of the Rating
Agencies rating the Securities (one of which must be S&P if S&P is rating the
Securities, and one of which must be Moody’s if Moody’s is rating the
Securities), or if only one Rating Agency is rating the Securities, then only by
such Rating Agency, and the remaining forty percent (40%) of which shall have a
claims paying ability rating of “BBB-” or better (and the equivalent thereof) by
at least two (2) of the Rating Agencies rating the Securities (one of which must
be S&P if S&P is rating the Securities, and one of which must be Moody’s if
Moody’s is rating the Securities), or (iii) the claims paying ability rating by
at least two (2) of the Rating Agencies rating the Securities (one of which must
be S&P if S&P is rating the Securities, and one of which must be Moody’s if
Moody’s is rating the Securities), or if only one Rating Agency is rating the
Securities, then only by such Rating Agency, shall be equivalent to or better
than the claims paying ability rating of such insurance companies on the Closing
Date. The Policies described in Section 6.1.2 (other than those strictly limited
to liability protection) shall designate Lender as mortgagee and loss payee. Not
less than six (6) months prior to the expiration dates of the Policies
theretofore furnished to Lender, certificates of insurance evidencing the
Policies accompanied by evidence satisfactory to Lender of payment of the
premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender.

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1.2.

(d) All Policies provided for or contemplated by Section 6.1.2(ii) and
(vii) shall name Mortgage Borrower as the insured and Mortgage Lender (and its
affiliates), Lender (and its affiliates) and Borrower, as the additional
insured, as its interests may appear, and in the case of property damage, boiler
and machinery, flood and earthquake insurance, shall contain a so-called
New York standard non-contributing mortgagee clause in favor of Mortgage Lender
and Lender providing that the loss thereunder shall be payable to Mortgage
Lender and Lender, as applicable.

(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

(i) no act or negligence of Mortgage Borrower or Borrower or anyone acting for
any of the foregoing, or of any tenant or other occupant, or failure to comply
with the provisions of any Policy, which might otherwise result in a forfeiture
of the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

(ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
to Lender and any other party named therein as an additional insured;

(iii) the issuers thereof shall give notice to Lender if the Policies have not
been renewed fifteen (15) days prior to its expiration; and

 

93



--------------------------------------------------------------------------------

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Mortgage and shall bear interest
at the Default Rate.

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall (a) give
prompt notice of such damage to Lender, and (b) shall cause Mortgage Borrower,
at Mortgage Borrower’s option, either (x) promptly commence and diligently
prosecute the completion of the Restoration (or use commercially reasonable
efforts to cause the Condominium acting through the Condominium Board, to do so)
so that the Property resembles, as nearly as possible, the condition the
Property was in immediately prior to such Casualty, with such alterations as may
be reasonably approved by Lender and otherwise in accordance with Section 6.4 of
the Mortgage Loan Agreement, or (b) prepay the Mortgage Loan in whole (even if
such prepayment occurs prior to the Lockout Release Date), in which case no
Prepayment Premium (as defined in the Mortgage Loan Agreement) shall be due;
provided, however, that in the event Mortgage Borrower elects to prepay the
Mortgage Loan in whole as provided in the foregoing clause (b) of this
Section 6.2, then Borrower shall prepay the Loan in whole in which case no
Prepayment Premium shall be due. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In addition, Lender may participate in any settlement discussions with any
insurance companies with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than Eight
Million Two Hundred Fifty Thousand and No/100 Dollars ($8,250,000) and Borrower
shall deliver to Lender all instruments required by Lender to permit such
participation.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of Condemnation
of the Property and shall cause Mortgage Borrower to deliver to Lender copies of
any and all papers served in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by Lender to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to perform the Obligations at the time and in the manner provided in
this Agreement and the other Loan Documents and the Outstanding Principal
Balance shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid

 

94



--------------------------------------------------------------------------------

on the Award by the applicable Governmental Authority but shall be entitled to
receive out of the Award interest at the rate or rates provided herein or in the
Note. If the Property or any portion thereof is taken by a Governmental
Authority, Borrower shall cause Mortgage Borrower to promptly commence and
diligently prosecute Restoration and otherwise comply with the provisions of
Section 6.4 of the Mortgage Loan Agreement. If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

Section 6.4 Restoration. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under Section 6.4 of the
Mortgage Loan Agreement in connection with the Restoration of the Property after
a Casualty or Condemnation. Upon repayment in full of the Mortgage Loan, the
provisions of Section 6.4 of the Mortgage Loan Agreement shall be incorporated
into this Agreement in their entirety.

ARTICLE 7

RESERVE FUNDS

Section 7.1 Required Repair Funds.

7.1.1 Deposits. Borrower shall perform, or shall cause Mortgage Borrower to
perform, the repairs at the Property as more particularly set forth on Schedule
II attached hereto (such repairs hereinafter collectively referred to as
“Required Repairs”). Borrower shall complete, or shall cause Mortgage Borrower
to complete, the Required Repairs on or before the required deadline for each
repair as set forth on Schedule II hereto. Upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may withdraw all
Required Repair Funds from the Required Repair Account and Lender may apply such
funds either to completion of the Required Repairs or toward reduction of the
Outstanding Principal Balance in such order, proportion and priority as Lender
may determine in its sole discretion until the Debt is paid in full, with any
amounts remaining being disbursed to Borrower. Lender’s right to withdraw and
apply Required Repair Funds shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.
On the Closing Date, Borrower shall deposit with Lender the amount set forth on
such Schedule II hereto to perform the Required Repairs multiplied by one
hundred ten percent (110%). Amounts so deposited with Lender shall be held by
Lender in accordance with Section 7.8 hereof. Amounts so deposited shall
hereinafter be referred to as Borrower’s “Required Repair Funds” and the account
in which such amounts are held shall hereinafter be referred to as Borrower’s
“Required Repair Account.”

7.1.2 Release of Required Repair Funds. (a) Lender shall disburse to Borrower
the Required Repair Funds from the Required Repair Account from time to time,
but not more frequently than once in any thirty (30) day period, upon
satisfaction by Borrower of each of the following conditions with respect to
each disbursement: (i) Borrower shall submit a written request for payment to
Lender at least ten (10) days prior to the date on which Borrower requests such
payment be made, which request specifies the Required Repairs to be paid,
(ii) on the date

 

95



--------------------------------------------------------------------------------

such payment is to be made, no Default or Event of Default or Mortgage Loan
Default or Mortgage Loan Event of Default shall exist and remain uncured,
(iii) Lender shall have received an Officer’s Certificate (A) except as provided
in Section 7.1.2(e), stating that all Required Repairs to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all applicable federal, state and local laws, rules and
regulations, such Officer’s Certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority required to
commence and/or complete the Required Repairs, (B) identifying each Person that
supplied materials or labor in connection with the Required Repairs to be funded
by the requested disbursement, (C) stating that each such Person has been paid
in full or will be paid in full upon such disbursement for work completed and/or
materials furnished to date, such Officer’s Certificate to be accompanied by
lien waivers or other evidence of payment satisfactory to Lender and the Title
Company, (D) stating that the Required Repairs to be funded have not been the
subject of a previous disbursement, (E) stating that all previous disbursements
of Required Repairs Funds have been used to pay the previously identified
Required Repairs, and (iv) Lender shall have received such other evidence as
Lender shall reasonably request that the Required Repairs to be funded by the
requested disbursement have been completed and are paid for or will be paid upon
such disbursement to Borrower. Lender shall not be required to make
disbursements from the Required Repair Account unless such requested
disbursement is in an amount greater than $5,000 (or a lesser amount if the
total amount in the Required Repair Account is less than $5,000, in which case
only one disbursement of the amount remaining in the account shall be made) and
such disbursement shall be made only upon satisfaction of each condition
contained in this Section 7.1.2.

(b) Nothing in this Section 7.1.2 shall (i) make Lender responsible for
performing or completing any Required Repairs; (ii) require Lender to expend
funds in addition to the Required Repairs Funds to complete any Required
Repairs; (iii) obligate Lender to proceed with any Required Repairs; or
(iv) obligate Lender to demand from Borrower additional sums to complete any
Required Repairs.

(c) If the cost of any Required Repairs exceeds $250,000, Borrower shall permit
Lender and Lender’s agents and representatives (including Lender’s engineer,
architect or inspector) or third parties to enter onto the Property during
normal business hours (subject to the rights of tenants under their Leases) to
inspect the progress of any Required Repairs and all materials being used in
connection therewith and to examine all plans and shop drawings relating to such
Required Repairs. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this
Section 7.1.2(c).

(d) If a disbursement will exceed $250,000 Lender may require an inspection of
the Property at Borrower’s expense prior to making a disbursement of Required
Repairs Funds in order to verify completion of the Required Repairs for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and may
require a certificate of completion by an independent qualified professional
architect acceptable to Lender prior to the disbursement of Required Repairs
Funds. Borrower shall pay the expense of the inspection as required hereunder,
whether such inspection is conducted by Lender or by an independent qualified
professional architect.

 

96



--------------------------------------------------------------------------------

(e) If the contractor performing such Required Repairs requires periodic
payments pursuant to the terms of a written contract and, in the case of a
contract providing for aggregate payments in excess of $250,000, if Lender has
approved in writing in advance such periodic payments, which approval shall not
be unreasonably withheld, and shall be deemed given if not expressly denied
within ten (10) Business Days after receipt by Lender of a written request
therefore and all information reasonably required in order to adequately review
such request and requested by Lender, then disbursements from the Required
Repair Account shall, upon Borrower’s request delivered pursuant to
Section 7.1.2(a), be made after completion of a portion of the work under such
contract, provided such contract requires payment upon completion of such
portion of the work and all other conditions in this Agreement for disbursement
have been satisfied.

7.1.3 Balance in Required Repair Account. The insufficiency of any balance in
the Required Repair Account shall not relieve Borrower from its obligation to
perform the Required Repairs in a good and workmanlike manner and in accordance
with all Legal Requirements.

7.1.4 Waiver of Required Repair Account. Borrower shall be entitled to a credit
against the deposits of Required Repairs Funds under Section 7.1.1 above in an
amount equal to deposits in respect of Required Repairs made under the Mortgage
Loan, provided that (a) Mortgage Borrower is required to and does make deposits
to a required repair account under the Mortgage Loan, and (b) upon request,
Lender receives evidence reasonably acceptable to it of the making of such
deposits.

Section 7.2 Tax and Insurance Escrow Funds.

7.2.1 Deposit of Tax and Insurance Escrow Funds. Borrower shall pay to Lender
(a) on the Closing Date, $1,696,888.02, and (b) on each Payment Date
(1) one-twelfth of the Taxes that Lender estimates will be payable during the
next ensuing twelve (12) months in order to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates, and (2) in the event that Borrower has not provided Lender with
reasonably satisfactory evidence of payment of Insurance Premiums twenty
(20) calendar days prior to the expiration of the Policies in accordance with
Section 6.1(b), one-twelfth of the Insurance Premiums that Lender estimates will
be payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (the foregoing amounts deposited with Lender on the Closing Date
and in clauses (a) and (b) above are hereinafter called the “Tax and Insurance
Escrow Funds”). The Tax and Insurance Escrow Funds and the payment of the
monthly Debt Service, shall be added together and shall be paid as an aggregate
sum by Borrower to Lender. Provided no Event of Default or Mortgage Loan Event
of Default shall exist and remain uncured, Lender will promptly and timely apply
the Tax and Insurance Escrow Funds to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Mortgage, subject to Borrower’s right to contest Taxes in accordance with
Section 5.1.2 hereof. In making any payment relating to the Tax and Insurance
Escrow Funds, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into

 

97



--------------------------------------------------------------------------------

the accuracy of such bill, statement or estimate or into the validity of any
tax, assessment, sale, forfeiture, tax lien or title or claim thereof. If the
amount of the Tax and Insurance Escrow Funds shall exceed the amounts due for
Taxes and Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax and Insurance Escrow Funds. Any amount
remaining in the Tax and Insurance Escrow Funds after the Debt has been paid in
full shall be returned to Borrower. In allocating such excess, Lender may deal
with the Person shown on the records of Lender to be the owner of the Property.
If at any time Lender reasonably determines that the Tax and Insurance Escrow
Funds are not or will not be sufficient to pay Taxes and Insurance Premiums by
the dates set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender reasonably estimates is sufficient to make up the deficiency
at least thirty (30) days prior to the due date of the Taxes and/or thirty
(30) days prior to expiration of the Policies, as the case may be. Upon payment
of the Taxes and Insurance Premiums, Lender shall reassess the amount necessary
to be deposited in the Tax and Insurance Escrow Funds for the succeeding period,
which calculation shall take into account any excess amounts remaining in the
Tax and Insurance Escrow Funds.

7.2.2 Waiver of Tax Escrow. Borrower shall be relieved of its obligation to make
deposits of Tax and Insurance Escrow Funds under Section 7.2.1 above, provided
that (a) Mortgage Borrower is required to and does make monthly deposits to a
tax escrow account under the Mortgage Loan, and (b) upon request, Lender
receives evidence reasonably acceptable to it of the making of such deposits and
of the payment of all such Taxes.

Section 7.3 FF&E Reserve Funds.

7.3.1 Deposit to FF&E Reserve Account. Borrower shall deposit with Lender on
each Payment Date an amount equal to four percent (4%) of the Gross Income from
Operations for the prior calendar month (the “FF&E Monthly Deposit”), which is
the amount reasonably estimated by Lender in its sole discretion to be due for
replacements and repairs of the furniture, fixtures and equipment used in
connection with the Property (collectively, the “FF&E”). Amounts so deposited
shall hereinafter be referred to as Borrower’s “FF&E Reserve Funds” and the
account in which such amounts are held shall hereinafter be referred to as
Borrower’s “FF&E Reserve Account.” Lender may reassess its estimate of the
amount necessary for the FF&E Reserve Funds from time to time, and may increase
the monthly amounts required to be deposited into the FF&E Reserve Account upon
thirty (30) days notice to Borrower if Lender determines in its reasonable
discretion that an increase is necessary due to a material adverse change in the
condition of the Property.

7.3.2 Disbursements from FF&E Reserve Account. Lender shall make disbursements
from the FF&E Reserve Account as requested by Borrower, no more frequently than
once in any thirty (30) day period and of no less than $5,000.00 per
disbursement, upon satisfaction by Borrower of each of the following conditions
with respect to each such disbursement: (i) Borrower shall submit Lender’s
standard form of draw request for payment to Lender at least ten (10) days prior
to the date on which Borrower requests such payment be made, which request shall
specify the expense for FF&E to be paid and shall be accompanied by copies of
paid invoices for the amounts requested; (ii) on the date such request is
received by

 

98



--------------------------------------------------------------------------------

Lender and on the date such payment is to be made, no Event of Default or
Mortgage Loan Event of Default shall exist and remain uncured; and (iii) Lender
shall have received (1) an Officer’s Certificate from Borrower (A) stating a
description of the FF&E for which the disbursement is being requested,
(B) stating that all FF&E to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all applicable
Legal Requirements, (C) identifying each Person that supplied materials or labor
in connection with the FF&E to be funded by the requested disbursement,
(D) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, (E) stating that the FF&E to be funded have not been the
subject of a previous disbursement, and (F) stating that all previous
disbursements of FF&E Reserve Funds have been used to pay the previously
identified expenses for FF&E, (2) a copy of any license, permit or other
approval by any Governmental Authority required in connection with the FF&E and
not previously delivered to Lender, (3) if required by Lender for requests in
excess $10,000.00 for a single item, lien waivers and releases from all parties
furnishing materials and/or services in connection with the requested payment or
other evidence of payment satisfactory to Lender, and (4) such other evidence as
Lender shall reasonably request to demonstrate that the expenses for FF&E to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender may require an
inspection of the Property at Borrower’s expense prior to making a monthly
disbursement in order to verify completion of replacements and/or repairs of
FF&E in excess of $250,000.00 for which reimbursement is sought.

7.3.3 Balance in the FF&E Reserve Account. The insufficiency of any balance in
the FF&E Reserve Account shall not relieve Borrower from its obligation to
fulfill all preservation and maintenance covenants in the Loan Documents.

7.3.4 Waiver of FF&E Reserve Account. Borrower shall be entitled to a credit
against the monthly deposits of FF&E Reserve Funds under Section 7.3 above in an
amount equal to monthly deposits in respect of FF&E made under the Mortgage
Loan, provided that (a) Mortgage Borrower is required to and does make monthly
deposits to a replacement reserve account under the Mortgage Loan, and (b) upon
request, Lender receives evidence reasonably acceptable to it of the making of
such deposits.

Section 7.4 Intentionally Omitted.

Section 7.5 Debt Service Reserve Funds.

7.5.1 Deposits to Debt Service Reserve Account. On November 9, 2006, Borrower
either (i) deposited with Lender the amount of Ten Million and No/100 Dollars
($10,000,000.00), or (ii) in lieu of cash, provided Lender with an irrevocable
letter of credit in the amount of Ten Million and No/100 Dollars
($10,000,000.00) from a financial institution reasonably deemed to be acceptable
to Lender (the “Initial Debt Service Reserve Deposit”) to be held by Lender as
additional collateral for the Loan. Borrower shall not be required to replenish
the Initial Debt Service Reserve Deposit; provided, however, Borrower shall make
such additional deposits from time to time to the Debt Service Reserve Account
as may be reasonably required, after taking into account the Rebranding Deficit,
to offset loss of Net Operating Income as result of the execution of any PIP
(the “Rebranding Reserve Deposit”). Amounts so deposited including the Initial
Debt Service Reserve Deposit and any Rebranding

 

99



--------------------------------------------------------------------------------

Reserve Deposit shall hereinafter be referred to as Borrower’s “Debt Service
Reserve Funds” and the account in which such amounts are held shall hereinafter
be referred to as Borrower’s “Debt Service Reserve Account.”

7.5.2 Withdrawal from Debt Service Reserve Account. Provided that no Event of
Default shall exist and remain uncured, if, on any Payment Date, there has been
insufficient Gross Income from Operations for the prior Interest Period
deposited into the Mortgage Cash Management Account to pay the Aggregate Monthly
Interest Payment then due and payable to Lender (such shortfall the “Monthly
Shortfall”), Lender shall apply Debt Service Reserve Funds then on deposit to
the payment of the Aggregate Monthly Interest Payment (but in no event to exceed
the Monthly Shortfall), and the Debt Service Reserve Funds shall be reduced by
an equal amount. Notwithstanding the foregoing, Borrower expressly acknowledges
and agrees that in the event that on any day on which a Monthly Interest Payment
is due and payable (i) an Event of Default has occurred and is continuing
hereunder, or (ii) the amount of such Aggregate Monthly Amount exceeds the Debt
Service Reserve Funds then on deposit, Borrower shall remain liable for the
payment of all Monthly Interest Payments as and when due.

7.5.3 Release of Initial Debt Service Reserve Deposit. Upon Borrower’s written
request, the balance, if any, of the Initial Debt Service Reserve Deposit (to
the extent such Initial Debt Service Reserve Deposit exceeds the Reflagging
Deficit) shall be released to Borrower so long as (i) no Event of Default shall
have occurred and be continuing, and (ii) the Debt Service Coverage Ratio is
equal to or greater than 1.05:1.00; provided, however, in no event shall any
portion of the Initial Debt Service Reserve Deposit be released to Borrower
prior to May 1, 2008, if such a release would cause the Initial Debt Service
Reserve Deposit on such date prior to May 1, 2008 to fall below $3,000,000,
unless the Debt Service Coverage Ratio is equal to or greater than 1.15:1.0.

7.5.4 Release of Rebranding Reserve Deposit. After the completion of the PIP to
the reasonable satisfaction of Franchisor, upon Borrower’s written request, the
balance, if any, of the Rebranding Reserve Deposit shall be released to Borrower
so long as (i) no Event of Default shall have occurred and be continuing, and
(ii) the Debt Service Coverage Ratio is equal to or greater than 1.05:1.00;
provided, however, in no event shall any portion of the Initial Debt Service
Reserve Deposit be released to Borrower prior to May 1, 2008 if such a release
would cause the Rebranding Reserve Deposit to fall below $3,000,000, unless the
Debt Service Coverage Ratio on such date prior to May 1, 2008 is equal to or
greater than 1.15:1.00.

7.5.5 Waiver of Debt Service Reserve Account. Borrower shall be entitled to a
credit against the deposits of Debt Service Reserve Funds under Section 7.5.1
above in an amount equal to deposits in respect of Debt Service Reserve Funds
made under the Mortgage Loan, provided that (a) Mortgage Borrower is required to
and does make deposits to a replacement reserve account under the Mortgage Loan,
and (b) upon request, Lender receives evidence reasonably acceptable to it of
the making of such deposits.

Section 7.6 Assessment Reserve.

7.6.1 Deposits to Assessment Reserve. On November 9, 2006, Borrower deposited
with Lender Ten Thousand Eighty and 82/100 Dollars ($10,080.82) on account of
the

 

100



--------------------------------------------------------------------------------

Assessments next coming due. Additionally, Borrower shall pay to Lender on each
Payment Date an amount equal to all Assessments that Lender reasonably estimates
will become due from Borrower prior to the next succeeding Payment Date pursuant
to the terms of the Existing Condominium Documents and/or the Amended
Condominium Documents, which amounts shall be transferred by the Deposit Bank
into an account established to hold such funds (the “Assessment Reserve
Account”). Amounts deposited from time to time in the Assessment Reserve Account
pursuant to this Section 7.6 are referred to herein as the “Assessment Reserve
Funds”. Borrower shall, promptly upon the demand of Lender, make additional
deposits to the Assessment Reserve Account as Lender may from time to time
require due to the underestimation of the amounts of the Assessments due.

7.6.2 Disbursement of Assessment Reserve Funds. So long as no Event of Default
shall have occurred and be continuing, Lender shall, without the necessity of
notifying Borrower, apply the Assessment Reserve Funds to payments of any
Assessments as and when the same shall become due and payable. Borrower agrees
and acknowledges that neither the insufficiency of the amount of, nor the
unavailability of, the Assessment Reserve Funds is intended to, and shall
therefore not, constitute a limitation on the obligation of Borrower to pay any
Assessments. Borrower shall be responsible for ensuring the receipt by Lender,
at least thirty (30) days prior to the respective due date for payment thereof,
of all bills, invoices and statements for all Assessments to be paid from the
Assessment Reserve Funds, to the extent the same are in Borrower’s possession or
able to be produced by Borrower, after reasonable and good faith efforts by
Borrower to obtain the same. In making any payment relating to Assessments,
Lender may do so according to any bill or statement given by or on behalf of the
Existing Condominium Board and/or any association formed pursuant to any Amended
Condominium Documents master association, without inquiry into the accuracy of
such bill or statement. Upon full payment of the Debt in accordance with the
Loan Documents, the balance of the Assessment Reserve Funds then in Lender’s
possession, if any, shall be paid over to Borrower and no other party shall have
any right or claim thereto.

7.6.3 Waiver of Assessment Reserve. Borrower shall be relieved of its obligation
to make deposits of Assessment Reserve Funds under Section 7.6.1 above provided
that (a) Mortgage Borrower is required to and does make monthly deposits to an
assessment reserve account under the Mortgage Loan, and (b) upon request, Lender
receives evidence reasonably acceptable to it of the making of such deposits and
of the payment of all such Assessment.

Section 7.7 Environmental Repair Funds.

7.7.1 Deposits. Borrower shall perform the environmental repairs at the Property
as more particularly set forth on Schedule VI attached hereto (such
environmental repairs hereinafter collectively referred to as “Environmental
Repairs”). Borrower shall complete the Environmental Repairs on or before the
required deadline for each environmental repair as set forth on Schedule VI
hereto. It shall be an Event of Default under this Agreement if (a) Borrower
does not complete the Environmental Repairs by the required deadline for each
repair as set forth on Schedule VI, or (b) Borrower does not satisfy each
condition contained in Section 7.7.2 hereof. Upon the occurrence of such an
Event of Default, Lender, at its option, may withdraw all Environmental Repair
Funds from the Environmental Repair Account and Lender may apply such funds
either to completion of the Environmental Repairs or toward reduction of

 

101



--------------------------------------------------------------------------------

the Outstanding Principal Balance in such order, proportion and priority as
Lender may determine in its sole discretion. Lender’s right to withdraw and
apply Environmental Repair Funds shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.
On the Closing Date, Borrower shall deposit with Lender the amount of
$125,290.00 to perform the Environmental Repairs. Amounts so deposited with
Lender shall be held by Lender in accordance with Section 7.8 hereof. Amounts so
deposited shall hereinafter be referred to as Borrower’s “Environmental Repair
Funds” and the account in which such amounts are held shall hereinafter be
referred to as Borrower’s “Environmental Repair Account.”

7.7.2 Release of Environmental Repair Funds.

(a) Lender shall disburse to Borrower the Environmental Repair Funds from the
Environmental Repair Account from time to time, but not more frequently than
once in any thirty (30) day period, upon satisfaction by Borrower of each of the
following conditions with respect to each disbursement: (i) Borrower shall
submit a written request for payment to Lender at least ten (10) days prior to
the date on which Borrower requests such payment be made, which request
specifies the Environmental Repairs to be paid, (ii) on the date such payment is
to be made, no Default or Event of Default shall exist and remain uncured,
(iii) Lender shall have received an Officer’s Certificate (A) except as provided
in Section 7.7.2(e), stating that all Environmental Repairs to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all applicable federal, state and local laws, rules and
regulations, such Officer’s Certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority required to
commence and/or complete the Environmental Repairs, (B) identifying each Person
that supplied materials or labor in connection with the Environmental Repairs to
be funded by the requested disbursement, (C) stating that each such Person has
been paid in full or will be paid in full upon such disbursement for work
completed and/or materials furnished to date, such Officer’s Certificate to be
accompanied by lien waivers or other evidence of payment satisfactory to Lender
and the Title Company, (D) stating that the Environmental Repairs to be funded
have not been the subject of a previous disbursement and (E) stating that all
previous disbursements of Environmental Repairs Funds have been used to pay the
previously identified Environmental Repairs, and (iv) Lender shall have received
such other evidence as Lender shall reasonably request that the Environmental
Repairs to be funded by the requested disbursement have been completed and are
paid for or will be paid upon such disbursement to Borrower. Lender shall not be
required to make disbursements from the Environmental Repair Account unless such
requested disbursement is in an amount greater than $5,000 (or a lesser amount
if the total amount in the Environmental Repair Account is less than $5,000, in
which case only one disbursement of the amount remaining in the account shall be
made) and such disbursement shall be made only upon satisfaction of each
condition contained in this Section 7.7.2.

(b) Nothing in this Section 7.7.2 shall (i) make Lender responsible for
performing or completing any Environmental Repairs; (ii) require Lender to
expend funds in addition to the Environmental Repairs Funds to complete any
Environmental Repairs; (iii) obligate Lender to proceed with any Environmental
Repairs; or (iv) obligate Lender to demand from Borrower additional sums to
complete any Environmental Repairs.

 

102



--------------------------------------------------------------------------------

(c) Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Property during normal business hours (subject to the rights of tenants
under their Leases) to inspect the progress of any Environmental Repairs and all
materials being used in connection therewith and to examine all plans relating
to such Environmental Repairs. Borrower shall cause all contractors,
subcontractors and/or environmental engineers or consultants, to cooperate with
Lender or Lender’s representatives or such other Persons described above in
connection with inspections described in this Section 7.7.2(c).

(d) If a disbursement will exceed $50,000.00, Lender may require an inspection
of the Property at Borrower’s expense prior to making a disbursement of
Environmental Repairs Funds in order to verify completion of the Environmental
Repairs for which reimbursement is sought. Lender may require that such
inspection be conducted by an appropriate independent qualified professional
environmental consultant selected by Lender and may require a certificate of
completion by an independent qualified professional environmental consultant
acceptable to Lender prior to the disbursement of Environmental Repairs Funds.
Borrower shall pay the expense of the inspection as required hereunder, whether
such inspection is conducted by Lender or by an independent qualified
professional environmental consultant.

(e) If the contractor performing such Environmental Repairs requires periodic
payments pursuant to the terms of a written contract and, in the case of a
contract providing for aggregate payments in excess of $50,000, if Lender has
approved in writing in advance such periodic payments, which approval shall not
be unreasonably withheld, conditioned or delayed and shall be deemed given if
not expressly denied within ten (10) Business Days after receipt by Lender of a
written request therefore and all information reasonably required in order to
adequately review such request and requested by Lender, then disbursements from
the Environmental Repair Account shall, upon Borrower’s request delivered
pursuant to Section 7.7.2(a), be made after completion of a portion of the work
under such contract, provided such contract requires payment upon completion of
such portion of the work and all other conditions in this Agreement for
disbursement have been satisfied.

7.7.3 Balance in Environmental Repair Account. The insufficiency of any balance
in the Environmental Repair Account shall not relieve Borrower from its
obligation to perform the Environmental Repairs in accordance with all Legal
Requirements.

Section 7.8 Guitar Center Space Reserve.

7.8.1 Deposits to Guitar Center Space Reserve Funds. Borrower shall reserve with
Lender on the Closing Date a portion of the Loan proceeds equal to
$25,000,000.00, which sum shall, together with interest accrued thereon,
hereinafter be referred to as the “Guitar Center Space Reserve Funds” and the
account to which such amounts are held shall hereinafter be referred to as the
“Guitar Center Space Reserve Account.”

7.8.2 Disbursement of Guitar Center Space Reserve Funds. Provided no Event of
Default shall have occurred and then be continuing: (i) all Guitar Center Space
Reserve Funds shall be disbursed to Borrower upon the satisfaction of the Guitar
Center Space Occupancy Conditions; provided, however, that in the case of a
Guitar Center Space Substitute Lease of less

 

103



--------------------------------------------------------------------------------

than the entire Guitar Center Space Lease Premises which is entered into in the
event Borrower does not enter into the Guitar Center Space Lease, Lender shall
only disburse a pro rata portion of the Guitar Center Space Tenant Reserve Funds
(computed as net annual rent under any such Guitar Center Space Substitute Lease
divided by eight percent (8%), (ii) notwithstanding the signing of a Guitar
Center Space Lease or a Guitar Center Space Substitute Lease, disbursements of
any Guitar Center Space Reserve Funds shall be made to Borrower upon request of
Borrower, made from time to time, up to once per month in minimum increments of
not less than One Million Dollars ($1,000,000.00), to the extent the Guitar
Center Space Debt Service Coverage Ratio on any determination date shall be
equal to or greater than (x) 1.15:1.00 prior to any Extension Term, and
(y) 1.20:1.00 during any Extension Term, or (iii) after execution of the Guitar
Center Space Lease or any Guitar Center Space Substitute Lease, Borrower shall
be permitted to draw upon a portion of the Guitar Center Space Reserve Funds, in
an amount reasonably agreed upon by Lender, for the purpose of tenant
improvements and leasing commissions payable in connection with such lease
execution and, subject to the conditions of clause (i) of this Section 8.8.2,
the balance of the Guitar Center Space Reserve Funds shall be distributed to
Borrower.

7.8.3 Waiver of Guitar Center Space Reserve. Borrower shall be relieved of its
obligation to make deposits of Guitar Center Space reserve Funds under
Section 7.8.1 above provided that (a) Mortgage Borrower is required to and does
make monthly deposits to an specific reserve account under the Mortgage Loan in
respect of such Guitar Center Space, and (b) upon request, Lender receives
evidence reasonably acceptable to it of the making of such deposits and of the
payment of all such tenant improvement and leasing commission allocations.

Section 7.9 Reserve Funds, Generally.

(a) Borrower grants to Lender a first-priority perfected security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for the Obligations. Until expended or
applied in accordance herewith, the Reserve Funds shall constitute additional
security for payment of the Obligations. Upon the occurrence and during the
continuance of an Event of Default, Lender may, in addition to any and all other
rights and remedies available to Lender, apply any sums then present in any or
all of the Reserve Funds to the reduction of the Outstanding Principal Balance
or the Mortgage Loan Outstanding Principal Balance in any order or manner of
priority in its sole discretion until the Debt is paid in full, with any amounts
remaining being disbursed, as a distribution permitted under applicable law, to
Borrower. Any amount remaining in the Reserve Funds after the Obligations have
been satisfied shall be released to Borrower.

(b) Borrower shall not, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

(c) The Reserve Funds shall be held in an Eligible Account and shall be invested
in Permitted Investments. Provided that no Event of Default or Mortgage Loan
Event of Default has occurred and is continuing, all interest or other earnings
on a Reserve Fund

 

104



--------------------------------------------------------------------------------

shall be added to and become a part of such Reserve Fund and shall be disbursed
in the same manner as other monies deposited in such Reserve Fund, except that
all interest or other earnings on the Tax and Insurance Escrow Funds shall be
retained by Lender. Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest or income earned
on the Reserve Funds, except for any such taxes applicable to the interest or
income earned on the Tax and Insurance Escrow Funds which is retained by Lender.
No other investments of the sums on deposit in the Reserve Funds shall be
permitted except as set forth in this Section 7.9. Borrower shall bear all
reasonable costs associated with the investment of the sums in the account in
Permitted Investments. Such costs shall be deducted from the income or earnings
on such investment, if any, and to the extent such income or earnings shall not
be sufficient to pay such costs, such costs shall be paid by Borrower promptly
on demand by Lender. Lender shall have no liability for the rate of return
earned or losses incurred on the investment of the sums in Permitted
Investments.

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall, effective upon an Event of Default, assign to
Lender all rights and claims Borrower may have against all Persons supplying
labor, materials or other services which are to be paid from or secured by the
Reserve Funds; provided, however, that Lender may not pursue any such right or
claim unless an Event of Default has occurred and remains uncured.

Section 7.10 Letters of Credit.

7.10.1 Delivery of Letters of Credit. (a) Borrower may deliver to Lender a
Letter of Credit (i) in lieu of making the Initial Debt Service Reserve Deposit,
or in replacement thereof, or (ii) in lieu of, or in replacement of, any other
required deposit to the Debt Service Reserve Account. The aggregate amount of
any Letters of Credit and cash on deposit with respect to the foregoing items
(i) or (ii) shall at all times be at least equal to the aggregate amount which
Borrower is required to have on deposit in respect of such items pursuant to
this Agreement, as reasonably estimated by Lender.

(b) Borrower shall give Lender no less than thirty (30) days notice of
Borrower’s election to deliver a Letter of Credit and Borrower shall pay to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
therewith. Borrower shall not be entitled to draw from any such Letter of
Credit. Upon thirty (30) days notice to Lender, Borrower may replace a Letter of
Credit with a cash deposit to the Debt Service Reserve Account.

7.10.2 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Debt. Upon the occurrence of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine. Any such application to the Debt shall be subject to the
Prepayment Premium and/or Spread Maintenance Premium due hereunder.

 

105



--------------------------------------------------------------------------------

7.10.3 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided);
(d) if Lender has received notice that the bank issuing the Letter of Credit
shall cease to be an Eligible Institution and Borrower has not substituted a
Letter of Credit from an Eligible Institution within ten (10) Business Days
after notice or (e) if the bank issuing the Letter of Credit shall not consent
to the assignment of the Letter of Credit to such party as Lender shall request
and Borrower has not substituted a Letter of Credit from an Eligible Institution
within ten (10) Business Days after receiving notice from Lender of such failure
to consent by the issuing bank. If Lender draws upon a Letter of Credit pursuant
to the terms and conditions of this Agreement, Lender shall apply all or any
part thereof for the purposes for which such Letter of Credit was established.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in (a), (b), (c) (d) or (e) above and shall not be liable for any losses
sustained by Borrower due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn the Letter of Credit.

Section 7.11 Transfer of Reserve Funds Under Mortgage Loan. If Mortgage Lender
waives any reserves or escrow accounts required in accordance with the terms of
the Mortgage Loan Agreement which reserves or escrow accounts are also required
in accordance with the terms of this Article VII, or if the Mortgage Loan is
refinanced or paid off in full (without a prepayment of the Loan) and Reserve
Funds that are required hereunder are not required under the new mortgage loan,
if any, then Borrower shall cause any amounts that would have been deposited
into any reserves or escrow accounts in accordance with the terms of the
Mortgage Loan Agreement to be transferred to and deposited with Lender in
accordance with the terms of this Article VII (and Borrower shall enter into a
cash management and lockbox agreement for the benefit of Lender substantially
similar to the arrangement entered into at the time of the closing of the
Mortgage Loan), and, if any Letters of Credit have been substituted by Mortgage
Borrower for any such reserves or escrows as may be specifically permitted by
the Mortgage Loan Agreement, then Borrower shall also cause such Letters of
Credit to be transferred to Lender to be held by Lender upon the same terms and
provisions as set forth in the Mortgage Loan Agreement.

 

106



--------------------------------------------------------------------------------

ARTICLE 8

DEFAULTS

Section 8.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if any portion of the Debt is not paid when due;

(ii) Intentionally Omitted;

(iii) if any of the Taxes or Other Charges are not paid when the same would be
considered delinquent (provided that it shall not be an Event of Default if
there are sufficient Tax and Insurance Escrow Funds on deposit with Lender to
pay such amounts when due, no other Event of Default is then continuing and
Servicer fails to make such payment in violation of this Agreement);

(iv) if the Policies are not kept in full force and effect;

(v) if Borrower Transfers or otherwise encumbers any portion of the Property or
the Collateral without Lender’s prior consent in violation of the provisions of
this Agreement or the Pledge Agreement or any other Loan Document or any
Transfer is made in violation of the provisions of Section 5.2.10 hereof;

(vi) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false in
any material respect as of the date the representation or warranty was made;
provided, however, that if (1) such misrepresentation was not intentional, and
(2) the condition causing the representation or warranty to be false is
susceptible of being cured, the same shall be an Event of Default hereunder only
if the same is not cured within thirty (30) days after written notice to
Borrower from Lender; and provided, further, if the condition causing the
representation or warranty to be false is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and Borrower shall have
commenced to cure such condition within such thirty (30) day period and
thereafter diligently proceeds to cure the same, then such thirty (30) day
period shall be extended for such an additional period of time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such condition,
such additional period not to exceed one hundred fifty (150) days;

(vii) if Mortgage Borrower, Borrower or Principal shall make an assignment for
the benefit of creditors in contravention of the Loan Documents;

(viii) if a receiver, liquidator or trustee shall be appointed for Mortgage
Borrower, Borrower or Principal, or if Mortgage Borrower, Borrower or Principal
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,

 

107



--------------------------------------------------------------------------------

reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Mortgage Borrower, Borrower or Principal, or if any proceeding for the
dissolution or liquidation of Mortgage Borrower, Borrower or Principal shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Mortgage Borrower, Borrower
or Principal, upon the same not being discharged, stayed or dismissed within
sixty (60) days;

(ix) if Borrower is required to deliver a Replacement Interest Rate Cap
Agreement to Lender, whether having notified Lender of its election to extend
the Maturity Date as set forth in Sections 2.7.1, 2.7.2 or 2.7.3, as applicable,
or otherwise, and fails to deliver a confirmation evidencing the purchase of
such Replacement Interest Rate Cap Agreement not later than seven (7) Business
Days from when such Replacement Interest Rate Cap was required to be purchased
and same is not cured within three (3) Business Days after written notice from
Lender to Borrower;

(x) subject to force majeure, if Borrower ceases to do business as a hotel at
the Property or terminates such business for any reason whatsoever (other than
temporary cessation in connection with any continuous and diligent renovation or
restoration of the Property following a Casualty or Condemnation);

(xi) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or any covenant contained in Section 4.1.30 or Section 5.1.11
hereof, and any such breach is not cured within fifteen (15) Business Days after
written notice to Borrower from Lender;

(xii) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xiii) if any of the representations and warranties contained in any certificate
delivered to Edwards Angell Palmer & Dodge LLP in connection with its delivery
of the Insolvency Opinion to Lender in connection with the Loan is or shall
become untrue in any material respect;

(xiv) if the Management Agreement (or any Replacement Management Agreement) is
terminated for any reason and a Qualified Manager is not appointed within forty
five (45) days after such termination;

(xv) if a default has occurred and continues beyond any applicable cure period
under the Franchise Agreement if such default permits the Franchisor to
terminate or cancel any applicable Franchise Agreement; provided, however, that
if Borrower is diligently pursuing a new Franchise Agreement with a new
Qualified Franchisor, such default under the Franchise Agreement shall not be an
Event of Default hereunder if Borrower shall procure such new Franchise
Agreement in accordance with the terms of this Agreement within sixty (60) days
after the termination of the applicable Franchise Agreement;

 

108



--------------------------------------------------------------------------------

(xvi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default involving a payment by Borrower to Lender, or for thirty
(30) days after notice from Lender in the case of any other Default; provided,
however, that if such non-monetary Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Borrower shall have commenced to cure such Default within such thirty (30) day
period and thereafter diligently proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed one hundred fifty (150) days;

(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt;

(xviii) except by virtue of any act or omission of Lender, the Liens created
pursuant to any Loan Document shall cease to be a fully perfected enforceable
first priority security interest or any portion of the Collateral is Transferred
without Lender’s prior written consent; or

(xix) a Mortgage Loan Event of Default has occurred and is continuing.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Collateral, including,
without limitation, declaring the Obligations to be immediately due and payable,
and Lender may enforce or avail itself of any or all rights or remedies provided
in the Loan Documents against Borrower and the Collateral, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vii) or (viii) above, the Debt and all
Other Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 8.2 Remedies.

(a) Unless waived by Lender, upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to

 

109



--------------------------------------------------------------------------------

Lender against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Lender may determine in its sole discretion, to the fullest
extent permitted by law, without impairing or otherwise affecting the other
rights and remedies of Lender permitted by law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Lender shall not be subject to any “one action” or “election of remedies”
law or rule, and (ii) all liens and other rights, remedies or privileges
provided to Lender shall remain in full force and effect until Lender has
exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt or
the Obligations have been paid in full.

(b) Intentionally Omitted.

(c) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
portion of the Collateral for the satisfaction of any of the Obligations in any
preference or priority to any other portion of the Collateral, and Lender may
seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of the Obligations. Upon the occurrence and
during the continuance of an Event of Default, Lender shall have the right from
time to time to partially foreclose upon the Collateral in any manner and for
any amounts secured by the Pledge Agreement then due and payable as determined
by Lender in its sole discretion, including the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and/or interest, Lender may
foreclose upon the Collateral to recover such delinquent payments, or (ii) in
the event Lender elects to accelerate less than the entire Outstanding Principal
Balance, Lender may foreclose upon the Collateral to recover so much of the Debt
as Lender may accelerate and such other sums secured by the Collateral as Lender
may elect. Notwithstanding one or more partial foreclosures, the Collateral
shall remain subject to the Pledge Agreement and the other Loan Documents to
secure payment of sums secured by the Pledge Agreement and the other Loan
Documents and not previously recovered.

(d) Any amounts recovered from the Collateral after an Event of Default may be
applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall determine.

(e) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s

 

110



--------------------------------------------------------------------------------

sole discretion. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

ARTICLE 9

SPECIAL PROVISIONS

Section 9.1 Sale of Note and Securitization. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or,
subject to the limitations set forth in Section 9.1(f) and elsewhere herein,
require Borrower to restructure the Loan into additional multiple notes (which
may include component notes and/or senior and junior notes) and/or issue one or
more participations therein, which restructuring may include reallocation of
principal amounts of the Mortgage Loan and/or the Loan or the restructuring of a
portion of the Mortgage Loan and/or the Loan into a mezzanine loan to the owners
of the equity interests in Borrower, secured by a pledge of such interests, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, restructuring,
participations and/or securitizations, collectively, a “Securitization”). At the
request of Lender, and to the extent not already required to be provided by
Borrower under this Agreement, Borrower shall use reasonable efforts to provide
information not in the possession of Lender or which may be reasonably required
by Lender in order to satisfy market standards or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization, including using reasonable efforts to do (or cause to
be done) the following (but Borrower will not in any event be required to incur,
suffer or accept (except to a de minimis extent) (i) any lesser rights or
obligations than as currently set forth in the Loan Documents, and (ii) except
as expressly set forth in this Article 9, any expense or liability):

(a) subject to the last paragraph of this Section 9.1, provide additional and/or
updated Provided Information;

(b) deliver (i) customary updates to opinions of counsel delivered in connection
with the closing of the Loan as to non-consolidation, due execution and
enforceability with respect to the Property, Borrower and the Loan Documents as
may be reasonably requested by the holder of the Note or the Rating Agencies in
connection with the Securitization; provided, that any such opinions of counsel
that Borrower is required to cause to be delivered in connection with a
Securitization other than those delivered at the original Loan closing, shall be
delivered at Lender’s expense, it being agreed that in no event shall Borrower
be obligated to deliver or pay for an opinion of counsel with respect to “true
sale”, “no fraudulent conveyance” or “10b-5” matters, and (ii) if reasonably
required by the Rating Agencies, revised organizational documents for Borrower,
which counsel opinions and organizational documents shall be reasonably
satisfactory to Lender and the Rating Agencies;

 

111



--------------------------------------------------------------------------------

(c) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, each with
respect only to tenancies for commercial spaces, which estoppel letters,
subordination agreements or other agreements shall be reasonably satisfactory to
Lender and the Rating Agencies;

(d) Intentionally Omitted;

(e) without cost to Borrower, execute such amendments to the Loan Documents as
may be reasonably requested by Lender or the Rating Agencies to effect the
Securitization and/or deliver one or more new component notes to replace the
original note or modify the original note to reflect multiple components of the
Loan (and such new notes or modified note shall have the same weighted average
coupon as the original Note over the entire life of the notes, but such new
notes or modified note may change the interest rate and amortization of the
Loan), and modify the First Mezzanine Cash Management Agreement with respect to
the newly created components such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Rating Agencies shall provide the most favorable rating
levels and achieve the optimum rating levels for the Loan, provided, however,
that nothing contained in this Section 9.1(e) shall result in any economic or
other material adverse change in the transaction contemplated by this Agreement
or the other Loan Documents (unless Borrower is made whole by the holder of the
Note) or result in any operational changes that are unduly burdensome to the
Property of Borrower. Notwithstanding anything to the contrary contained herein,
Borrower shall not be required to modify any Loan Document or organizational
document of Borrower in a manner which would increase Borrower’s obligations or
have any adverse effect whatsoever on Borrower (other than to a de minimis
extent);

(f) if requested by Lender, and at no material cost or expense to Borrower,
review any information regarding the Collateral, the Property, Borrower and
Mortgage Borrower which is contained in a preliminary or final private placement
memorandum, prospectus, prospectus supplement (including any amendment or
supplement to either thereof), or other disclosure document to be used by Lender
or any affiliate thereof; and

(g) supply to Lender such documentation, financial statements and reports as are
reasonably requested concerning the Collateral, Borrower and/or the Property in
form and substance required in order to comply with any applicable securities
laws.

Notwithstanding anything to the contrary contained herein, (i) in no event shall
any private placement memorandum, prospectus, prospectus supplement or other
Disclosure Document include financial information about any Guarantor other than
a brief statement of the total amount of assets and liabilities of any
Guarantor, and (ii) all reasonable third party costs and expenses (other than
legal expenses) incurred by Borrower or Lender in connection with Borrower’s
complying with requests made under this Section 9.1 (including, without
limitation, the fees and expenses of the Rating Agencies) shall be paid by
Lender. In addition, Lender agrees to pay all legal expenses of Borrower in
excess of $25,000.00 which are incurred solely in connection with such
compliance after the Closing Date.

 

112



--------------------------------------------------------------------------------

Section 9.2 Securitization Indemnification.

(a) Borrower understands that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or provided or
made available to investors or prospective investors in the Securities, the
Rating Agencies, and service providers relating to the Securitization. In the
event that the Disclosure Document is required to be revised prior to the sale
of all Securities, Borrower will reasonably cooperate with the holder of the
Note in updating the Disclosure Document by providing reasonably current
information regarding the Property, Borrower and/or Mortgage Borrower necessary
to keep the Disclosure Document accurate and complete in all material respects
as it relates to the Property, Borrower and Principal.

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that the
Indemnifying Persons have carefully examined those portions of the Disclosure
Documents reasonably designated in writing by Lender for Borrower’s review
regarding the Property, Borrower and/or Mortgage Borrower including, without
limitation, the sections entitled “Risk Factors,” “Special Considerations,”
“Description of the Mortgage Loans and Mortgaged Property” (solely as it relates
to Borrower or the Property itself and not with respect to the Loan, the Loan
Documents or any other matter), “The Manager,” and “The Borrower” (collectively
with the Provided Information, the “Covered Disclosure Information”) and that
the information provided in such portions of the Disclosure Documents regarding
the Property, the Borrower and the Manager does not (except to the extent
specified by Borrower if Borrower does not agree with the statements contained
therein), as of the date of such certificate, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, and (ii) jointly and severally indemnifying Lender, Credit
Suisse (whether or not it is Lender), any Affiliate of Credit Suisse that has
filed any registration statement relating to the Securitization or has acted as
the sponsor or depositor in connection with the Securitization, any Affiliate of
Credit Suisse that acts as an underwriter, placement agent or initial purchaser
of Securities issued in the Securitization, any other co-underwriters,
co-placement agents or in the case of an offering pursuant to Rule 144A,
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who controls any such Person
within the meaning of Section 15 of the Securities Act (collectively, the
“Indemnified Persons”), for any actual out-of-pocket losses, claims, damages
(excluding lost profits, diminution in value and other consequential damages),
liabilities, costs or expenses (including without limitation legal fees and
expenses for enforcement of these obligations (collectively, the “Liabilities”))
to which any such Indemnified Person may become subject to the extent the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Covered Disclosure
Information or arise out of or are based upon the omission or alleged omission
to state in the Covered Disclosure Information a material fact required to be
stated in the Covered Disclosure Information or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading. Notwithstanding anything to the
contrary herein or in any indemnification agreement, (x) each Indemnifying
Person’s obligation to indemnify in respect of any information contained in a
preliminary or final registration

 

113



--------------------------------------------------------------------------------

statement, private placement memorandum or preliminary or final prospectus that
is derived in part from information provided by Borrower and in part from
information provided by others unrelated to or not employed by Borrower shall be
limited to any untrue statement or omission of material fact in the Covered
Disclosure Information known to Borrower that results directly from an error in
any information provided (or which should have been provided) by Borrower which
Borrower has been given the opportunity to examine and reasonably approve and
(y) Borrower shall have no responsibility for the failure of any member of the
Securitization underwriting group to accurately transcribe written information
supplied by Borrower or to include such portions of the Covered Disclosure
Information); provided, however, that (1) the Indemnifying Persons will be
liable in any such case under clause (ii) above only to the extent that any such
Liabilities arise out of or are based upon any such untrue statement or omission
made in the Covered Disclosure Information which the Indemnifying Persons have
been given the opportunity to examine and reasonably approve in reliance upon
and in conformity with information furnished to the Indemnified Persons by or on
behalf of the Indemnifying Persons in connection with the preparation of the
Covered Disclosure Information. This indemnity agreement will be in addition to
any liability which Borrower may otherwise have. Moreover, the indemnification
provided for in clauses (ii) and (iii) above shall be effective whether or not
an indemnification agreement described in clause (i) above is provided.
Notwithstanding anything to the contrary contained in this Section 9.2, the
indemnity, reimbursement and contribution obligations set forth in this
Section 9.2 with respect to any preliminary private placement memorandum or
preliminary prospectus shall not inure to the benefit of any Indemnified Person
if the Person asserting any such loss, claim, damage or liability purchased any
of the Securities which are the subject thereof and did not receive a copy of
the final private placement memorandum or final prospectus (or the final private
placement memorandum or final prospectus as supplemented) at or prior to the
confirmation of the sale of such Securities to such Person in any case where
such delivery is required and the untrue statement or omission of a material
fact contained in such preliminary private placement memorandum or preliminary
prospectus was corrected in the final private placement memorandum or final
prospectus (or the final private placement memorandum or final prospectus as
supplemented).

(c) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure. If any such claim or action shall be brought against
an Indemnified Person, and it shall notify any Indemnifying Person thereof, such
Indemnifying Person shall be entitled to participate therein and, to the extent
that it wishes, may elect through written notice delivered to an Indemnified
Party promptly after receiving the aforesaid notice from such Indemnified Person
to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from any Indemnifying Person to the Indemnified
Person of its election to assume the defense of such claim or action, such
Indemnifying Person shall not be liable to the Indemnified Person for any legal
or other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, if the defendants in any such action include both an Indemnifying
Person, on the one hand, and one or more Indemnified Persons on the other hand,
and an

 

114



--------------------------------------------------------------------------------

Indemnified Person shall have reasonably concluded that there are any legal
defenses available to it and/or other Indemnified Persons that are different or
in addition to those available to the Indemnifying Person, the Indemnified
Person or Persons shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such Indemnified Person or Persons. The Indemnified Person shall
instruct its counsel to maintain reasonably detailed billing records for fees
and disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless any Indemnified
Person shall have reasonably concluded (based on written advice of its counsel)
that there may be legal defenses available to it that are different from or
additional to those available to any Indemnifying Person.

(d) Without the prior consent of Credit Suisse (which consent shall not be
unreasonably withheld, conditioned or delayed), no Indemnifying Person shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
has been sought hereunder unless the Indemnifying Person shall have given Credit
Suisse reasonable prior notice thereof and shall have obtained an unconditional
release of each Indemnified Person hereunder from all liability arising out of
such claim, action, suit or proceeding to the extent, and only to the extent,
the settled claim, action, suit or proceeding relates, directly or indirectly,
to the Covered Disclosure Information. Without the prior consent of Borrower
(which consent shall not be unreasonably withheld, conditioned or delayed), no
Indemnifying Person shall settle or compromise or consent to the entry of any
judgment in any pending claim, action, suit or proceeding in respect of which
indemnification has been sought hereunder. As long as an Indemnifying Person has
complied with its obligations to defend and indemnify hereunder, such
Indemnifying Person shall not be liable for any settlement made by any
Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld, conditioned or delayed).

(e) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient as a result of such actual or out-of-pocket losses, third party
claims, damages or liabilities (or action in respect thereof) (but excluding
damages for lost profits, diminution in value of the Property and consequential
damages): (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation.

 

115



--------------------------------------------------------------------------------

(f) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

(g) The rights, liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.

(h) Notwithstanding anything to the contrary contained herein, neither Borrower
nor any Affiliate thereof shall have any obligation to act as depositor with
respect to the Loan or an issuer or registrant with respect to the Securities
issued in any Securitization.

(i) Notwithstanding anything to the contrary provided in this Agreement or in
any other Loan Document or indemnification agreement, the indemnification
provided in this Section 9.2 shall be fully recourse to Borrower, but shall be
limited to Borrower’s interest in the Property.

Section 9.3 Intentionally Omitted.

Section 9.4 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Pledge Agreement or the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against Borrower, except that Lender may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Pledge Agreement and the other Loan Documents, or in the
Collateral or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Collateral and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Pledge Agreement and the other Loan Documents, agrees for itself and its
successors and assigns that it and its successors and assigns shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under, or by reason of, or in connection with, the Note, this
Agreement, the Pledge Agreement or the other Loan Documents. The provisions of
this Section shall not, however, (a) constitute a waiver, release or impairment
of any obligation evidenced or secured by any of the Loan Documents; (b) impair
the right of Lender to name Borrower as a party defendant in any action or suit
for foreclosure and sale under the Pledge Agreement; (c) affect the validity or
enforceability of or any Guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Pledge Agreement or to

 

116



--------------------------------------------------------------------------------

commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Collateral; or (g) constitute a waiver of the
right of Lender to enforce the liability and obligation of Borrower under the
terms of this Agreement, by money judgment or otherwise, to the extent of any
actual out of pocket loss, damage, cost, expense, liability, claim or other
obligation incurred by Lender (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following:

(i) fraud or intentional misrepresentation by Borrower or any Guarantor in
connection with the Loan;

(ii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Mortgage concerning
environmental laws, hazardous substances or asbestos;

(iii) the wrongful removal or destruction of any material portion of the
Property or the Collateral after an Event of Default, provided that Borrower has
received notice of such wrongful removal or destruction;

(iv) the misappropriation or conversion by or on behalf of Borrower or Mortgage
Borrower of (A) any Net Liquidation Proceeds or Insurance Proceeds paid by
reason of any Casualty, (B) any Awards received in connection with a
Condemnation, (C) any Rents following an Event of Default, (D) any Rents paid
more than one (1) month in advance, or (E) any Gross Sales Proceeds not applied
in accordance with the terms of this Agreement or the Mortgage Loan Agreement,
in each case only to the extent of the amounts received by Borrower or Mortgage
Borrower; and

(v) any security deposits, advance deposits or any other deposits collected with
respect to the Property which are not delivered to Lender upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to such foreclosure or action in lieu thereof.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Pledge Agreement or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of:
(a) Borrower or Mortgage Borrower filing a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(b) the filing of an involuntary petition against Borrower or Mortgage Borrower
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law if and only if Borrower has acted in concert with, colluded or conspired
with the petitioning creditors for any involuntary petition from any Person in
order to cause the filing thereof to interfere with the enforcement rights of
Lender; (c) Borrower or Mortgage Borrower consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or Mortgage Borrower or any portion of the Property or
the Collateral if and only if Borrower has acted in concert with, colluded or
conspired with the

 

117



--------------------------------------------------------------------------------

Persons bringing such application; (d) Borrower or Mortgage Borrower making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due, and, with respect to such events described in the foregoing clauses (b) and
(c), either any or all of Borrower, Principal or Guarantor has acted in concert
with, colluded or conspired to cause such condition or event in order to
interfere with the enforcement of Lender’s rights and remedies; (ii) if Borrower
or Mortgage Borrower fail to maintain its status as a Special Purpose Entity in
compliance with clauses (a), (b), (c), (d), (i), (n), (u), (v), (y), and (bb) of
the definition of “Special Purpose Entity”, each as required by, and in
accordance with, the terms and provisions of this Agreement; (iv) if Borrower
fails to obtain Lender’s prior consent to any Indebtedness for borrowed money as
required by this Agreement; or (v) if Borrower fails to obtain Lender’s prior
consent to any Transfer as required by this Agreement or the Mortgage.

Section 9.5 Matters Concerning Manager. If (i) an Event of Default occurs and is
continuing, (ii) the Manager shall become bankrupt or insolvent, or (iii) an
Event of Default (as defined in the Management Agreement) occurs under the
Management Agreement beyond any applicable grace and cure periods, Borrower
shall, at the request of Lender, use commercially reasonable efforts to
terminate the Management Agreement and replace the Manager with a manager
approved by Lender on terms and conditions reasonably satisfactory to Lender,
provided, however, that notwithstanding the foregoing, each of the Persons
listed on Schedule IV (each, an “Approved Manager”) shall be deemed approved by
Lender as a potential manager of the Property (and such Approved Managers shall
not require the prior approval of either Lender or the Rating Agencies) as long
as at the time of such replacement there has been no material adverse chance in
the business or condition, financial or otherwise, of such Person; it being
understood and agreed that the management fee for such replacement manager shall
not exceed then prevailing market rates.

Section 9.6 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall be responsible for any
reasonable set-up fees or any other initial costs relating to or arising under
the Servicing Agreement; provided, however, that Borrower shall not be
responsible for payment of the monthly servicing fee due to the Servicer under
the Servicing Agreement.

Section 9.7 Restructuring of Loan. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right at any time to require Borrower to restructure the Loan into multiple
notes (which may include component notes and/or senior and junior notes) and/or
to create participation interests in the Loan, which restructuring may include
reallocation of principal amounts of the Loan and/or the Mortgage Loan or the
restructuring of a portion of the Loan and/or the Mortgage Loan and/or the
creation of an additional mezzanine loan (the “New Mezzanine Loan”) to the
owners of the equity interests in Borrower, secured by a pledge of such
interests, the establishment of different interest rates, floor interest rates
and debt service payments for the Loan, the Mortgage Loan and the New Mezzanine
Loan and the payment of the Loan, the Mortgage Loan and the New Mezzanine Loan
in such order of priority as may be designated by Lender; provided, that (i) the
total principal

 

118



--------------------------------------------------------------------------------

amounts of the Loan, the Mortgage Loan and the New Mezzanine Loan shall equal
the total principal amount of the Loan and the Mortgage Loan immediately prior
to the restructuring, (ii) except in the case of a Mortgage Loan Event of
Default, an Event of Default, and/or an Event of Default under the New Mezzanine
Loan, the weighted average spread above LIBOR of the Loan, the Mortgage Loan and
the New Mezzanine Loan, if any, shall, in the aggregate, equal to two and
one-half percent (2.50%), and (iii) except in the case of a Mortgage Loan Event
of Default, an Event of Default and/or an Event of Default under the New
Mezzanine Loan, the debt service payments on the Loan, the Mortgage Loan and the
New Mezzanine Loan shall equal the aggregate debt service payments which would
have been payable under the Loan and the Mortgage Loan had the restructuring not
occurred; provided, further, that, notwithstanding anything to the contrary
contained in this Section 9.7, Lender may, in its sole and absolute discretion,
reallocate the application of amortization amounts to any portion of the Loan,
the New Mezzanine Loan and/or the Mortgage Loan regardless of whether such
reallocation results in any adverse effect, economic or otherwise change, with
respect to the Loan, the New Mezzanine Loan and/or the Mortgage Loan. Borrower
shall cooperate with all reasonable requests of Lender in order to restructure
the Loan and the Mortgage Loan and create a New Mezzanine Loan, if applicable,
and shall, upon ten (10) Business Days written notice from Lender, which notice
shall include the forms of documents for which Lender is requesting execution
and delivery, (A) execute and deliver such documents including, without
limitation in the case of any New Mezzanine Loan, a mezzanine note, a mezzanine
loan agreement, a pledge and security agreement and a mezzanine deposit account
agreement, (B) cause Borrower’s counsel to deliver such legal opinions and
(C) create such bankruptcy remote borrower under the New Mezzanine Loan as, in
each of the case of (A), (B) and (C) above, shall be reasonably required by
Lender and required by any Rating Agency in connection therewith, all in form
and substance reasonably satisfactory to Lender, including, without limitation,
the severance of this Agreement, the Pledge Agreement and other Loan Documents
if requested. Except as may be required in connection with a Securitization
pursuant to Section 9.1 hereof, Borrower shall not be obligated to pay any costs
or expenses incurred in connection with any such restructuring as set forth in
this Section 9.7. In the event Borrower fails to execute and deliver such
documents to Lender within ten (10) Business Days following such written notice
by Lender, and Lender sends a second notice to Borrower with respect to the
delivery of such documents containing a legend clearly marked in not less than
fourteen (14) point bold face type, underlined, in all capital letters “POWER OF
ATTORNEY IN FAVOR OF LENDER DEEMED EFFECTIVE FOR EXECUTION AND DELIVERY OF
DOCUMENTS IF NO RESPONSE WITHIN 10 BUSINESS DAYS”, Borrower hereby absolutely
and irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such transactions, Borrower ratifying all that such attorney
shall do by virtue thereof, if Borrower fails to execute and deliver such
documents within ten (10) Business Days of receipt of such second notice. It
shall be an Event of Default if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 9.7 after the expiration of ten
(10) Business Days after the second notice thereof.

 

119



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

Section 10.3 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND

 

120



--------------------------------------------------------------------------------

ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

Whitehall Street Global Real Estate Limited Partnership 2001

85 Broad Street

New York, New York 10004

Attention: Chief Financial Officer

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any

 

121



--------------------------------------------------------------------------------

other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each, a “Notice”), shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a Notice to the other parties hereto in the
manner provided for in this Section 10.6):

 

If to Lender:

  

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: Michael May

Facsimile No. (212) 743-5878

with a copy to:

  

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Legal and Compliance Department

Attention: Casey McCutcheon

Facsimile No. (917) 326-8433

with a copy to:

  

Thelen Reid Brown Raysman & Steiner LLP

900 Third Avenue

New York, New York 10022

Attention: Jeffrey B. Steiner, Esq.

Facsimile No. (212) 895-2900

 

122



--------------------------------------------------------------------------------

If to Borrower:

  

W2001 Park Central Hotel Senior Mezz, L.L.C.

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

Attention: Chief Financial Officer

Facsimile No. (212) 357-5505

with copies to:

  

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004-2498

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 558-3588

   and   

Halifax Park Central LLC

c/o Highgate Holdings, Inc.

545 E. John Carpenter Freeway, Suite 1400

Irving, Texas 75062

Attention: Mahmood Khimji and Mehdi Khimji

Facsimile No. (972) 401-2400

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming.

Section 10.7 Trial by Jury. LENDER, BORROWER AND ALL PERSONS CLAIMING BY,
THROUGH OR UNDER SUCH PARTY EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH OF BORROWER AND LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY BORROWER OR LENDER, AS THE CASE MAY BE.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

123



--------------------------------------------------------------------------------

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

Section 10.12 Intentionally Omitted.

Section 10.13 Expenses; Indemnity.

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of notice from Lender for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) except as otherwise provided in this Agreement, Borrower’s
ongoing performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters requested by Lender;
(iv) securing Borrower’s compliance with any requests made pursuant to the
provisions of this Agreement and the other Loan Documents; (v) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vi) enforcing or
preserving any rights, either in response to third party claims or in
prosecuting or defending any action or proceeding or other litigation, in each
case against, under

 

124



--------------------------------------------------------------------------------

or affecting Borrower, this Agreement, the other Loan Documents, the Property,
or any other security given for the Loan; and (vii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender or any
expenses incurred in connection with a Securitization, under Section 9.7 or as
otherwise set forth herein, except as otherwise set forth in Section 9.2. Any
cost and expenses due and payable to Lender may be paid, at Lender’s option,
from any amounts in the Lockbox Account or First Mezzanine Cash Management
Account.

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, bad
faith, fraud or willful misconduct of Lender. To the extent that the undertaking
to indemnify, defend and hold harmless set forth in the preceding sentence may
be unenforceable because it violates any law or public policy, Borrower shall
pay the maximum portion that it is permitted to pay and satisfy under applicable
law to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any

 

125



--------------------------------------------------------------------------------

such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower unless such offset, counterclaim or
defense would otherwise be forfeited.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan (or any disbursement of Reserve
Funds) in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

Section 10.17 Publicity. All news releases, publicity or advertising (other than
in connection with a Securitization) by either party or its Affiliates through
any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Borrower,
CSFB, or any of their Affiliates shall be subject to the prior approval of the
other party hereto.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the Mortgage, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.

Section 10.19 Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents or otherwise to offset any Obligations under the Loan Documents. No
failure by Lender to perform any of its obligations hereunder shall be a valid
defense to, or result in any offset against, any payments which Borrower is
obligated to make under any of the Loan Documents.

 

126



--------------------------------------------------------------------------------

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
in connection with the transactions contemplated herein. The provisions of this
Section 10.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender, are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Duplicate Originals, Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Assignment, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

Section 10.24 Certain Additional Rights of Lender. Notwithstanding anything to
the contrary which may be contained in this Agreement to the contrary, Lender
shall have:

 

127



--------------------------------------------------------------------------------

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower, provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year-end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness;

(d) the right to restrict, upon the occurrence of a material Event of Default,
Borrower’s payments of management consulting, director or similar fees to
Affiliates of Borrower (or their personnel); and

(e) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above may be exercised by any entity which owns and
controls, directly or indirectly, substantially all of the interests in Lender.

Section 10.25 Intercreditor Agreement. Borrower hereby acknowledges and agrees
that any intercreditor agreement entered into between Lender and Mortgage Lender
will be solely for the benefit of Lender and Mortgage Lender, and that neither
Borrower nor Mortgage Borrower shall be intended third-party beneficiaries of
any of the provisions therein, shall have no rights thereunder and shall not be
entitled to rely on any of the provisions contained therein. Borrower’s
obligations hereunder are and will be independent of such intercreditor
agreement and shall remain unmodified by the terms and provisions thereof.

Section 10.26 Amendment and Restatement. Borrower hereby agrees that the
Original First Mezzanine Loan Agreement is hereby amended and restated in its
entirety, so that all of the terms and conditions contained in this Agreement
shall supersede, replace and control the terms and conditions of the Original
First Mezzanine Loan Agreement, it being understood and agreed that the
execution of this Agreement shall not impair the liens of any of the Loan
Documents.

ARTICLE 11

MORTGAGE LOAN AND OTHER MEZZANINE LOANS

Section 11.1 Deliveries.

(a) Promptly after receipt, Borrower shall deliver (or cause Mortgage Borrower
to deliver) to Lender a true, correct and complete copy of all material notices,
demands, requests or material correspondence (including electronically
transmitted items) received from Mortgage Lender by Mortgage Borrower or any
guarantor under the Mortgage Loan Documents.

 

128



--------------------------------------------------------------------------------

(b) Unless otherwise delivered to Lender pursuant to the provisions of
Section 5.1.11, Borrower shall deliver (or cause Mortgage Borrower to deliver)
to Lender all of the financial statements, reports, certificates and related
items delivered or required to be delivered by Mortgage Borrower to Mortgage
Lender under the Mortgage Loan Documents as and when due under the Mortgage Loan
Documents.

Section 11.2 Estoppels. After written request by Lender, Borrower shall (or
shall cause Mortgage Borrower to) from time to time, use reasonable efforts to
obtain from Mortgage Lender such estoppel certificates with respect to the
status of the Mortgage Loan and compliance by Mortgage Borrower with the terms
of the Mortgage Loan Documents as may reasonably be requested by Lender. In the
event or to the extent that Mortgage Lender is not legally obligated to deliver
such estoppel certificates and is unwilling to deliver the same, or is legally
obligated to deliver such estoppel certificates but breaches such obligation,
then Borrower shall not be in breach of this provision so long as Borrower
furnishes to Lender estoppels executed by Borrower and Mortgage Borrower
expressly representing to Lender the information requested by Lender regarding
the status of the Mortgage Loan and the compliance by Mortgage Borrower with the
terms of the Mortgage Loan Documents. Borrower hereby indemnifies Lender from
and against all liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including reasonable attorneys’ and other professional fees,
whether or not suit is brought and settlement costs) and reasonable
disbursements of any kind or nature whatsoever which may be imposed on, actually
incurred by, or asserted against Lender based in whole or in part upon any fact,
event, condition, or circumstances relating to the Mortgage Loan which was
misrepresented in any material respect by Borrower in, or which warrants
disclosure and was omitted from such estoppel executed by Borrower and Mortgage
Borrower.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
First Mezzanine Loan Agreement to be duly executed by their duly authorized
representatives, all as of the day and year first above written.

 

W2001 PARK CENTRAL HOTEL SENIOR MEZZ, L.L.C.   By:   W2001 Park Central Hotel
Intermediate Mezz, L.L.C.,     its Managing Member     By:   W2001 Park Central
Hotel Sub Mezz, L.L.C.,       its Managing Member       By:   Park Central Owner
LLC,         its Managing Member         By:   W2001 Park Central Hotel Realty,
L.L.C,           its Managing Member           By:   Whitehall Street Global
Real Estate Limited Partnership 2001,             a Managing Member            
By:   WH Advisors, L.L.C. 2001,               General Partner               By:
 

/s/Authorized Signatory

              Name:                 Title:    

 

COLUMN FINANCIAL, INC. By:  

/s/ Authorized Signatory

Name:   Title:  